SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Petróleo Brasileiro S.A. – Petrobras Financial Statements December 31, 2014 and 2013 (A free translation of the original in Portuguese) Petróleo Brasileiro S.A. – Petrobras Index (Expressed in millions of reais, unless otherwise indicated) Independent auditor's report 3 Statement of Financial Position 5 Statement of Income 6 Statement of Comprehensive Income 7 Statement of Cash Flows 8 Statement of Changes in Shareholders’ Equity 9 Statement of Added Value 10 Notes to the financial statements 11 1 . The Company and its operations 11 2 . Basis of preparation of financial statements 11 3 . The “Lava Jato (Car Wash) Operation” and its effects on the Company 12 4 . Summary of significant accounting policies 21 5 . Critical accounting policies: key estimates and judgments 32 6 . New standards and interpretations 38 7 . Cash and cash equivalents and Marketable securities 39 8 . Trade and other receivables 40 9 . Inventories 42 10 . Disposal of assets and legal mergers 42 11 . Investments 45 12 . Property, plant and equipment 49 13 . Intangible assets 52 14 . Impairment 54 15 . Exploration for and evaluation of oil and gas reserves 58 16 . Trade payables 60 17 . Finance debt 60 18 . Leases 64 19 . Related party transactions 65 20 . Provision for decommissioning costs 69 21 . Taxes 70 22 . Employee benefits (Post-Employment) 74 23 . Shareholders’ equity 83 24 . Sales revenues 85 25 . Other expenses, net 86 26 . Costs and Expenses by nature 87 27 . Net finance income (expense), net 88 28 . Supplemental information on statement of cash flows 88 29 . Segment information 89 30 . Provisions for legal proceedings 93 31 . Commitment to purchase natural gas 98 32 . Collateral for crude oil exploration concession agreements 99 33 . Risk management 99 34 . Fair value of financial assets and liabilities 105 35 . Subsequent events 106 Supplementary information (unaudited) 107 The Board of Directors and Officers 119 2 Petróleo Brasileiro S.A. – Petrobras Independent auditor's report (A free translation of the original in Portuguese) To the Board of Directors and Shareholders Petróleo Brasileiro S.A. - Petrobras We have audited the accompanying parent company financial statements of Petróleo Brasileiro S.A. Petrobras ("Company" or "Petrobras"), which comprise the balance sheet as of December 31, 2014 and the statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. We have also audited the accompanying consolidated financial statements of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries ("Consolidated"), which comprise the consolidated balance sheet as of December 31,2014 and the consolidated statements of income, comprehensive income, changes in equity and cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the financial statements Management is responsible for the preparation and fair presentation of the parent company financial statements in accordance with accounting practices adopted in Brazil, and for the consolidated financial statements in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil, and for such internal control as management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditor's responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and International Standards on Auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor's judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company's preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity's internal controls. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion on the parent company financial statements In our opinion, the parent company financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras as of December 31, 2014, and its financial performance and its cash flows for the year then ended, in accordance with accounting practices adopted in Brazil. Petróleo Brasileiro S.A. – Petrobras Independent auditor's report Opinion on the consolidated financial statements In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Petróleo Brasileiro S.A. - Petrobras and its subsidiaries as of December 31, 2014, and their financial performance and their cash flows for the year then ended, in accordance with the International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) and accounting practices adopted in Brazil. Emphasis of matter As discussed in note 2 to the financial statements, the parent company financial statements have been prepared in accordance with accounting practices adopted in Brazil. In the case of Petróleo Brasileiro S.A. - Petrobras, these practices differ from IFRS applicable to separate financial statements only in relation to the measurement of investments in subsidiaries, associates and jointly-controlled entities based on equity accounting, while IFRS requires measurement based on cost or fair value, and the maintenance of the balances of deferred charges existing as at December 31, 2008, which are being amortized. Our opinion is not modified in respect of this matter. Emphasis – Impact of the Lava Jato Operation on the Company We draw attention to note 3 of the financial statements which describes the impact of the “Lava Jato Operation” on the Company, including: (i) the write-off of R$ 6.194 million in the consolidated financial statements (R$ 4.788 million in the parent company financial statements) related to overpayments incorrectly capitalized on the acquisition of fixed assets; (ii) actions being taken in response to this matter, including internal investigations which are being conducted by outside legal counsel under the supervision of a Special Committee created by the Company; and (iii) the investigation which is being conducted by the Securities and Exchange Commission – SEC. We also draw attention to note 30.2 to the financial statements which describes legal actions filed against the Company, for which a possible loss, or range of possible losses, cannot be reasonably estimated as they are in their preliminary stages. Our opinion is not modified as a result of these matters. Other matters Statements of added value We have also audited the parent company and consolidated statements of value added for the year ended December 31, 2014, the presentation of which is required by Brazilian Corporation Law for publicly listed companies, which are the responsibility of the Company's management, considered as supplementary information for IFRS, which does not require the presentation of the statements of value added. These statements were submitted to the same audit procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. Rio de Janeiro, April 22, 2015 /s/ PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ /s/ Marcos Donizete Panassol Contador CRC 1SP155975/O-8 "S" RJ 4 Petróleo Brasileiro S.A. – Petrobras Statement of Financial Position December 31, 2014 and 2013 (In R$ million, unless otherwise indicated) Consolidated Parent Company Consolidated Parent Company Assets Note Liabilities Note Current assets Current liabilities Cash and cash equivalents 7 44,239 37,172 5,325 7,917 Trade payables 16 25,924 27,922 26,575 25,961 Marketable securities 7 24,763 9,101 15,241 22,752 Finance debt 17 31,523 18,744 48,594 46,627 Trade and other receivables, net 8 21,167 22,652 17,783 16,301 Finance lease obligations 18 42 38 1,609 1,784 Inventories 9 30,457 33,324 24,461 27,476 Income taxes payable 21.1 657 659 − Recoverable income taxes 21.1 2,823 2,484 1,297 1,468 Other taxes payable 21.1 10,796 10,938 9,507 9,734 Other recoverable taxes 21.1 7,300 9,162 5,609 7,813 Dividends payable 23.5 − 9,301 − 9,301 Advances to suppliers 1,123 1,600 923 1,407 Payroll, profit sharing and related charges 5,489 4,806 4,695 4,127 Other current assets 3,138 2,218 1,965 1,565 Pension and medical benefits 22 2,115 1,912 2,026 1,820 135,010 117,713 72,604 86,699 Others 6,113 5,691 2,727 2,695 Assets classified as held for sale 10.2 13 5,638 10 781 82,659 80,011 95,733 102,049 135,023 123,351 72,614 87,480 Liabilities on assets classified as held for sale 10.2 − 2,514 − − 82,659 82,525 95,733 102,049 Non-current assets Non-current liabilities Long-term receivables Finance debt 17 319,322 248,867 151,399 105,737 Trade and other receivables, net 8 14,441 10,616 10,671 4,453 Finance lease obligations 18 148 171 4,293 5,959 Marketable securities 7 290 307 249 257 Deferred income taxes 21.2 8,052 23,206 9,062 24,259 Judicial deposits 30.1 7,124 5,866 5,927 4,826 Pension and medical benefits 22 43,803 27,541 41,108 26,077 Deferred income taxes 21.2 2,673 2,647 Provisions for legal proceedings 30.1 4,091 2,918 3,338 2,280 Other tax assets 21.1 10,645 12,603 8,943 10,899 Provision for decommissioning costs 20 21,958 16,709 20,630 15,320 Advances to suppliers 6,398 7,566 1,056 2,172 Others 2,620 1,696 1,994 3,352 Others 8,533 4,395 8,206 3,723 399,994 321,108 231,824 182,984 50,104 44,000 35,052 26,330 482,653 403,633 327,557 285,033 Shareholders' equity Investments 11 15,282 15,615 82,481 83,497 Share capital (net of share issuance costs) 23.1 205,432 205,411 205,432 205,411 Property, plant and equipment 12 580,990 533,880 437,150 402,567 Capital transactions (646) 737 (430) 1,048 Intangible assets 13 11,976 36,121 9,108 33,289 Profit reserves 127,438 149,036 127,222 148,925 Deferred − − 10 Other comprehensive income (23,376) (7,244) (23,376) (7,244) 658,352 629,616 563,791 545,693 308,848 347,940 308,848 348,140 Non-controlling interests 1,874 1,394 − − 310,722 349,334 308,848 348,140 793,375 752,967 636,405 633,173 793,375 752,967 636,405 633,173 The Notes form an integral part of these Financial Statements. 5 Petróleo Brasileiro S.A. – Petrobras Statement of Income December 31, 2014 and 2013 (In R$ million, unless otherwise indicated) Consolidated Parent Company Note Sales revenues 24 337,260 304,890 269,568 237,405 Cost of sales (256,823) (234,995) (208,174) (187,124) Gross profit 80,437 69,895 61,394 50,281 Income (expenses) Selling expenses (15,974) (10,601) (17,430) (12,964) General and administrative expenses (11,223) (10,751) (7,983) (7,481) Exploration costs 15 (7,135) (6,445) (6,720) (6,056) Research and development expenses (2,589) (2,428) (2,562) (2,389) Other taxes (1,801) (1,721) (1,045) (949) Reversal/Impairment 14 (44,636) (1,238) (34,814) 58 Write-off - overpayments incorrectly capitalized 3 (6,194) − (4,788) − Other expenses, net 25 (12,207) (2,347) (15,436) (6,794) (101,759) (35,531) (90,778) (36,575) Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes (21,322) 34,364 (29,384) 13,706 Net finance income (expenses): 27 (3,900) (6,202) (3,737) (2,071) Finance income 4,634 3,911 3,312 3,778 Finance expenses (9,255) (5,795) (5,804) (2,856) Foreign exchange and inflation indexation charges 721 (4,318) (1,245) (2,993) Share of earnings in equity-accounted investments 11.3 451 1,095 3,730 14,094 Profit sharing 22.7 (1,045) (1,102) (856) (908) Net income (loss) before income taxes (25,816) 28,155 (30,247) 24,821 Income taxes 21.3 3,892 (5,148) 8,555 (1,413) Net income (loss) (21,924) 23,007 (21,692) 23,408 Net income (loss) attributable to: Shareholders of Petrobras (21,587) 23,570 (21,692) 23,408 Non-controlling interests (337) (563) − − (21,924) 23,007 (21,692) 23,408 Basic and diluted earnings (losses) per share (in R$) 23.6 (1.65) 1.81 (1.66) 1.79 The Notes form an integral part of these Financial Statements. 6 Petróleo Brasileiro S.A. – Petrobras Statement of Comprehensive Income December 31, 2014 and 2013 (In R$ million) Consolidated Parent Company Net income (loss) (21,924) 23,007 (21,692) 23,408 Items that will not be reclassified to the statement of income: Actuarial gains / (losses) on defined benefit pension plans (13,724) 15,636 (12,908) 14,415 Deferred Income tax and social contribution 2,695 (4,647) 2,540 (4,364) (11,029) 10,989 (10,368) 10,051 Items that may be reclassified subsequently to the statement of income: Cumulative translation adjustments 4,721 3,103 − − Unrealized gains / (losses) on cash flow hedge - highly probable future exports Recognized in shareholders' equity (15,650) (13,384) (13,918) (12,199) Reclassified to the statement of income 1,673 692 1,344 624 Deferred income taxes 4,752 4,315 4,275 3,199 (9,225) (8,377) (8,299) (8,376) Unrealized gains / (losses) on cash flow hedge - others Recognized in shareholders' equity 14 23 − − Reclassified to the statement of income 2 22 − − Deferred income taxes − (1) − − 16 44 − − Unrealized gains / (losses) on available-for-sale securities Recognized in shareholders' equity − (1) − (1) Reclassified to the statement of income − (90) − − Deferred income taxes − 31 − − − (60) − (1) Share of other comprehensive income (losses) in equity-accounted investments (647) (573) 2,545 3,469 Total other comprehensive income (16,164) 5,126 (16,122) 5,143 Total comprehensive income (38,088) 28,133 (37,814) 28,551 Comprehensive income attributable to: Shareholders of Petrobras (37,709) 28,712 − − Non-controlling interests (379) (578) (37,814) 28,551 Total comprehensive income (38,088) 28,134 (37,814) 28,551 7 Petróleo Brasileiro S.A. – Petrobras Statement of Cash Flows December 31, 2014 and 2013 (In R$ million, unless otherwise indicated) Consolidated Parent Company Cash flows from Operating activities Net income (loss) attributable to the shareholders of Petrobras (21,587) 23,570 (21,692) 23,408 Adjustments for: Non-controlling interests (337) (563) − − Pension and medical benefits (actuarial expense) 4,773 5,515 4,225 5,046 Share of earnings in equity-accounted investments (451) (1,095) (3,730) (14,094) Depreciation, depletion and amortization 30,677 28,467 22,518 21,474 Impairment charges 44,636 1,238 34,814 (58) Inventory write-down to net realizable value (market value) 2,461 1,269 493 382 Allowance for impairment of trade receivables 5,555 157 4,401 60 Exploratory expenditures written off 5,048 4,169 4,828 4,040 Write-off - overpayments incorrectly capitalized 6,194 − 4,788 − Gains / (Losses) on disposal / write-offs of non-current assets, E&P returned areas and cancelled projets 743 (3,835) 4,282 (89) Foreign Exchange variation, indexation and charges on finance and other operations 8,461 7,027 6,254 4,231 Deferred income taxes, net (8,025) 323 (8,555) 1,413 Increase (Decrease) in assets Trade and other receivables, net (5,929) (2,693) (5,712) (3,797) Inventories 1,378 (4,601) 2,542 (2,989) Other assets (6,466) (631) (7,582) (1,163) Increase (Decrease) in liabilities Trade payables (2,982) 2,516 856 (2,252) Taxes payable (3,171) (3,000) (2,513) (2,489) Pension and medical benefits (1,967) (1,724) (1,867) (1,580) Other liabilities 3,230 101 2,618 325 Net cash provided by operating activities 62,241 56,210 40,968 31,868 Cash flows from Investing activities Capital expenditures (81,909) (97,925) (60,873) (70,470) Increase (Decrease) in investments (787) (429) 685 (14,569) Proceeds from disposal of assets (divestment) 9,399 8,383 2,194 2,643 Divestment (Investments) in marketable securities (12,812) 12,981 9,139 2,125 Dividends received 901 316 3,506 2,978 Net cash provided by / (used in) investing activities (85,208) (76,674) (45,349) (77,293) Cash flows from financing activities Acquisition of non-controlling interest (250) (137) − − Proceeds from long-term financing 72,871 83,669 92,540 107,383 Repayment of principal (23,628) (39,560) (76,329) (62,214) Repayment of interest (14,109) (10,933) (5,687) (3,444) Dividends paid to shareholders (8,735) (5,776) (8,735) (5,776) Net cash provided by / (used in) financing activities 26,149 27,263 1,789 35,949 Effect of exchange rate changes on cash and cash equivalents 3,885 2,745 Net increase / (decrease) in cash and cash equivalents in the year 7,067 9,544 (2,592) (9,476) Cash and cash equivalents at the beginning of the year 37,172 27,628 7,917 17,393 Cash and cash equivalents at the end of the year 44,239 37,172 5,325 7,917 The Notes form an integral part of these Financial Statements. 8 Petróleo Brasileiro S.A. – Petrobras Statement of Changes in Shareholders’ Equity December 31, 2014 and 2013 (In R$ million, unless otherwise indicated) Accumulated other comprehensive income Profit reserves Share capital (including share issuance costs) Capital transactions Cumulative translation adjustment Actuarial gains (losses) on pension plans Cash flow hedge - highly probable future exports Other comprehensive income (loss) and deemed cost Legal Statutory Tax incentives Profit retention Retained earnings Shareholders' equity attributable to shareholders of Petrobras Deferred charges Non-controlling interests Total consolidated shareholders' equity 205,392 939 2,078 (14,505) 50 15,354 3,476 1,412 114,739 (154) 328,781 (360) 2,354 330,775 Balance as of January 1, 2013 205,392 939 (12,377) 134,827 328,781 (360) 2,354 330,775 Capital increase with reserves 19 (19) − Realization of deemed cost of associates (10) 10 − Change in interest in subsidiaries 109 109 (2) (238) (131) Net income 23,408 23,408 162 (563) 23,007 Other comprehensive income (loss) 3,118 10,989 (8,376) (588) 5,143 − (15) 5,128 Distributions: Allocation of net income 1,170 1,027 21 11,745 (13,963) − Dividends (9,301) (9,301) − (144) (9,445) Balance as of December 31, 2013 205,411 1,048 5,196 (3,516) (8,376) (548) 16,524 4,503 1,414 126,484 − 348,140 (200) 1,394 349,334 205,411 1,048 (7,244) 148,925 348,140 (200) 1,394 349,334 Capital increase with reserves 21 (21) − Realization of deemed cost of associates (10) 10 − Change in interest in subsidiaries (1,478) (1,478) 95 1,043 (340) Net income (loss) (21,692) (21,692) 105 (337) (21,924) Other comprehensive income (loss) 4,763 (11,029) (9,225) (631) (16,122) − (42) (16,164) Distributions: − − Transfer from reserves (21,682) 21,682 − Dividends − − (184) (184) Balance as of December 31, 2014 205,432 (430) 9,959 (14,545) (17,601) (1,189) 16,524 4,503 1,393 104,802 − 308,848 − 1,874 310,722 205,432 (430) (23,376) 127,222 308,848 − 1,874 310,722 The Notes form an integral part of these Financial Statements. 9 Petróleo Brasileiro S.A. – Petrobras Statement of Added Value December 31, 2014 and 2013 (In R$ million, unless otherwise indicated) Consolidated Parent Company Income Sales of products, services provided and other revenues 425,341 387,775 346,278 309,059 Provision for impairment of trade receivables (5,555) (157) (4,401) (60) Revenues related to construction of assets for own use 82,389 91,340 68,223 68,620 502,175 478,958 410,100 377,619 Inputs acquired from third parties Materials consumed (136,809) (129,705) (108,578) (98,056) Materials, power, third-party services and other operating expenses (114,879) (107,368) (97,797) (87,702) Tax credits on inputs acquired from third parties (26,199) (23,021) (24,340) (21,470) Impairment (44,636) (1,238) (34,814) 58 Inventory write-down to net realizable value (market value) (2,461) (1,269) (493) (382) Write-off - overpayments incorrectly capitalized (6,194) − (4,788) − (331,178) (262,601) (270,810) (207,552) Gross added value 170,997 216,357 139,290 170,067 Retentions Depreciation, depletion and amortization (30,677) (28,467) (22,518) (21,474) Net added value produced by the Company 140,320 187,890 116,772 148,593 Transferred added value Share of profit of equity-accounted investments 451 1,095 3,730 14,094 Finance income - including indexation and foreign exchange variation charges 5,355 3,911 6,080 5,536 Rents, royalties and others 314 225 809 749 6,120 5,231 10,619 20,379 Total added value to be distributed 146,440 193,121 127,391 168,972 Distribution of added value Personnel and officers Direct compensation Salaries 18,832 13% 17,658 9% 14,973 12% 13,422 8% Profit sharing 1,045 1% 1,102 1% 856 1% 908 1% 19,877 14% 18,760 10% 15,829 13% 14,330 9% Benefits Short-term benefits (**) 3,661 3% 1,070 0% 3,106 2% 702 0% Pension plan 3,004 2% 4,107 2% 2,606 2% 3,800 2% Medical plan 3,253 2% 2,474 1% 2,788 2% 2,258 1% 9,918 7% 7,651 3% 8,500 6% 6,760 3% FGTS 1,234 1% 1,139 1% 1,093 1% 1,005 1% 31,029 22% 27,550 14% 25,422 20% 22,095 13% Taxes Federal (*) 47,599 32% 55,600 29% 40,475 32% 49,795 29% State 48,021 33% 43,415 22% 29,313 23% 27,320 16% Municipal 431 0% 247 0% 237 0% 104 0% Abroad (*) 6,785 5% 6,796 4% − 0% − 0% 102,836 70% 106,058 55% 70,025 55% 77,219 45% Financial institutions and suppliers Interest, and exchange and indexation charges 17,705 12% 18,613 10% 17,628 14% 14,147 8% Rental and affreightment expenses 16,794 11% 17,893 9% 36,008 28% 32,103 20% 34,499 23% 36,506 19% 53,636 42% 46,250 28% Shareholders Dividends and/or interest on capital − 9,301 5% − 9,301 6% Non-controlling interests (337) 0% (563) 0% − − Retained earnings (21,587) -15% 14,269 7% (21,692) -17% 14,107 8% (21,924) -15% 23,007 12% (21,692) -17% 23,408 14% Added value distributed 146,440 100% 193,121 100% 127,391 100% 168,972 100% (*) Includes government holdings. (**) In 2014, include R$ 2,443 in the Consolidated, related to spending on Voluntary Separation Incentive Plan - PIDV (R$ 2,285 in the Parent Company), as described in note 22.8. The Notes form an integral part of these Financial Statements. 10 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (In millions of reais, except when indicate otherwise) 1. The Company and its operations Petróleo Brasileiro S.A. - Petrobras is dedicated, directly or through its subsidiaries (referred to jointly as “Petrobras” or “the Company” or “Petrobras Group”) to prospecting, drilling, refining, processing, trading and transporting crude oil from producing onshore and offshore oil fields and from shale or other rocks, as well as oil products, natural gas and other liquid hydrocarbons. In addition, Petrobras carries out energy related activities, such as research, development, production, transport, distribution and trading of all forms of energy, as well as other related or similar activities. The Company’s head office is located in Rio de Janeiro – RJ, Brazil. 2. Basis of preparation of financial statements The financial statements include: Consolidated financial statements - The consolidated financial information has been prepared and is being presented in accordance with the International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB) and in accordance with accounting practices adopted in Brazil. Individual financial statements - The individual financial statements have been prepared in accordance with accounting practices adopted in Brazil, observing the provisions contained in the Brazilian Corporation Law, and they incorporate the changes introduced through Law 11,638/07 and Law 11,941/09, complemented by the standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and by rules of the Brazilian Securities Commission (CVM). - The standards, interpretations and orientations of the Accounting Pronouncements Committee (CPC), approved by resolutions of the Federal Accounting Council (CFC) and rules of the Brazilian Securities Commission (CVM) converge with the International Accounting Standards issued by the International Accounting Standard Board (IASB). Accordingly, the individual financial statements do not present differences with respect to the consolidated financial statements under IFRS, except for the maintenance of deferred assets, which was fully amortized by December 31, 2014, as established in CPC 43 (R1) approved by CVM deliberation 651/10. See note 4.1.1 for a reconciliation between the parent company’s shareholders’ equity and net income with the consolidated financial statements. The financial statements have been prepared under the historical cost convention, as modified by available-for-sale financial assets, financial assets and financial liabilities measured at fair value (including derivative financial instruments at fair value through profit or loss), and certain current and non-current assets and liabilities, as detailed in the “summary of significant accounting policies”, set out below. The annual financial statements were approved and authorized for issue by the Company’s Board of Directors in a meeting held on April 22, 2015. Statement of added value The statements of added value present information related to the value added by the Company (wealth created) and how it has been distributed. These statements are presented as supplementary information under IFRS and were prepared in accordance with CPC 09 – Statement of Added Value approved by CVM Deliberation 557/08. 11 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Functional currency The functional currency of Petrobras and all of its Brazilian subsidiaries is the Brazilian Real. The functional currency of most of the entities that operate in the international economic environment is the U.S. dollar. The functional currency of Petrobras Argentina is the Argentine Peso. The income statements and statement of cash flows of non-Brazilian Real functional currency subsidiaries, joint ventures and associates in stable economies are translated into Brazilian Real using the monthly average exchange rates prevailing during the year. Assets and liabilities are translated into Brazilian Real at the closing rate at the date of the financial statements and the equity items are translated using the exchange rates prevailing at the dates of the transactions or valuation where items are remeasured. All exchange differences arising from the translation of the financial statements of non-Brazilian Real subsidiaries, joint ventures and associates are recognized as cumulative translation adjustments (CTA) within accumulated other comprehensive income in the shareholders’ equity and transferred to profit or loss in the periods when the realization of the investments affects profit or loss. 3. The “Lava Jato (Car Wash) Operation” and its effects on the Company In the third quarter of 2014, the Company wrote off R$ 6,194 (R$ 4,788 in the Parent Company) of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. According to testimony from Brazilian criminal investigations that became available beginning October 2014, senior Petrobras personnel conspired with contractors, suppliers and others from 2004 through April 2012 to establish and implement an illegal cartel that systematically overcharged the Company in connection with the acquisition of property, plant and equipment. Two Petrobras executive officers ( diretores ) and one executive manager were involved in this payment scheme, none of whom has been affiliated with the Company since April 2012; they are referred to below as the “former Petrobras personnel.” The overpayments were used to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the payment scheme. The Company itself did not make the improper payments, which were made by the contractors and suppliers and by intermediaries acting on behalf of the contractors and suppliers. Petrobras believes that under IAS 16, the amounts it overpaid pursuant to this payment scheme should not have been included in historical costs of its property, plant and equipment. However, Petrobras cannot specifically identify either the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. As a result, Petrobras developed a methodology to estimate the aggregate amount that it overpaid under the payment scheme, in order to determine the amount of the write-off representing the overstatement of its assets resulting from overpayments used to fund improper payments. The circumstances and the methodology are described below. Background In 2009, the Brazilian federal police began an investigation called “Lava Jato” (Car Wash) aimed at criminal organizations engaged in money laundering in several Brazilian states. The Lava Jato Operation is extremely broad and involves numerous investigations into several criminal practices focusing on crimes committed by individuals in different parts of the country and sectors of the Brazilian economy. Over the course of 2014, the Brazilian Federal Prosecutor’s Office focused part of its investigation on irregularities involving Petrobras’s contractors and suppliers and uncovered a broad payment scheme that involved a wide range of participants, including the former Petrobras personnel. Based on the information available to Petrobras, the payment scheme involved a group of 27 companies that, between 2004 and April 2012, colluded to obtain contracts with Petrobras, overcharge the Company under those contracts and use the overpayment received under the contracts to fund improper payments to political parties, elected officials or other public officials, individual contractor personnel, the former Petrobras personnel and other individuals involved in the scheme. Petrobras refers to this scheme as the “payment scheme” and to the companies involved in the scheme as “cartel members.” 12 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In addition to the payment scheme, the investigations identified several specific instances of other contractors and suppliers that allegedly overcharged Petrobras and used the overpayment received from their contracts with the Company to fund improper payments, unrelated to the payment scheme, to certain Petrobras employees, including the former Petrobras personnel and a former Chief International Officer. Those contractors and suppliers are not cartel members and acted individually. Petrobras refers to these specific cases as the “unrelated payments.” In connection with the investigation of the payment scheme, Paulo Roberto Costa, a former Chief Downstream Officer of Petrobras, was arrested in March 2014 and subsequently charged for money-laundering and passive corruption. Other former executives of Petrobras, including Renato de Souza Duque (a former Chief Services Officer), Nestor Cerveró (a former Chief International Officer) and Pedro José Barusco Filho (a former executive manager of the Services area), as well as former executives of Petrobras contractors and suppliers, have been or are expected to be charged as a result of the investigation. When the Company issued its 2013 audited financial statements on February 27, 2014, when it filed its 2013 Form 20-F on April 30, 2014, and when it issued its interim financial statements for the six months ended June 30, 2014 on August 8, 2014, there was no evidence available to Petrobras related to the Lava Jato investigation that would have affected the conclusions of the Company regarding the fact that its financial statements fairly presented its financial position, and the extent of the payment scheme had not been made public. Information and sources available to Petrobras On October 8, 2014, Costa and Alberto Youssef testified in the 13th Criminal District Court of Curitiba (Vara Federal Criminal de Curitiba) (“Paraná Court”), publicly describing the payment scheme. Since then, extensive testimony of participants in the payment scheme who have entered into plea agreements has been made public. The Company’s understanding of the payment scheme, and its methodology for measuring its impact on the Company, are based on this testimony, which includes the complete testimony of two of the former Petrobras personnel (Costa and Barusco), the complete testimony of two individuals who acted as intermediaries in the payment scheme (Youssef and Julio Gerin de Almeida Camargo), partial testimony of another individual who acted as an intermediary in the payment scheme (Shinko Nakandakari), and the complete testimony of one representative of a construction company (Augusto Ribeiro de Mendonça Neto). The Brazilian Federal Prosecutor’s Office, which is in possession of the full record of the investigation to date, filed administrative misconduct complaints (ações de improbidade administrativa) on February 20, 2015 against five cartel members based on the payment scheme and relied on the same approach used by the Company to measure the actual damages attributable to the payment scheme, as set out below. A significant portion of the information mentioned above was made public after January 28, 2015, when the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, amplifying and corroborating the information that was previously available, namely the testimony of Barusco, Costa, Youssef and Nakandakari. The information available to the Company is generally consistent with respect to the existence of the payment scheme, the companies involved in the payment scheme, the former Petrobras personnel involved in the payment scheme, the period during which the payment scheme was in effect, and the maximum amounts involved in the payment scheme relative to the contract values of affected contracts. 13 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras will monitor the results of the investigations and the availability of other information concerning the payment scheme. If information becomes available that indicates with sufficient precision that the estimate described above should be adjusted, Petrobras will evaluate whether the adjustment is material and, if so, recognize it. However, the Company has no expectation that additional information bearing on these matters is or will be available from internal sources. Other information obtained in the course of the Lava Jato investigation, including portions of Nakandakari’s testimony, has not been made public. However, the Company believes that, at this point, the risk that new information emerges causing material changes to the known facts and materially affecting the adjustment described below is low. This belief is largely based on the fact that a significant amount of information has become public, it is unlikely that the Brazilian authorities (in possession of the full record of the investigation to date) would withhold information that is inconsistent with what they have publicly released (they have relied on the same approach to measure the actual damages attributable to the payment scheme in the civil and criminal proceedings they have already filed) and the public information is consistent even though it comes from a range of individuals with different positions and motivations, including two of the former Petrobras personnel, alleged intermediaries in the payment scheme and representatives of contractors and suppliers. The Company’s response to the facts uncovered in the Lava Jato investigation, a description of the payment scheme and the accounting issue regarding the payment scheme, as well as the approach adopted by the Company to account for the impact of the payment scheme are set out below. The Company’s response to the facts uncovered in the investigation While the internal and external investigations are ongoing, the Company is taking the necessary procedural steps with Brazilian authorities to seek compensation for the damages it has suffered, including those related to its reputation. To the extent that any of the proceedings resulting from the Lava Jato investigation involve leniency agreements with cartel members or plea agreements with individuals pursuant to which they agree to return funds, Petrobras may be entitled to receive a portion of such funds. The proceedings will also include civil proceedings against cartel members, which Petrobras would have the right to join as a plaintiff, and it expects to do so. The civil proceedings typically result in three types of relief: effective damages, civil fines and moral damages. Petrobras would be entitled to any effective damages and possibly civil fines. Moral damages would typically be contributed to a federal fund, although Petrobras may seek to obtain moral damages once it joins the proceedings as a plaintiff. Petrobras does not tolerate corruption or any illegal business practices of its contractors or suppliers or the involvement of its employees in such practices, and it has therefore undertaken the following initiatives in furtherance of the investigation of irregularities involving its business activities and to improve its corporate governance system: - The Company has established several Internal Investigative Committees (Comissões Internas de Apuração – CIA) to investigate instances of non-compliance with corporate rules, procedures or regulations. We have provided the findings of the internal commissions that have been concluded to Brazilian authorities. - On October 24 and 25, 2014, the Company engaged two independent law firms, U.S. firm Gibson, Dunn & Crutcher LLP and Brazilian firm Trench, Rossi e Watanabe Advogados, to conduct an independent internal investigation. 14 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - The Company has been cooperating fully with the Brazilian Federal Police (Polícia Federal), the Brazilian Public Prosecutor’s Office (Ministério Público Federal), the Brazilian Judiciary, and other Brazilian authorities (the Federal Audit Court – Tribunal de Contas da União – TCU, and the Federal General Controller – Controladoria Geral da União – CGU). - The Company has established committees to analyze the application of sanctions against contractors and suppliers, and imposed a provisional ban on contracting with the cartel members (and entities related to them) mentioned in the testimony that has been made public. - The Company has developed and implemented measures to improve corporate governance, risk management and control, which are documented in standards and minutes of management meetings that establish procedures, methods, responsibilities and other guidelines to integrate such measures into the Company’s practices. - The Company has created a position of Governance, Risk and Compliance Officer, with the aim of supporting the Company’s compliance programs and mitigating risks in its activities, including fraud and corruption. The new Officer participates in the decisions of the Executive Board, and any matter submitted to the Executive Board for approval must previously be approved by this Officer as they relate to governance, risk and compliance. - On January 13, 2015 the Board of Directors appointed Mr. João Adalberto Elek Junior to the position of Governance, Risk and Compliance Officer. Mr. João Adalberto Elek Junior took office on January 19, 2015. He will serve a three-year term, which may be renewable, and may only be removed by a vote of the Board of Directors, including the vote of at least one Board Member elected by the non-controlling shareholders or by the preferred shareholders. - A Special Committee was formed to act independently and to serve as a reporting line to the Board of Directors for the firms conducting the independent internal investigation. The Special Committee is composed of Ellen Gracie Northfleet, retired Chief Justice of the Brazilian Supreme Court (as chair of the Committee), Andreas Pohlmann, Chief Compliance Officer of Siemens AG from 2007 to 2010, and the executive officer of Governance, Risk and Compliance, João Adalberto Elek Junior. Description of the payment scheme and its impact on the Company’s financial statements The following items discuss the need to correct the carrying amount of specified property, plant and equipment due to the impact of the payment scheme, as well as the impracticability of identifying actual improper payments, tying the overpayments to specific contract payments, or measuring the exact amount of the overpayments to be corrected. They also discuss the approach adopted by the Company to write off capitalized costs representing amounts that Petrobras overpaid for property, plant and equipment. Note 5.8 below discusses the two alternative approaches considered and rejected by the Company as surrogates for measuring the exact amounts. The payment scheme and the need to correct the carrying amount of specified property, plant and equipment According to the information available to the Company described above, under the payment scheme, a large number of contractors and suppliers colluded with the former Petrobras personnel to overcharge Petrobras under construction contracts and contracts to provide Petrobras with goods and services, and used the overpayments to make improper payments to political parties, elected officials or public officials, individual contractor personnel, or the former Petrobras personnel. 15 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In particular, the former Chief Downstream Officer, the former Chief Services Officer and the former executive manager of the Services area of Petrobras were involved in the payment scheme. Those individuals, who were all in positions of authority at Petrobras, not only failed to report the existence of the cartel, but they also used their influence to further the objectives of the payment scheme, primarily by ensuring that the cartel members would be selected to participate in bidding rounds for goods and services contracts with Petrobras so that the cartel members would secure contracts with the Company. However, there is no available information indicating that these individuals controlled or directed the use of the overpayments once the funds left Petrobras. In addition to the payment scheme, the investigations identified several other specific instances in which Petrobras was overcharged in connection with the acquisition of property, plant and equipment. The amount that Petrobras was overcharged was used to make unrelated payments to Petrobras personnel. Impracticability of determining the actual amount of overpayment and the periods to be corrected It is impracticable to identify the exact date and amount of each overpayment by the Company to the contractors and suppliers because of the limitations described below: The information available to the Company in the testimony identifies the companies involved in the payment scheme and the period of time it was in effect, but the testimony does not identify all the affected contracts, the individual contractual payments that include overcharges or the reporting periods in which overpayments occurred. Petrobras itself did not make or receive any improper payments. They were made by outside contractors and suppliers, so the exact amounts that the Company overpaid to fund these payments cannot be identified. The information to determine the amount by which the Company was overcharged by the cartel members is not contained within the Company’s accounting records. These records reflect the terms of the contract entered into by the Company, which entailed payments that were inflated because of the conspiracy among the cartel members and the former Petrobras personnel to overcharge Petrobras. Since the Company cannot identify the amount of overpayments for specific contractual payments or in specific accounting periods, it cannot determine the period in which to adjust property, plant and equipment. Two independent law firms are conducting an independent internal investigation, under the direction of the Special Committee mentioned above. The independent internal investigation is not expected to provide additional quantitative information of a kind to support an adjustment to the Company’s financial statements. The information available to the investigators is limited to internal information of Petrobras, so it will not be able to produce specific identified information on the amount by which the Company was overcharged. The money-laundering activities alleged to have occurred were designed to hide the origins and amounts of the funds involved, so a specific accounting should not be expected. The ongoing investigations by Brazilian authorities will focus on the criminal liability of individuals, and not on establishing a full accounting of the amounts that Petrobras was overcharged by the cartel members or all improper payments made by contractors and suppliers from the Company’s contract payments. These investigations may take several years before all the evidence and allegations are evaluated. The Brazilian authorities have filed actions against contractors and suppliers and their respective representatives. In these actions, the prosecutors have sought judicial remedies for administrative misconduct (ação de improbidade administrativa) using 3% of the contract prices paid to the contractors and suppliers to measure the actual damages attributable to the payment scheme, which is consistent with the methodology used by the Company to account for the effects of the payment scheme. The scope of this process is not expected to produce a full accounting of all improper payments, even after the significant amount of time the investigations by Brazilian authorities may take. Brazilian law does not provide for discovery in civil proceedings, so the information that is produced in these proceedings would not be expected to exceed the information produced in the investigation and the criminal proceedings. 16 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) As previously discussed, despite the limitations described above, the information available to the Company is, in general, consistent in terms of the individuals and companies involved in the payment scheme, the period during which the payment scheme was in effect, and the percentage of overcharging applied over the total contract values under affected contracts and used to fund the improper payments made by contractors and suppliers. Approach adopted by the Company to adjust its property, plant and equipment for overpayments As it is impracticable to identify specific periods and amounts for the overpayments by the Company, the Company considered all the information available (as described above) to quantify the impact of the payment scheme. When the Company issued its interim financial statements as of and for the nine months ended September 30, 2014 not reviewed by independent auditors, the Company did not yet possess information robust enough to make adjustments in its financial statements considering that a number of documents it knew existed had not yet been released, such as the plea agreement testimony of Barusco, as well as the plea agreement testimony of Costa and Youssef. Since January 28, 2015, substantial additional evidence has been made public that amplifies and corroborates the information that was previously available. - Barusco’s testimony has been made public. - The testimony provided under the plea agreements of Costa and Youssef that had previously been kept under seal has been made public. - Portions of Nakandakari’s testimony have been made public. - The Brazilian Federal Prosecutor’s Office has filed complaints (ações de improbidade administrativa) against cartel members seeking damages based on the improper payments. - The Brazilian Federal Prosecutor’s Office has filed additional criminal complaints against individuals involved in the payment scheme as representatives of the construction companies, intermediaries or the former Petrobras personnel. - A leniency agreement has been entered into by a construction company involved in the cartel, Setal Engenharia e Construções, with Brazilian authorities. The Company included in its historical cost for property, plant and equipment all of the amounts paid under the affected contracts. However, the Company believes that the amount of its contract payments representing overpayments to contractors and suppliers pursuant to the payment scheme should not have been capitalized as property, plant and equipment. The testimony identified 27 cartel members (Brazilian contractors and suppliers involved in the payment scheme) and several additional instances where a contractor or supplier acting individually overcharged to make improper payments unrelated to the payment scheme. 17 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The testimony states that the cartel and the payment scheme were active from 2004 through April 2012. The Company also evaluated whether the payment scheme affected periods before 2004. However, the testimony does not indicate that the payment scheme was in effect before 2004 and even if it were, the impact of contractors and suppliers overcharging the Company prior to 2004 is not material, as most of the Company’s property, plant and equipment assets were built between 2004 and 2014 (the balance of property, plant and equipment was R$ 67 billion as of December 31, 2003) and the assets existing as of December 31, 2003 were substantially depreciated by 2014. Based on the available information described above, the Company concluded that the portion of the costs incurred to build its property, plant and equipment that resulted from contractors and suppliers in the cartel overcharging the Company to make improper payments should not have been capitalized. In order to account for the impact of overpayments, the Company developed an estimation methodology to serve as a proxy for the adjustment that should be made to property plant and equipment using the five steps described below: (1) Identify contractual counterparties: the Company listed all the companies identified in public testimony, and using that information the Company identified all of the contractors and suppliers that were either so identified or were consortia including entities so identified. (2) Identify the period: the Company concluded from the testimony that the payment scheme was operating from 2004 through April 2012. (3) Identify contracts: the Company identified all contracts entered into with the counterparties identified in step 1 during the period identified in step 2, which included supplemental contracts when the original contract was entered into between 2004 and April 2012. It has identified all of the property, plant and equipment related to those contracts. (4) Identify payments: the Company calculated the total contract values under the contracts identified in step 3. (5) Apply a fixed percentage to the amount determined in Step 4: the Company estimated the aggregate overpayment by applying a percentage indicated in the depositions (3%) to the total amounts for identified contracts. The calculation considered all the recorded amounts in the Company’s books and records from 2004 through September 2014 with respect to contracts initially entered into between 2004 and April 2012, and any related supplemental contracts, between the companies of the Petrobras group and the cartel members (individually or in a consortium). This broad scope was used to produce the best estimate for quantifying the aggregate amount of the overpayment, even if there was no specific evidence of overcharging or improper payments under every affected contract. The Company also identified amounts recorded in its books and records concerning specific contracts and projects with the non-cartel members to account for the amounts those companies overcharged Petrobras to fund improper payments they made, unrelated to the payment scheme and the cartel. For overpayments attributable to non-cartel members, unrelated to the payment scheme, the Company included in the write-off for incorrectly capitalized overpayments the specific amounts of improper payments or percentages of contract values, as described in the testimony, which were used by those suppliers and contractors to fund improper payments. The Company has a number of ongoing projects in which the original contract was entered into between 2004 and April 2012. The approach adopted by the Company considers that the overcharge was applied over total contract values. These include contract payments to be incurred by Petrobras in future periods, because it is impracticable to allocate the aggregate overpayments to specific periods and the portion of the overcharge that relates to future contract payments may have been charged to the Company in prior periods. Therefore, the write-off of overpayments incorrectly capitalized takes into account the total contract values and not only contract payments already incurred. However, as mentioned above, based on the available information, the Company believes that the cartel and the payment scheme were dismantled after April 2012 and that, considering all the developments in the ongoing criminal investigation, the improper payments related to the payment scheme have stopped. 18 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras believes that this methodology produces the best estimate for the aggregate overstatement of its property, plant and equipment resulting from the payment scheme, in the sense that it represents the upper bound of the range of reasonable estimates. The estimate assumes that all contracts with the identified counterparties were affected and that 3% represents the amount by which the Company overpaid on those contracts. Both assumptions are supported by the testimony, even though some testimony indicated lower percentages with respect to certain contracts, a shorter period (2006 to 2011), or fewer contractors involved. Along with the write-off to reduce the carrying amount of specified property, plant and equipment, the impact in the current period includes write-offs of tax credits (VAT and correlated taxes) and a provision for credits applied in prior periods with respect to property, plant and equipment that has been written-down, as well as the reversal of depreciation of affected assets beginning on the date they started operating. As previously discussed, the testimony does not provide sufficient information to allow the Company to determine the specific period during which the Company made specific overpayments. Accordingly, the write-off of overpayments incorrectly capitalized was recognized in the third quarter of 2014, because it is impracticable to determine the period-specific effect in each prior period. The Company believes this approach is the most appropriate pursuant to the requirements of IFRS for the correction of an error. In addition, the Company has evaluated the materiality of the impact of the payment scheme on prior periods presented in its financial statements for comparative purposes using two different analyses: it estimated the allocation of the overpayments to specific prior periods if all overpayments were made on a pro rata basis out of each of the actual contract payments and capitalized correspondingly; and it also estimated the materiality of improper payments to prior periods if the improper payments had been made at inception (on the date the contracts were entered into). Both allocation exercises indicated writing off the overpayment that was improperly capitalized would not have been material to any of the prior periods presented for comparative purposes. The Company has not recovered and cannot reliably estimate any recoverable amounts at this point. Any amounts ultimately recovered would be recorded as income when received (or when their realization becomes virtually certain). As previously mentioned, Petrobras believes that under IAS 16, the amounts it overpaid pursuant to the payment scheme should not have been included in the historical cost of the property, plant and equipment. Therefore, under Brazilian tax legislation, this write-off is considered a loss resulting from unlawful activity and subject to the evolution of the investigations in order to establish the actual extent of the losses before they can be deducted from an income tax perspective. As a result, at September 30, 2014, it is not possible for the Company to estimate the amounts that will ultimately be considered deductible or the timing for the deduction. Accordingly no deferred tax assets were recognized for the write-off of overpayments incorrectly capitalized. The Company carefully considered all available information and, as discussed above, does not expect that new developments in the investigations by the Brazilian authorities, by the independent law firms conducting an internal investigation, or by new internal commissions set up (or a review of the results of previous internal investigations) could materially impact or change the methodology described above. Notwithstanding this expectation, the Company will continuously monitor the investigations for additional information and will review its potential impact on the adjustment. 19 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The total impact of the adjustments described above by business area is set out below. Consolidated “Write-off – overpayments incorrectly capitalized” E&P RTM GAS & POWER DISTRIB. INTER. CORP. TOTAL Payment scheme: Total contract amounts (*) 62,679 110,867 21,233 757 752 3,322 199,610 Estimated aggregate overpayments (3%) 1,880 3,326 637 23 23 99 5,988 Unrelated payments (outside the cartel) 139 1 10 − − − 150 2,019 3,327 647 23 23 99 6,138 Reversal of depreciation of the affected assets (87) (198) (52) − − (9) (346) Impact on property, plant and equipment 1,932 3,129 595 23 23 90 5,792 Write-down of tax credits related to affected assets (**) 37 298 57 − − 10 402 Write-off – overpayments incorrectly capitalized 1,969 3,427 652 23 23 100 6,194 (*) Of this amount, R$ 44,115 represents amounts scheduled to be paid after September 30, 2014. (**) Write-down of tax credits that will not be applicable in the future. The Company has conducted a sensitivity analysis taking into account that approximately 26% of the write-off of overpayments incorrectly capitalized relates to assets that were charged for impairment in the fourth quarter of 2014. Excluding these assets, an increase or decrease of 1% in the applicable percentage of the overcharge applied over total contract values would result in an increase or decrease of R$ 1,479 in the write-off of overpayments incorrectly capitalized. However, as discussed above, the Company believes it has used the most appropriate methodology and assumptions to determine the impact of the payment scheme and there is no evidence that would indicate the possibility of a material change in the amounts that were written off. Changes in the current business context Changes in the Company’s business context and the impact of the Lava Jato investigation prompted a review of the Company’s future prospects and ultimately led to the reduction in the pace of the Company’s capital expenditures. Petrobras’s ability to invest its available funds has been limited as a result of a decrease in expected future operating revenues following the decline of oil prices, along with the devaluation of the Brazilian real, which has increased the Company’s cash outflows to service debt in the near term, most of which is denominated in foreign currencies. For a variety of reasons, including the economic and political environment in Brazil, Petrobras is currently unable to access the capital markets. Other sources of available financing are limited, and in any event would be insufficient to meet Petrobras’s investment needs. Petrobras also faces a shortage of qualified contractors and suppliers as a result of the difficulties created for suppliers by the Lava Jato investigation. As a result, Petrobras has recently determined to delay or suspend the completion of some of the assets and projects included in Petrobras’s capital expenditure plan that are expected to contribute little to its cash generation from its operations or that present complications due to contractor insolvency or to a lack of availability of qualified suppliers (as a result of the Lava Jato investigation or otherwise). Those changes had a material impact in the Company’s impairment tests, as described in note 14. Investigations involving the Company Petrobras is not a target of the Lava Jato investigation. On November 21, 2014, Petrobras received a subpoena from the U.S. Securities and Exchange Commission (SEC) requesting certain documents and information about the Company. The Company has been complying with the subpoena and intends to continue to do so, working with the independent Brazilian and U.S. law firms that were hired to conduct an independent internal investigation. 20 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Legal proceedings involving the Company See note 30 for information about class actions and the Company’s other material legal proceedings. 4. Summary of significant accounting policies The accounting policies set out below have been consistently applied to all periods presented in these consolidated financial statements. Basis of consolidation The consolidated financial statements include the financial information of Petrobras and the entities it controls (its subsidiaries), joint operations and consolidated structured entities. Control is achieved when Petrobras: i) has power over the investee; ii) is exposed, or has rights, to variable returns from involvement with the investee; and iii) has the ability to use its power to affect its returns. Subsidiaries are consolidated from the date on which control is obtained until the date that such control no longer exists. Accounting policies of subsidiaries have been changed, where necessary, to ensure consistency with the policies adopted by Petrobras. Note 11 sets out the consolidated entities and other direct investees. Petrobras has no equity interest in certain structured entities and control is not determined by voting rights, but by the power the Company has over the relevant operating activities of such entities. Consolidated structured entities are set out below: Consolidated structured entities Country Main segment Charter Development LLC – CDC (i) U.S.A E&P Companhia de Desenvolvimento e Modernização de Plantas Industriais – CDMPI Brazil RT&M PDET Offshore S.A. Brazil E&P Fundo de Investimento em Direitos Creditórios Não-padronizados do Sistema Petrobras Brazil Corporate Fundo de Investimento em Direitos Creditórios Padronizados do Sistema Petrobras Brazil Corporate (i) Companies abroad with financial statements prepared in foreign currencies. The consolidation procedures involve combining assets, liabilities, income and expenses, according to their function and eliminating all intragroup balances and transactions, including unrealized profits arising from intragroup transactions. 21 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Reconciliation between the parent company’s shareholders’ equity and net income (loss) with the consolidated financial Shareholders' equity Net income (loss) Jan-Dec 2014 Jan-Dec 2013 Consolidated - IFRS 310,722 349,334 (21,924) 23,007 Non-controlling Interests (1,874) (1,394) 337 563 Deferred Expenses, Net of Income Tax (*) − 200 (105) (162) Parent company - Brazilian Accounting Standards (CPC) 308,848 348,140 (21,692) 23,408 (*) Deferred expenses were fully amortized by December 31, 2014. Business segment reporting The information related to the Company’s operating segments (business areas) is prepared based on items directly attributable to each segment, as well as items that can be allocated to each segment on a reasonable basis. The measurement of segment results includes transactions carried out with third parties and transactions between business areas, which are charged at internal transfer prices defined by the relevant areas using methods based on market parameters. The Company operates under the following business areas: a) Exploration and Production (E&P): this segment covers the activities of exploration, development and production of crude oil, NGL (natural gas liquid) and natural gas in Brazil for the purpose of supplying, primarily, its domestic refineries; and also selling the crude oil surplus and oil products produced in the natural gas processing plants to the domestic and foreign markets. The exploration and production segment also operates through partnerships with other companies. b) Refining, Transportation and Marketing (RTM): this segment covers the refining, logistics, transport and trading of crude oil and oil products activities, exporting of ethanol, extraction and processing of shale, as well as holding interests in petrochemical companies in Brazil. c) Gas and Power: this segment covers the activities of transportation and trading of natural gas produced in Brazil and imported natural gas, transportation and trading of LNG (liquid natural gas), generation and trading of electricity, as well as holding interests in transporters and distributors of natural gas and in thermoelectric power plants in Brazil, in addition to being responsible for the fertilizer business. d) Biofuels: this segment covers the activities of production of biodiesel and its co-products, as well as the ethanol-related activities: equity investments, production and trading of ethanol, sugar and the surplus electric power generated from sugarcane bagasse. e) Distribution: this segment includes the activities of Petrobras Distribuidora S.A., which operates through its own retail network and wholesale channels to sell oil products, ethanol and vehicle natural gas in Brazil to retail, commercial and industrial customers, as well as other fuel wholesalers. f) International: this segment covers the activities of exploration and production of oil and gas, refining, transportation and marketing, gas and power, and distribution, carried out outside of Brazil in a number of countries in the Americas, Africa, Europe and Asia. 22 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The corporate segment comprises the items that cannot be attributed to the other segments, notably those related to corporate financial management, corporate overhead and other expenses, including actuarial expenses related to the pension and medical benefits for retired employees and their dependents. Financial instruments Cash and cash equivalents Cash and cash equivalents comprise cash in hand, term deposits with banks and short-term highly liquid financial investments that are readily convertible to known amounts of cash, are subject to insignificant risk of changes in value and have a maturity of three months or less from the date of acquisition. Marketable securities Marketable securities comprise investments in debt or equity securities. These instruments are initially measured at fair value, are classified according to the Company’s intention and are subsequently measured as set out below: - Fair value through profit or loss – includes financial instruments purchased and held for trading in the short term. These instruments are subsequently measured at fair value with changes recognized in the statement of income in finance income (expenses). - Held-to-maturity – includes non-derivative financial instruments with fixed or determinable payments and fixed maturity, for which Management has the positive intention and ability to hold to maturity. These instruments are subsequently measured at amortized cost using the effective interest rate method. - Available-for-sale – includes non-derivative financial instruments that are either designated as available for sale or are not classified as financial assets at fair value through profit or loss or held-to-maturity investments. These instruments are subsequently measured at fair value. Subsequent changes in fair value are recognized in other comprehensive income, in the shareholders’ equity and reclassified to the statement of income when the instruments are derecognized. Subsequent value changes attributable to the change in interest rates (or interest income), foreign exchange rate, and inflation (price indices) are recognized in the statement of income for all categories, when applicable. Trade receivables Trade receivables are initially measured at the fair value of the consideration to be received and, subsequently, at amortized cost using the effective interest rate method and adjusted for allowances for impairment or uncollectibility. The Company recognizes an allowance for impairment of trade receivables when there is objective evidence that a loss event occurred after the initial recognition of the receivable and has an impact on the estimated future cash flows, which can be reliably estimated. Impairment losses on trade receivables are recognized in the statement of income in selling expenses. Loans and financing (Debt) Loans and financing are initially recognized at fair value less transaction costs incurred and, after initial recognition, are measured at amortized cost using the effective interest rate method. 23 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Derivative financial instruments Derivative financial instruments are recognized in the statement of financial position as assets or liabilities and are initially and subsequently measured at fair value. Gains or losses arising from changes in fair value are recognized in the statement of income in finance income (finance expense), unless the derivative is qualified and designated for hedge accounting. Hedge accounting Hedge accounting is formally documented at inception in terms of the hedging relationship and the Company’s risk management objective and strategy for undertaking the hedge. Hedging relationships that qualify for hedge accounting are classified as: (i) fair value hedge, when they involve a hedge of the exposure to changes in fair value of a recognized asset or liability, unrecognized firm commitments, or an identifiable portion of such assets, liabilities or firm commitments; and (ii) cash flow hedges when they involve a hedging of the exposure to variability in cash flows that is attributable to a particular risk associated with a recognized asset or liability or a highly probable forecast transaction. In hedging relationships that qualify for fair value hedge accounting, the gain or loss from remeasuring the hedging instrument and the hedged item at fair value is recognized in the statement of income. In hedging relationships that qualify for cash flow hedge accounting, the Company designates derivative financial instruments and long-term debt (non-derivative financial instruments) as hedging instruments. Gains or losses relating to the effective portion of the hedge are recognized in other comprehensive income, in the shareholders’ equity and recycled to the statement of income in finance income (expense) in the periods when the hedged item affects the statement of income. The gains or losses relating to the ineffective portion are recognized in the statement of income. When, the hedging instrument expires or is sold, terminated or exercised or no longer meets the criteria for hedge accounting or the Company revokes the designation, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income from the period when the hedge was effective remains separate in equity until the forecast transaction occurs. When, the forecast transaction is no longer expected to occur, the cumulative gain or loss on the hedging instrument that has been recognized in other comprehensive income is immediately reclassified from equity to the statement of income. Inventories Inventories are determined by the weighted average cost flow method and mainly comprise crude oil, intermediate products and oil products, as well as natural gas, LNG, fertilizers and biofuels, stated at the lower of the average cost, and their net realizable value. Crude oil and LNG inventories can be traded or used for production of oil products and/or electricity generation, respectively. Intermediate products are those product streams that have been through at least one of the refining processes, but still need further treatment, processing or converting to be available for sale. Biofuels mainly include ethanol and biodiesel inventories. 24 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Maintenance materials, supplies and others are mainly comprised of production supplies, and operating and consumption materials used in the operations of the Company, stated at the average purchase cost, not exceeding replacement cost. Net realizable value is the estimated selling price of inventory in the ordinary course of business, less estimated cost of completion and estimated expenses to complete its sale. The amounts presented in the categories above include imports in transit, which are stated at the identified cost. Investments in other companies An associate is an entity over which the Company has significant influence. Significant influence is the power to participate in the financial and operating policy decisions of the investee but not the ability to exercise control or joint control over those polices. The definition of control is set out in note 4.1. A joint arrangement is an arrangement over which two or more parties have joint control (pursuant to contractual provisions). A joint arrangement is classified either as a joint operation or as a joint venture depending on the rights and obligations of the parties to the arrangement. In a joint operation the parties have rights to the assets, and obligations for the liabilities, relating to the arrangement and in a joint venture, the parties have rights to the net assets of the arrangement. In the parent company’s financial statements, investments in associates, subsidiaries and joint ventures are accounted for by the equity method from the date on which they become an associate, a joint venture or a subsidiary. In the parent company’s financial statements, only joint operations structured through separate vehicles (i.e. incorporated entities) are accounted for by the equity method. In a joint operation the Company recognizes the amount of its share of assets, liabilities and related income and expenses. Accounting policies of joint ventures and associates have been modified, where necessary, to ensure consistency with the policies adopted by Petrobras. Distributions received from an investee reduce the carrying amount of the investment. Business combinations and goodwill Acquisitions of businesses are accounted for using the acquisition method when control is obtained. Combinations of entities under common control are not accounted for as business combinations. The acquisition method requires that the identifiable assets acquired and the liabilities assumed be measured at the acquisition-date fair value. Amounts paid in excess of the fair value are recognized as goodwill. In the case of a bargain purchase, a gain is recognized in the statement of income when the acquisition cost is lower than the acquisition-date fair value of the net assets acquired. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Any excess of the amounts paid/received over the carrying value of the ownership interest acquired/disposed is recognized in shareholders’ equity as a capital transactions. Oil and Gas exploration and development expenditures The costs incurred in connection with the exploration, appraisal, development and production of crude oil and natural gas are accounted for using the successful efforts method of accounting, as set out below: 25 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - Costs related to geological and geophysical activities are expensed when incurred. - Amounts paid for obtaining concessions for exploration of crude oil and natural gas (capitalized acquisition costs) are initially capitalized. - Costs directly attributable to exploratory wells pending determination of proved reserves are capitalized within property, plant and equipment. Unsuccessful exploratory wells are charged to expense when they are considered dry holes, uneconomic (did not encounter potentially economic oil and gas quantities) or were abandoned due to mechanical accidents. Exploratory wells that have found oil and gas reserves, but those reserves cannot be classified as proved when drilling is completed, continue to be capitalized if the well has found a sufficient quantity of reserves to justify its completion as a producing well and progress on assessing the reserves and the economic and operating viability of the project is under way. An internal commission of technical executives of Petrobras reviews these conditions monthly for each well, by analysis of geoscience and engineering data, existing economic conditions, operating methods and government regulations. - Costs related to exploratory wells drilled in areas of unproved reserves are charged to expense when determined to be dry or uneconomic. - Costs related to the construction, installation and completion of infrastructure facilities, such as drilling of development wells, construction of platforms and natural gas processing units, construction of equipment and facilities for the extraction, handling, storing, processing or treating crude oil and natural gas, pipelines, storage facilities, waste disposal facilities and other related costs incurred in connection with the development of proved reserve areas are capitalized within property, plant and equipment. Property, plant and equipment Property, plant and equipment are measured at the cost to acquire or construct, including all costs necessary to bring the asset to working condition for its intended use, including the present value of the estimated cost of dismantling and removing the asset and restoring the site reduced by accumulated depreciation and impairment losses. A condition of continuing to operate certain items of property, plant and equipment, such as industrial plants, offshore plants and vessels is performing regular major inspections and maintenance. Those expenditures are capitalized if the recognition criteria are met or otherwise expensed when incurred. The capitalized costs are depreciated over the period through the next major maintenance. Spare parts are capitalized when they are expected to be used during more than one period and can only be used in connection with an item of property, plant and equipment. These are depreciated over the useful life of the item of property, plant and equipment to which they relate. General and specific borrowing costs directly attributable to the acquisition or construction of qualifying assets are capitalized as part of the costs of these assets. General borrowing costs are capitalized based on the Company’s weighted average of the cost of borrowings outstanding applied over the balance of assets under construction. Borrowing costs are amortized during the useful lives of the assets or by applying the unit-of-production method to the related assets. The Company suspends capitalization of borrowing costs during extended periods in which it suspends active development of a qualifying asset. Except for assets with useful lives shorter than the life of the field, which are depreciated based on the straight line method, depreciation, depletion and amortization of proved oil and gas producing properties are accounted for pursuant to the unit-of-production method. 26 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Assets with useful lives shorter than the life of the field, floating platforms and assets that are unrelated to oil and gas production are depreciated based on the straight line method. The unit-of-production method of depreciation (amortization) is computed based on a unit-of-production basis (monthly production) over the proved developed oil and gas reserves, applied on a field by field basis. Amortization of amounts paid for obtaining concessions for exploration of oil and natural gas of producing properties, such as signature bonuses (capitalized acquisition costs) and the acquisition costs with respect to the Assignment Agreement, referring to the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (“ Cessão Onerosa ”) is recognized using the unit-of-production method, computed based on the units of production over the total proved oil and gas reserves, applied on a field by field basis. Except for land, which is not depreciated, other property, plant and equipment are depreciated on a straight line basis. See note 12 for further information about the estimated useful life by class of assets. Intangible assets Intangible assets are measured at the acquisition cost, less accumulated amortization and impairment losses and comprise rights and concessions, including the signature bonus paid for obtaining concessions for exploration of oil and natural gas (capitalized acquisition costs); public service concessions; trademarks; patents; software and goodwill. Signature bonuses paid for obtaining concessions for exploration of oil and natural gas are initially capitalized within intangible assets and are transferred to property, plant and equipment upon the declaration of commerciality. The acquisition costs with respect to the Assignment Agreement were reclassified to property, plant and equipment, as set out in note 12.3. On December 29, 2014 the Company submitted the declaration of commerciality of the last area of the agreement to the Brazilian Agency of Petroleum, Natural Gas and Biofuels ( Agência Nacional de Petróleo, Gás Natural e Biocombustíveis ) - ANP . Signature bonuses are not amortized until they are transferred to property, plant and equipment. Internally generated intangible assets are not capitalized and are expensed as incurred, except for development costs that meet the recognition criteria related to completion and use of assets, probable future economic benefits, and others. Intangible assets with an indefinite useful life are not amortized but are tested annually for impairment considering individual assets or cash-generating units. Their useful lives are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment for those assets. If they do not, the change in the useful life assessment from indefinite to finite is accounted for on a prospective basis. Impairment Property, plant and equipment and intangible assets with definite useful lives are tested for impairment when there is an indication that the carrying amount may not be recoverable. Assets related to exploration and development of oil and gas and assets that have indefinite useful lives, such as goodwill acquired in business combinations are tested for impairment annually, irrespective of whether there is any indication of impairment. The impairment test is performed by a comparison of the carrying amount of an individual asset or a cash-generating unit (CGU) with its recoverable amount. Whenever the recoverable amount is less than the carrying amount, an impairment loss is recognized to reduce the carrying amount to the recoverable amount. The recoverable amount of an asset or a cash-generating unit is the higher of its fair value less costs of disposal and its value in use. Considering the specificity of the Company’s assets, value in use is generally used by the Company for impairment testing purposes, except when specifically indicated. 27 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Value in use is estimated based on the present value of the risk-adjusted (for specific risks) future cash flows expected to arise from the continuing use of an asset or cash-generating unit (based on assumptions that represent the Company’s best estimates), discounted at a pre-tax discount rate. This rate is obtained from the Company’s post-tax weighted average cost of capital (WACC). Cash flow projections are mainly based on the following assumptions: prices based on the Company’s most recent strategic plan; production curves associated with existing projects in the Company's portfolio, operating costs reflecting current market conditions, and investments required for carrying out the projects. For purposes of the impairment test, assets are grouped at the smallest identifiable group that generates largely independent cash inflows from other assets or groups of assets (the cash-generating unit). Assets related to exploration and development of oil and gas are tested annually for impairment or when there is an indication that the carrying amount may not be recoverable, on a field by field basis. Reversal of previously recognized impairment losses is permitted for assets other than goodwill. Leases Leases that transfer substantially all the risks and rewards incidental to ownership of the leased item are recognized as finance leases. For finance leases, when the Company is the lessee, assets and liabilities are recognized at the lower of the fair value of the leased property or the present value of the minimum lease payments, both determined at the inception of the lease. Capitalized lease assets are depreciated on a systematic basis consistent with the depreciation policy the Company adopts for property, plant and equipment that are owned. Where there is no reasonable certainty that the Company will obtain ownership by the end of the lease term, capitalized lease assets are depreciated over the shorter of the lease term or the estimated useful life of the asset. When the Company is the lessor, a receivable is recognized at the amount of the net investment in the lease. If a lease does not transfer substantially all the risks and rewards incidental to ownership of the leased item, it is classified as an operating lease. Operating leases are recognized as expenses over the period of the lease. Contingent rents are recognized as expenses when incurred. Assets classified as held for sale Assets, disposal groups and liabilities directly associated with those assets are classified as held for sale if their carrying amounts will principally be recovered through a sale transaction rather than through continuing use. This condition is regarded as met only when the sale is approved by the Company’s Board of Directors and the asset or disposal group is available for immediate sale in its present condition subject only to terms that are usual and customary for sales of such assets. In addition, the sale should be expected to qualify for recognition as a completed sale within one year from the date of classification as held for sale. However, events or circumstances may extend the period to complete the sale beyond one year. An extension of the period required to complete a sale does not preclude an asset (or disposal group) from being classified as held for sale if the delay is caused by events or circumstances beyond the Company’s control and there is sufficient evidence that it remains committed to its plan to sell the assets (or disposal groups). 28 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Assets (or disposal groups) classified as held for sale and the associated liabilities are measured at the lower of their carrying amount and fair value less costs to sell. Assets and liabilities are presented separately in the statement of financial position. Decommissioning costs Decommissioning costs are future obligations to perform environmental restoration, dismantle and remove a facility when it terminates its operations due to the exhaustion of the area or economic conditions. Costs related to the abandonment and dismantling of areas are recognized as part of the cost of an asset (with a corresponding liability) based on the present value of the expected future cash outflows, discounted at a risk-adjusted rate when a future legal obligation exists and can be reliably measured. Unwinding of the discount of the corresponding liability is recognized as a finance expense, when incurred. The asset is depreciated similarly to property, plant and equipment, based on the class of the asset. Future decommissioning costs for oil and natural gas producing properties are initially recognized after a field is declared to be commercially viable, on a field by field basis, and are revised annually. Decommissioning costs related to proved developed oil and gas reserves are depreciated by applying the unit-of-production method, computed based on a unit-of-production basis over the proved developed oil and gas reserves, applied on a field by field basis. Provisions, contingent assets and contingent liabilities Provisions are recognized when there is a present obligation (legal or constructive) that arises from past events and for which it is probable that an outflow of resources embodying economic benefits will be required to settle the obligation, which must be reasonably estimable. Contingent assets are not recognized. Contingent liabilities for which the likelihood of loss is considered to be possible or which are not reasonably estimable are not recognized in the financial statements but are disclosed unless the expected outflow of resources embodying economic benefits is considered remote. Income taxes Income tax expense for the period comprises current and deferred tax. a) Current income taxes The Company has adopted the Transition Tax Regime in Brazil (RTT) in order to exclude potential tax impacts from the adoption of IFRS in the determination of taxable profit. Law 12,973, terminated the RTT and established a new tax regime. The new tax regime is optional for 2014. The Company has not adopted the new tax regime for 2014 and, therefore, its taxable profit was determined based on the RTT. The Company does not expect the adoption of the new tax regime to result in material impacts in its tax expense or in its financial statements. The tax currently payable is computed based on taxable profit for the year, calculated using tax rates that have been enacted or substantively enacted by the end of the reporting period. b) Deferred income taxes 29 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income taxes are recognized on temporary differences between the tax base of an asset or liability and its carrying amount. Deferred income tax liabilities are generally recognized for all taxable temporary differences. Deferred tax assets are generally recognized for all deductible temporary differences and carryforward of unused tax losses or credits to the extent that it is probable that taxable profit will be available against which those deductible temporary differences can be utilized. Deferred tax assets and liabilities are measured at the tax rates that are expected to apply to the period when the asset is realized or the liability is settled, based on tax rates (and tax laws) that have been enacted or substantively enacted by the end of the reporting period. Current and deferred tax assets and current and deferred tax liabilities are offset when they relate to income taxes levied on the same taxable entity. Employee benefits (Post-Employment) Actuarial commitments related to post-employment defined benefit plans and health-care plans are recognized as liabilities in the statement of financial position based on actuarial calculations which are revised annually by an independent qualified actuary (to update for material changes in actuarial assumptions and estimates of expected future benefits), using the projected unit credit method, net of the fair value of plan assets, when applicable, out of which the obligations are to be directly settled. Actuarial assumptions include: demographic assumptions; financial assumptions; medical costs estimates, historical data related to benefits paid and employee contributions. Under the projected credit unit method, each period of service gives rise to an additional unit of benefit entitlement and each unit is measured separately to determine the final obligation. Changes in the net defined benefit liability (asset) are recognized when they occur, as follows: i) service cost and net interest cost in the statement of income; and ii) remeasurements in other comprehensive income. Service cost comprises: (i) current service cost, which is the increase in the present value of the defined benefit obligation resulting from employee service in the current period; (ii) past service cost, which is the change in the present value of the defined benefit obligation for employee service in prior periods, resulting from a plan amendment (the introduction, modification, or withdrawal of a defined benefit plan) or a curtailment (a significant reduction by the entity in the number of employees covered by a plan); and (iii) any gain or loss on settlement. Net interest on the net defined benefit liability (asset) is the change during the period in the net defined benefit liability (asset) that arises from the passage of time. Remeasurement of the net defined benefit liability (asset) is recognized in other comprehensive income and comprises: (i) actuarial gains and losses; (ii) the return on plan assets, excluding amounts included in net interest on the net defined benefit liability (asset); and (iii) any change in the effect of the asset ceiling, excluding amounts included in net interest on the net defined benefit liability (asset). The Company also contributes amounts to defined contribution plans, that are expensed when incurred and are computed based on a percentage over salaries. Share Capital and Stockholders’ Compensation Share capital comprises common shares and preferred shares. Incremental costs directly attributable to the issue of new shares (share issuance costs) are presented (net of tax) in shareholders’ equity as a capital transactions. 30 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) To the extent the Company proposes dividend distributions to shareholders, it comprises dividends and interest on capital determined in accordance with the limits defined in the Brazilian Corporation Law and in the Company’s bylaws. Interest on capital is a form of dividend distribution which is deductible for tax purposes in Brazil to the entity distributing interest on capital. Tax benefits from the deduction of interest on capital are recognized in the statement of income. Other comprehensive income Other comprehensive income include changes in fair value of available-for-sale financial instruments, effective portion of cash flow hedge, actuarial gains and losses (remeasurement of the net defined benefit liability) and cumulative translation adjustment. Government grants A government grant is recognized when there is reasonable assurance that the grant will be received and the Company will comply with the conditions attached to the grant. Government grants related to expenses are recognized as revenue in the statement of income on a systematic basis over the periods in which the Company recognizes as expenses the related costs for which the grants are intended to compensate. Government grants related to assets are initially recognized as deferred income and transferred to the statement of income over the useful life of the asset on a straight-line basis. Recognition of revenue, costs and expenses Revenue is recognized when it is probable that the economic benefits associated with the transaction will flow to the Company and the amount of revenue and the costs incurred or to be incurred in the transaction can be measured reliably. Revenue is measured at the fair value of the consideration received or receivable for products sold and services provided in the normal course of business, net of returns, discounts and sales taxes. Revenues from the sale of crude oil and oil products, petrochemical products, natural gas, biofuels and other related products are recognized when the Company retains neither continuing managerial involvement nor effective control over the products sold and the significant risks and rewards of ownership have been transferred to the customer, which is usually when legal title passes to the customer, pursuant to the terms of the sales contract. Sales revenues from freight and other services provided are recognized based on the stage of completion of the transaction. Finance income and expense mainly comprise interest income on financial investments and government bonds, interest expense on debt, gains or losses on marketable securities measured at fair value, as well as net foreign exchange and inflation indexation charges. Finance expense does not include borrowing costs directly attributable to the construction of assets that necessarily take a substantial period of time to become operational, which are capitalized as part of the costs of these assets. Revenue, costs and expenses are recognized on the accrual basis. 31 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 5. Critical accounting policies: key estimates and judgments The preparation of the consolidated financial information requires the use of estimates and judgments for certain transactions and their impacts on assets, liabilities, income and expenses. The assumptions are based on past transactions and other relevant information and are periodically reviewed by Management, although the actual results could differ from these estimates. Information about those areas that require the most judgment or involve a higher degree of complexity in the application of the accounting practices and that could materially affect the Company’s financial condition and results of operations are set out following. Oil and gas reserves Oil and gas reserves are estimated based on economic, geological and engineering information, such as well logs, pressure data and drilling fluid sample data and are used as the basis for calculating unit-of-production depreciation, depletion and amortization rates and for impairment tests. These estimates require the application of judgment and are reviewed at least annually, or on an interim basis if objective evidence of significant changes becomes available based on a re-evaluation of already available geological, reservoir or production data and new geological, reservoir or production data, as well as changes in prices and costs that are used in the estimation of reserves. Revisions can also result from significant changes in development strategy or production equipment and facility capacity. The Company determines its oil and gas reserves both pursuant to the SEC criteria and to the ANP/SPE (Brazilian Agency of Petroleum, Natural Gas and Biofuels / Society of Petroleum Engineers) criteria. The main differences between the two criteria are: selling price of crude oil, improved recovery criteria, undrilled acreage limits, fluid contacts limits, definitions for analog reservoir used for reserves estimates and the concession period in Brazil. Only proved reserves are determined pursuant to the SEC criteria, while proved and unproved reserves are determined pursuant to the ANP/SPE criteria. According to the definitions prescribed by the SEC proved oil and gas reserves are the estimated quantities which geological and engineering data demonstrate with reasonable certainty to be recoverable in future years from known reservoirs under existing economic, operating conditions (i.e., prices and costs as of the date the estimate is made) and government regulations. Proved reserves can be further subdivided into developed and undeveloped reserves. Proved developed oil and gas reserves are reserves that can be expected to be recovered through existing wells with existing equipment and operating methods. Although the Company is reasonably certain that proved reserves will be produced, the timing and amount recovered can be affected by a number of factors including completion of development projects, reservoir performance, regulatory aspects and significant changes in long-term oil and gas price levels. Other information about reserves is presented as supplementary information. a) Oil and gas reserves: depreciation, depletion and amortization Depreciation, depletion and amortization are measured based on estimates of reserves prepared by the Company’s technicians in a manner consistent with SEC definitions. Revisions to the Company’s proved developed and undeveloped reserves impact prospectively the amounts of depreciation, depletion and amortization recognized in the statement of income and the carrying amounts of oil and gas properties assets. 32 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Therefore all other variables being equal, a decrease in estimated proved reserves would increase, prospectively, depreciation, depletion and amortization expense, while an increase in reserves would reduce depreciation, depletion and amortization. See notes 4.8 and 12.2 for more detailed information about depreciation, amortization and depletion. b) Oil and gas reserves: impairment testing The Company assesses the recoverability of the carrying amounts of oil and gas exploration and development assets based on their value in use, as defined in note 4.10. In general, analyses are based on proved reserves and probable reserves pursuant to the ANP/SPE definitions. The Company performs asset valuation analyses on an ongoing basis as a part of its management program by reviewing the recoverability of their carrying amounts based on estimated volumes of oil and gas reserves, as well as estimated future oil and natural gas prices. Oil and gas exploration and production assets are tested annually for impairment, irrespective of whether there is any indication of impairment. The markets for crude oil and natural gas have a history of significant price volatility and although prices will occasionally drop precipitously, industry prices over the long term will continue to be driven by market supply and demand fundamentals. The impairment tests that the Company performs make use of its long-term price assumptions used in its planning and budgeting processes and its capital expenditure decisions, which are considered reasonable estimates, given market indicators and experience. When determining the value in use of those assets, short-term price volatility affects the cash flow estimates for the first years. Lower future oil and gas prices, when considered long-term trends, as well as negative impacts of significant changes in reserve volumes, production curve expectations, lifting costs or discount rates could trigger the need for impairment assessment. See notes 4.8 and 12 for more detailed information about oil and natural gas exploration and development assets. Identifying cash-generating units for impairment testing Identifying cash-generating units (CGU’s) requires management assumptions and judgment, based on the Company’s business and management model, and may significantly impact the results of the impairment tests of long-lived assets. The assumptions set out below have been consistently applied by the Company: - Exploration and Production CGU’s: producing properties: oil and natural gas producing properties comprised of a group of exploration and development assets. 33 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - Refining, transportation and marketing CGU’s: i) Downstream CGU: a single CGU comprised of all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro. This CGU was identified based on the concept of integrated optimization and performance management, which focus on the global performance of the CGU, allowing a shift of margins from one refinery to another. Pipelines and terminals are an integral part and interdependent portion of the refining assets, required to supply the market. Complexo Petroquímico do Rio de Janeiro (Comperj) and the second refining unit of Refinaria Abreu e Lima (RNEST) are both under construction and have been removed from the Downstream CGU in the quarter ended December 31, 2014 and assessed for impairment individually, as set out in note 14; ii) Petrochemical CGU: petrochemical plants from PetroquímicaSuape and Citepe; iii) Transportation CGU: the transportation CGU is comprised of the Transpetro’s fleet vessels. - Gas & Power CGU’s: i) Natural gas CGU: comprised of natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants. A fertilizers plant under construction, Unidade de Fertilizantes Nitrogenados III (UFN III), has been excluded from this CGU, as set out note 14; and ii) Power CGU: thermoelectric power generation plants. - Distribution CGU: comprised of the distribution assets related to the operations of Petrobras Distribuidora S.A. - Biofuels CGU’s: i) Biodiesel CGU: group of assets that comprise the biodiesel plants. This CGU comprises an integrated unit of the biodiesel plants and is defined based on the production planning and operation process, considering domestic market conditions, the production capacity of each plant, as well as the results of biofuels auctions and raw materials supply; ii) Ethanol CGU: comprised of investments in associates and joint ventures in the ethanol sector. - International CGU: i) International Exploration and production CGU: this CGU comprises the oil and natural gas producing properties, including exploration and development assets, outside Brazil; ii) Other operations of the international business segment: smallest identifiable group of assets that generates largely independent cash inflows. Investments in associates and joint ventures including goodwill are individually tested for impairment. See notes 4.10 and 14 for more detailed information about impairment. Pension and other post-retirement benefits The actuarial obligations and net expenses related to defined benefit pension and health care post-retirement plans are computed based on several financial and demographic assumptions, of which the most significant are: - Discount rate: comprises the projected future inflation in addition to an equivalent real interest rate that matches the duration of the pension and health care obligations with the future yield curve of long-term Brazilian government bonds; and - Medical costs: comprise several projected annual growth rates based on per capita health care benefits paid over the last five years, which are used as a basis for projections, decreasing gradually over 30 years, to converge with a general price inflation index. These and other estimates are reviewed at least annually and may differ materially from actual results due to changing market and financial conditions, as well as actual results of actuarial assumptions. The sensitivity analysis of discount rates and changes in medical costs as well as additional information about actuarial assumptions are set out in note 22. 34 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Estimates related to contingencies and legal proceedings The Company is a defendant in numerous legal proceedings involving tax, civil, labor, corporate and environmental issues arising from the normal course of its business for which estimates are made by Petrobras of the amounts of the obligations and the probability that an outflow of resources will be required. Those estimates are based on legal advice and Management’s best estimates. See note 30 for more detailed information about contingencies and legal proceedings. Dismantling of areas and environmental remediation The Company has legal and constructive obligations to remove equipment and restore onshore and offshore areas at the end of operations at production sites. Its most significant asset removal obligations involve removal and disposal of offshore oil and gas production facilities in Brazil and abroad. Estimates of costs for future environmental cleanup and remediation activities are based on current information about costs and expected plans for remediation. These estimates require performing complex calculations that involve significant judgment because the obligations are long-term; the contracts and regulations contain subjective descriptions of what removal and remediation practices and criteria will have to be met when the events actually occur; and asset removal technologies and costs are constantly changing, along with political, environmental, safety and public relations considerations. The Company is constantly conducting studies to incorporate technologies and procedures seeking to optimize the operations of abandonment, considering industry best practices. However, the timing and amounts of future cash flows are subject to significant uncertainty. See notes 4.13 and 20 for more detailed information about the decommissioning provisions. Fair value of derivative financial instruments Derivative financial instruments are measured at fair value in the financial statements. Fair value measurement requires judgment related to the availability of identical or similar assets quoted in active markets or otherwise the use of alternate measurement models that can become increasingly complex and depend on the use of estimates such as future prices, long-term interest rates and price indices (inflation indices). See notes 4.3.5 and 32 for more detailed information about derivative financial instruments. Hedge accounting Identifying hedging relationships between hedged items and hedging instruments (derivative financial instruments and non-derivative financial instruments, such as long-term debt) requires critical judgments related to the existence of the hedging relationship and its effectiveness. In addition, the Company continuously assesses the alignment between the hedging relationships identified and the objectives and strategy of its risk management policy. Accounting approach to the “Lava Jato (Car Wash) Operation” Estimation Methodology As set out in note 3, in the third quarter of 2014, the Company wrote off R$ 6,194 of capitalized costs representing amounts that Petrobras overpaid for the acquisition of property, plant and equipment in prior years. 35 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) To account for these overpayments, the Company developed an estimation methodology described in note 3. Petrobras acknowledges the degree of uncertainty involved in the estimation methodology and has developed a sensitivity analysis (set out in note 3) and will continue to monitor the ongoing investigations and the availability of other information concerning the amounts it may have overpaid in the context of the payment scheme. If reliable information becomes available that indicates with sufficient precision that the Company’s estimate should be adjusted, it will evaluate whether the adjustment is material and, if so, recognize it. However, as previously discussed, the Company believes it has used the most appropriate methodology and assumptions to determine the amounts of overpayments incorrectly capitalized and there is no evidence that would indicate the possibility of a material change in the amounts written-off. Possible alternative approaches considered and rejected IFRS allows the use of a revaluation model under IFRS to re-measure the carrying amount of property, plant and equipment, but the use of revaluation models is not permitted by Brazilian Corporation Law. As a result, the Company did not consider that approach as a viable alternative to address the impact of the overpayment on the affected property, plant and equipment. The Company considered whether it could develop a surrogate or proxy to quantify the errors to be corrected. The proposed proxy would involve determining the fair value of each affected asset (measured on a stand-alone basis), and estimating the amount of overpayments as being the difference between the fair value of each affected asset and its carrying amount. The proposed approach would be different than a charge for impairment because the assets would be valued on a stand-alone basis and not as a group of assets included in a cash generating unit. The recoverable amount of those assets would also not be determined by the higher amount between their fair value and their value in use, but would be considered to be their fair value. The Company engaged two global firms internationally known as independent appraisers to determine the fair value of most of the affected assets based on the valuation technique that was most appropriate to the specificities of each asset and for which relevant data was available. For 31 individual assets, book value exceeded fair value by an aggregate of R$ 88.6 billion, while the book value of the 21 other individual assets was an aggregate of R$ 27.2 billion below fair value. As previously discussed, the difference between the fair value and the carrying amount of those assets would conceptually be attributable to improper payments. However, after the difference was measured, the Company concluded that the shortfall between the fair value and the carrying amount of the assets was significantly larger than any reasonable estimate of the improper payments uncovered in the context of the Lava Jato investigation. Fair value shortfalls originate not primarily from improper payments, but from different sources (both related to the method of measuring the fair value and to changes in the business context), which cannot be individually or separately quantified, such as: - The fair value of the assets was measured on a stand-alone basis and did not consider value that would be added to the assets when used in an integrated manner, in which value is transferred from one asset to another, depending on how the company operates the assets, because management seeks to achieve the global optimum of the portfolio of assets instead of the individual optimum (especially for the refining assets). Those gains are captured when those assets are evaluated inside cash-generating units (CGU) for impairment testing and many of the affected assets are in a single CGU; 36 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) - The discount rate used by the appraisers considered a risk premium related to the acquisition of a single asset by a third party inside a market highly concentrated in a single large-scale player (Petrobras). This would be applicable to evaluate the acquisition of new property, plant and equipment, but not to determine the value in use of assets which already belong to the portfolio of the Company; - Changes in economic and financial variables (exchange rate, discount rate, risk metrics and cost of capital); - Changes in estimates of prices and margins of inputs; - Changes in projections of prices, margins and demand for products sold in light of recent changes in market conditions; - Changes in equipment and input prices, wages and other correlated costs; - The impact of local content requirements; and - Project planning deficiencies (especially in the Engineering and Downstream areas). Therefore, the Company concluded that using the fair value as a surrogate or proxy to adjust its property, plant and equipment would not have been appropriate, as the adjustment would include elements with no direct relation to the overpayments. Allowance for impairment of trade receivables Management continuously assesses whether there is objective evidence that trade receivables are impaired and recognizes allowances for impairment of trade receivables to cover losses. Such evidence includes insolvency, defaults, judicial recovery claims a significant probability of a debtor filing for bankruptcy and others. See note 8 for more detailed information about allowance for impairment of trade receivables. 37 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 6. New standards and interpretations a) IASB - International Accounting Standards Board During 2014, the following interpretation issued by the International Accounting Standards Board (IASB) became effective but did not have a significant impact on the Company’s financial statements: - IFRIC 21 - "Levies". This is an interpretation of IAS 37, ‘Provisions, contingent liabilities and contingent assets’, which sets out criteria for the recognition of a liability, one of which is the requirement for the entity to have a present obligation as a result of a past event (known as an obligating event). The interpretation addresses what the obligating event is (the transaction described in the tax regulations) that gives rise to the payment of a levy and when a liability should be recognized. The following standards and amendments to standards were issued by the IASB and are not effective as of December 31, 2014. The Company did not early adopt those standards: Standards Brief Description Effective Date Amendment to IFRS 11 “Joint Arrangements” The amendments require an investor to apply the principles of business combination accounting when it acquires an interest in a joint operation (as defined under IFRS 11) that constitutes a "business (as defined under IFRS 3)." January 1, 2016 Amendment to IFRS 10 “Consolidated Financial Statements” and IAS 28 “Investments in Associates and Joint Ventures” A full gain or loss is recognized when a transaction involves a business (as defined under IFRS 3). A partial gain or loss is recognized when a transaction involves assets that do not constitute a business, even if those assets are in a subsidiary. January 1, 2016 IFRS 15 – “Revenue from Contracts with Customers” Sets out requirements for revenue recognition, measurement and disclosure. According to IFRS 15, revenue is recognized when a customer obtains control of a good or service. It changes the current model, based on which revenue is recognized when significant risks and rewards of ownership are transferred. In addition provides guidance for revenue recognition in more complex cases. January 1, 2017 IFRS 9 - "Financial Instruments" Simplifies the mixed measurement model and establishes two primary measurement categories for financial assets: amortized cost and fair value. The basis of classification depends on the entity's business model and the contractual cash flows characteristics of the financial asset. IAS 39 is still applicable for impairment of financial assets and hedge accounting. Changes the requirements for hedge effectiveness in hedge accounting. January 1, 2018 The Company is assessing the impact the new standards and amendments to standards may have on future periods. b) Brazilian Tax Law On May 14, 2014, Law 12,973 was enacted, establishing the following: - Repeals the Transition Tax Regime (Regime Tributário de Transição - RTT) established by Law 11,941 enacted on May 27, 2009; - Establishes regulations for changes in federal taxes (income tax, PIS and COFINS) in contemplation of adoption of the International Financial Reporting Standards - IFRS; Except for articles 3, 72 to 75 and 93 to 119, which were effective as of the date the law was enacted and will be effective on January 1, 2015. Regulation for this law was established by Normative Instruction 1,515, issued by the Federal Revenue Secretariat of Brazil on November 24, 2014. As Management has decided to adopt articles 1, 2 and 4 to 70 of Law 12,973, with respect to the adoption of the new tax regime (repealing RTT ), beginning in 2015, there have been no material impact to the 2014 financial statements. The Company does not expect the adoption of the new tax regime to result in material impacts in its tax expense or in its financial statements from 2015. 38 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 7. Cash and cash equivalents and Marketable securities Cash and Cash Equivalents Consolidated Parent Company Cash at bank and in hand 1,884 2,227 2 4 Short-term financial investments - In Brazil Single-member funds (Interbank Deposit) and other short-term deposits 5,311 8,182 4,182 5,312 Other investment funds 107 125 282 1,119 5,418 8,307 4,464 6,431 - Abroad Time deposits 23,110 14,231 − 469 Automatic investing account 8,226 9,328 − − Other financial investments abroad 5,601 3,079 859 1,013 36,937 26,638 859 1,482 Total short-term financial investments 42,355 34,945 5,323 7,913 Total cash and cash equivalents 44,239 37,172 5,325 7,917 Short-term financial investments in Brazil comprise investments in exclusive (single-member) funds, mainly holding Brazilian Federal Government Bonds. Short-term financial investments abroad are comprised of time deposits, highly-liquid automatic investing accounts and other short-term fixed income instruments from highly-rated financial institutions with maturities of three months or less. Marketable securities Consolidated Parent Company Trading securities 7,146 9,085 7,092 9,085 Available-for-sale securities 56 39 52 37 Held-to-maturity securities 17,851 284 8,346 13,887 25,053 9,408 15,490 23,009 Current 24,763 9,101 15,241 22,752 Non-current 290 307 249 257 Trading securities refer mainly to investments in Brazilian Government Bonds and held-to-maturity securities are mainly comprised of time deposits in highly-rated financial institutions. These financial investments have maturities of more than three months and are classified as current assets due to the expectation of their realization in the short term. 39 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 8. Trade and other receivables Trade and other receivables, net Consolidated Parent Company Trade receivables Third parties 28,227 23,785 9,121 4,093 Related parties (Note 19) Investees 2,293 1,542 19,913 11,384 Receivables from the electricity sector 7,879 4,332 765 905 Petroleum and alcohol accounts - receivables from Federal 843 836 843 836 Other receivables 5,322 6,066 2,685 4,009 44,564 36,561 33,327 21,227 Provision for impairment of trade receivables (8,956) (3,293) (4,873) (473) 35,608 33,268 28,454 20,754 Current 21,167 22,652 17,783 16,301 Non-current 14,441 10,616 10,671 4,453 Changes in the allowance for impairment of trade receivables Consolidated Parent Company Opening balance 3,293 2,967 473 412 Additions (*) 5,801 290 4,472 88 Write-offs (323) (144) (72) (27) Cumulative translation adjustment 185 180 − − Closing balance 8,956 3,293 4,873 473 Current 3,845 1,873 2,230 473 Non-current 5,111 1,420 2,643 − (*) Relates primarily to the electricity sector (see note 8.4). Trade receivables overdue - Third parties Consolidated Parent Company Up to 3 months 2,186 2,133 1,050 830 From 3 to 6 months 472 637 187 452 From 6 to 12 months 480 925 151 582 More than 12 months 4,866 4,279 1,218 786 8,004 7,974 2,606 2,650 40 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Trade receivables - electricity sector (isolated electricity system in the northern region of Brazil) Consolidated Not yet due Overdue Total Not yet due Overdue Total Clients Eletrobras Group (Note 19.5) 6,736 1,143 7,879 1,553 2,779 4,332 Companhia de Gás do Amazonas (CIGÁS) 3,364 442 3,806 − 1,597 1,597 Others 63 1,046 1,109 101 617 718 10,163 2,631 12,794 1,654 4,993 6,647 (-) Allowance for impairment of trade receivables (2,895) (1,650) (4,545) − (34) (34) Total 7,268 981 8,249 1,654 4,959 6,613 Related parties 6,569 437 7,006 1,553 2,763 4,316 Third parties 699 544 1,243 101 2,196 2,297 As of December 31, 2014, R$ 11,150 of the Company’s receivables from the isolated electricity system located in the northern region of Brazil were classified as non-current assets. The balance of those receivables was R$ 12,794 as of December 31, 2014 (R$ 6,647 as of December 31, 2013) and comprise: (i) R$ 12,022 (R$ 6,228 as of December 31, 2013) from fuel oil, natural gas and other products sold to thermoelectric power plants (which are subsidiaries of Eletrobras), state-owned natural gas distribution companies and independent electricity producers (Produtores Independentes de Energia – PIE) located in the northern region of Brazil. (ii) R$ 772 (R$ 419 as of December 31, 2013) from an electricity supply contract entered into by Petrobras and a subsidiary of Eletrobras in 2005 classified as a finance lease of two thermoelectric power plants in the northern region of Brazil. The thermoelectric power plants will be transferred to the subsidiary of Eletrobras by the end of the lease term (20 years) for no additional cost. These receivables are not overdue. A portion of the costs related to the fuel supplied to those thermoelectric power plants is borne by funds from the Fuel Consumption Account (Conta de Consumo de Combustível – CCC), which is managed by Eletrobras. Funds transferred from the CCC to the electricity companies in the northern region of Brazil have not been sufficient for them to meet their financial obligations, and, as a result, some of these companies are experiencing financial difficulties and have not been able to pay for the products supplied by Petrobras. The Company entered into a debt acknowledgement agreement with subsidiaries of Eletrobras on December 31, 2014 with respect to the balance of its receivables as of November 30, 2014. Eletrobras acknowledged being indebted in the amount of R$ 8,601. This amount will be updated based on the Selic interest rate every month. Under the agreement, the amounts are expected to be paid in 120 monthly installments beginning in February 2015. Pursuant to the debt acknowledgment agreement, receivables due to Petrobras in the amount of R$ 6,084 were collateralized by receivables from the CCC that were pledged as security. The collateralized receivables relate to amounts payable from the Brazilian Energy Development Account (Conta de Desenvolvimento Energético – CDE to the CCC). One of the purposes of the CDE is to refund the costs incurred by the CCC to support electricity generation and distribution in the isolated electricity system. The debt acknowledgement agreement was collateralized when the Brazilian Electricity Agency - Agência Nacional de Energia Elétrica (ANEEL) recognized in February 2015 a debt acknowledgement for the payables from the CDE to the CCC. Beginning in 2015 the Brazilian government implemented a new pricing policy for the electricity sector and has already implemented price increases in the first quarter. The new policy will strengthen the financial situation of the companies in the electricity sector and reduce their insolvency on payables from fuel oil and other products supplied. The Company expects that the impact of the higher electricity prices resulting from the new policy will be more significant after the first quarter, notably because the funds received from the end customer will be transferred to the CCC and used to refund the electricity generation companies. 41 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The Company’s Management has determined that an allowance for impairment of trade receivables was required to cover receivables as of October 31, 2014 with no guarantees, including the balances of previous debt acknowledgement agreements and from companies that were not part of the most recent debt acknowledgment agreement with Eletrobras. An allowance for impairment of trade receivables of R$ 4,511 was recognized in 2014. No charges were recognized for companies that were not insolvent or for receivables from sales after November 1, 2014, because those amounts were included in the calculation of ANEEL’s new pricing policy. 9. Inventories Consolidated Parent Company Crude oil 10,563 13,702 8,883 10,805 Oil Products 11,510 11,679 9,046 10,282 Intermediate products 2,268 2,165 2,268 2,165 Natural gas and LNG (*) 951 939 557 697 Biofuels 398 370 45 44 Fertilizers 91 60 91 55 25,781 28,915 20,890 24,048 Materials, supplies and others 4,797 4,532 3,670 3,547 30,578 33,447 24,560 27,595 Current 30,457 33,324 24,461 27,476 Non-current 121 123 99 119 (*) Liquid natural gas Inventories are presented net of a R$ 399 allowance reducing inventories to net realizable value (R$ 205 as of December 31, 2013), mainly due to the decrease in international prices of crude oil and oil products. The amount of write-down of inventories to net realizable value recognized as cost of sales in 2014 is R$ 2,461 (R$ 1,269 in 2013). A portion of the crude oil and/or oil products inventories have been pledged as security for the Terms of Financial Commitment (TFC) signed by Petrobras and Petros in the amount of R$ 6,151 (R$ 6,972 as of December 31, 2013), as set out in note 22.1. Disposal of assets and legal mergers Disposal of assets Brasil PCH S.A. On June 14, 2013, Petrobras entered into an agreement with Cemig Geração e Transmissão S.A. which subsequently assigned the sale and purchase contract to Chipley SP Participações for the disposal of its entire equity interest in Brasil PCH S.A., equivalent to 49% of its voting stock, for a consideration of R$ 650, excluding contractual price adjustments. On February 14, 2014, the remaining conditions precedent for this transaction were met and the disposal was concluded for a total amount of R$ 711, after contractual price adjustments. A pre-tax gain of R$ 646 before taxes was recognized in other income. 42 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Petrobras Colombia Limited (PEC) On September 13, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Petrobras Colombia Limited (PEC), a subsidiary of Petrobras International Braspetro B.V. (PIB BV), to Perenco Colombia Limited, for a consideration of US$ 380 million, subject to price adjustments through the close of the transaction. On April 30, 2014 the transaction was concluded, the respective assets and liabilities were transferred to Perenco and a US$ 101 million gain was recognized in other income. UTE Norte Fluminense S.A. On April 11, 2014 Petrobras disposed of its 10% interest in Usina Termelétrica Norte Fluminense (UTE - NF) to Électricité de France (EDF) for R$ 182. A R$ 83 gain was recognized in other income. There are no precedent conditions to the transaction. Transierra S.A. On August 5, 2014, Petrobras disposed of its 44.5% interest in Transierra S.A. to Yacimientos Petrolíferos Fiscales Bolivianos (YPFB) for US$ 107 million. A US$ 32 million gain was recognized in other income. There are no precedent conditions to the transaction. Innova S.A. On August 16, 2013, the Board of Directors of Petrobras approved the disposal of 100% of the share capital of Innova S.A. to Videolar S.A. and its controlling shareholder, at a consideration of R$ 870, subject to certain condition precedent, such as approval by the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE). On October 1, 2014 the Brazilian Antitrust Regulator (Conselho Administrativo de Defesa Econômica – CADE) approved the purchase of Innova S.A by Videolar S.A with restrictions. The approval of the transaction was conditioned on the fulfillment of a set of measures set out in the Merger Control Agreement (Acordo em Controle e Concentrações – ACC) entered into by the antitrust agency and the merging parties. On October 30, 2014 the transaction was concluded as set out in the sales and purchase agreement and a R$ 145 gain was recognized in other income. Petrobras Energia Peru. S.A. On November 12, 2013, the Board of Directors of Petrobras approved the disposal of 100% of Petrobras Energia Peru S.A. by Petrobras de Valores Internacional de España S.L. – PVIE and Petrobras International Braspetro B.V. – PIB BV to China National Petroleum Corporation (CNPC), for US$ 2,643 million, subject to price adjustment through the close of the transaction. Price adjustments are being calculated, pursuant to the sales and purchase agreement. In November 2014 the conditions precedent for the transaction were met. The conditions included approval by the Chinese and Peruvian governments, and compliance with the procedures under their "Joint Operating Agreement” (JOA). A US$ 1,304 million pre-tax gain was recognized in other income, US$ 869 million net of income taxes of US$ 435 million. 43 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Companhia de Gás de Minas Gerais On July 18, 2014, the Board of Directors of Petrobras approved the disposal of its 40% interest in Companhia de Gás de Minas Gerais (Gasmig) to Companhia Energética de Minas Gerais (Cemig). On October 10, 2014 the conditions precedent were met and the transaction was concluded for R$ 571. A R$ 172 gain was recognized in other income. Assets classified as held for sale As of December 31, 2014, the Company had assets classified as held for sale in the amount of R$ 13 (R$ 5,638 as of December 31, 2013, with associated liabilities of R$ 2,514). Those assets comprise PI, PIII, PIV and PV drilling rigs and PXIV platform, all related to exploration and production in Brazil. The precedent conditions were met and other assets classified as held for sale as of December 31, 2013 were sold during 2014. Legal mergers On April 2, 2014, the Petrobras Shareholders’ Extraordinary General Meeting approved the mergers of Termoaçu S.A., Termoceará Ltda. and Companhia Locadora de Equipamentos Petrolíferos – CLEP into Petrobras. On January 30, 2015, the Shareholders’ Extraordinary General Meeting of Petrobras approved the mergers of Arembepe Energia S.A. and Energética Camaçari Muricy S.A. into Petrobras. These mergers did not affect share capital. The objective of these mergers is to simplify the corporate structure of the Company, reduce costs and capture synergies. These mergers did not affect the Company’s consolidated financial statements. 44 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments Information about direct subsidiaries, joint arrangements and associates (Parent Company) Main business segment % Petrobras' ownership % Petrobras' voting rights Shareholders’ equity (deficit) Net income (loss) for the year Country Entities that are consolidated Subsidiaries Petrobras Netherlands B.V. - PNBV (i) E&P 100.00% 100.00% 37,741 2,497 Netherlands Petrobras Distribuidora S.A. - BR Distribution 100.00% 100.00% 12,127 1,132 Brazil Transportadora Associada de Gás S.A. - TAG Gas & Power 100.00% 100.00% 6,615 572 Brazil Petrobras Transporte S.A. - Transpetro RT&M 100.00% 100.00% 5,018 750 Brazil Petrobras Logística de Exploração e Produção S.A. - PB-LOG E&P 100.00% 100.00% 3,495 447 Brazil Petrobras Gás S.A. - Gaspetro Gas & Power 100.00% 100.00% 2,594 1,492 Brazil Petrobras International Braspetro - PIB BV (i) (ii) International 88.12% 88.12% 2,614 (1,643) Netherlands Petrobras Biocombustível S.A. Biofuels 100.00% 100.00% 2,209 (266) Brazil Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE RT&M 100.00% 100.00% 1,053 (2,656) Brazil Liquigás Distribuidora S.A. RT&M 100.00% 100.00% 910 53 Brazil Termomacaé Ltda. Gas & Power 99.99% 99.99% 813 187 Brazil Companhia Petroquímica de Pernambuco S.A. - PetroquímicaSuape RT&M 100.00% 100.00% 776 (1,250) Brazil Araucária Nitrogenados S.A. Gas & Power 100.00% 100.00% 761 (186) Brazil Breitener Energética S.A. Gas & Power 93.66% 93.66% 603 96 Cayman Islands Braspetro Oil Services Company - Brasoil (i) Corporate 100.00% 100.00% 486 481 Brazil Petrobras Comercializadora de Energia Ltda. - PBEN Gas & Power 99.91% 99.91% 433 248 Brazil Termobahia S.A. Gas & Power 98.85% 98.85% 402 65 Brazil Arembepe Energia S.A. Gas & Power 100.00% 100.00% 389 117 Brazil 5283 Participações Ltda. International 100.00% 100.00% 310 (195) Brazil Baixada Santista Energia S.A. Gas & Power 100.00% 100.00% 273 2 Brazil Energética Camaçari Muricy I Ltda. Gas & Power 100.00% 100.00% 223 121 Brazil Fundo de Investimento Imobiliário RB Logística - FII E&P 99.00% 99.00% 174 (74) Brazil Termomacaé Comercializadora de Energia Ltda Gas & Power 100.00% 100.00% 92 10 Brazil Cordoba Financial Services GmbH (i) Corporate 100.00% 100.00% 53 (7) Austria Petrobras Negócios Eletrônicos S.A. - E-Petro Corporate 99.95% 99.95% 34 3 Brazil Downstream Participações Ltda. Corporate 99.99% 100.00% (2) − Brazil Joint operations Fábrica Carioca de Catalizadores S.A. - FCC RT&M 50.00% 50.00% 251 47 Brazil Ibiritermo S.A. Gas & Power 50.00% 50.00% 157 39 Brazil Entities that are not consolidated Joint ventures Logum Logística S.A. RT&M 20.00% 20.00% 335 (147) Brazil Cia Energética Manauara S.A. Gas & Power 40.00% 40.00% 139 3 Brazil Petrocoque S.A. Indústria e Comércio RT&M 50.00% 50.00% 134 32 Brazil Brentech Energia S.A. Gas & Power 30.00% 30.00% 75 35 Brazil Brasympe Energia S.A. Gas & Power 20.00% 20.00% 75 (3) Brazil Refinaria de Petróleo Riograndense S.A. RT&M 33.20% 50.00% 67 (3) Brazil METANOR S.A. - Metanol do Nordeste RT&M 34.54% 34.54% 53 4 Brazil Eólica Mangue Seco 4 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 41 − Brazil Eólica Mangue Seco 3 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 39 − Brazil Eólica Mangue Seco 2 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 51.00% 51.00% 36 − Brazil Eólica Mangue Seco 1 - Geradora e Comercializadora de Energia Elétrica S.A. Gas & Power 49.00% 49.00% 35 (2) Brazil Companhia de Coque Calcinado de Petróleo S.A. - COQUEPAR RT&M 45.00% 45.00% 11 (31) Brazil Participações em Complexos Bioenergéticos S.A. - PCBIOS Biofuels 50.00% 50.00% − (63) Brazil GNL do Nordeste Ltda. Gas & Power 50.00% 50.00% - - Brazil Coligadas Error Brazil Fundo de Investimento em Participações de Sondas E&P 4.59% 4.59% 7,893 117 Brazil Sete Brasil Participações S.A. E&P 5.00% 5.00% 7,659 941 Brazil Braskem S.A. RT&M 36.20% 47.03% 6,039 864 Brazil UEG Araucária Ltda. Gas & Power 20.00% 20.00% 983 472 Brazil Deten Química S.A. RT&M 27.88% 27.88% 326 59 Brazil Energética SUAPE II Gas & Power 20.00% 20.00% 218 72 Brazil Termoelétrica Potiguar S.A. - TEP Gas & Power 20.00% 20.00% 71 (13) Brazil Nitroclor Ltda. RT&M 38.80% 38.80% 1 − Brazil Bioenergética Britarumã S.A. Gas & Power 30.00% 30.00% − − Brazil (i) Companies abroad with financial statements prepared in foreign currency. (ii) 5283 Participações Ltda holds an 11.88% interest in PIB BV. 45 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments (Parent Company) Balance at 12.31.2013 Acquisition and paying in of capital Capital transactions Restructuring, capital decrease and others Share of profits of investments (**) Other comprehensive income Dividends Balance at 12.31.2014 PNBV 29,371 − 1 − 2,612 4,706 − 36,690 Petrobras Distribuidora - BR 11,919 − − − 910 (553) (352) 11,924 TAG (*) − − (1,388) 7,426 1,501 (926) (123) 6,490 Transpetro 4,595 − − − 703 4 (564) 4,738 PB-LOG 3,351 − − − 350 − (303) 3,398 Gaspetro 10,632 − − (7,973) 1,492 − (1,558) 2,593 PBIO 2,121 362 − − (266) (8) − 2,209 PIB BV 3,355 − 19 (694) (1,382) (115) − 1,183 Citepe 2,492 1,205 − − (2,648) − − 1,049 Liquigás 969 − − − 50 10 (12) 1,017 Termomacaé Ltda. 747 − − − 187 − (121) 813 Araucária Nitrogenados 789 158 − − (186) − − 761 PetroquímicaSuape 1,460 527 − − (1,237) − − 750 Breitener 475 − − − 90 − − 565 PBEN 301 − − − 248 − (117) 432 Termobahia 429 − (95) − 64 − − 398 Arembepe 316 − − − 106 − (41) 381 CLEP 1,530 − − (1,107) 64 − (487) − Termoaçu 666 − − (683) 17 − − − Termoceará 334 − − (310) 8 − (32) − Other subsidiaries 1,160 − (13) (527) 384 (24) (88) 892 Joint operations 218 − − − 44 − (57) 205 Joint ventures 388 378 − (348) (61) − (22) 335 Associates Braskem 5,157 − − − 291 (653) (251) 4,544 Other associates 695 359 (2) (99) 187 17 (66) 1,091 Subsidiaries, operations / joint ventures and associates 83,470 2,989 (1,478) (4,315) 3,528 2,458 (4,194) 82,458 Other investments 27 − − (4) − − − 23 Total investments 83,497 2,989 (1,478) (4,319) 3,528 2,458 (4,194) 82,481 Provision for losses in subsidiaries 22 87 Result of companies classified as held for sale 180 − Equity in earnings of investments and other comprehensive income 3,730 2,545 (*) From the 2nd quarter of 2014, the TAG is no longer controlled by Gaspetro, becoming a direct subsidiary of Petrobras. (**) Includes unrealized profits from transactions between companies. Investments in joint ventures and associates (Consolidated) Investments measured using equity method Braskem S.A. 4,544 5,157 291 146 Petrobras Oil & Gas B.V. - PO&G 4,554 3,999 261 494 Guarani S.A. 1,377 1,194 (50) (27) State-controlled Natural Gas Distributors 904 1,248 251 276 Nova Fronteira Bioenergia S.A. 433 399 34 (13) Petrowayu S.A. 361 433 (129) (3) Petroritupano S.A. 297 464 (226) (82) Other petrochemical investees 174 196 4 26 UEG Araucária Ltda 194 138 94 7 Petrokariña S.A. 119 155 (56) (22) Transierra S.A. − 159 16 11 Others 2,280 2,021 (39) 282 15,237 15,563 451 1,095 Other investees 45 52 − − 15,282 15,615 451 1,095 46 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Investments in listed companies Thousand-share lot Quoted stock exchange prices (R$ per share) Market value Company Type Indirect subsidiary Petrobras Argentina S.A. 1,356,792 1,356,792 Common 1.72 1.87 2,334 2,537 2,334 2,537 Associate Braskem S.A. 212,427 212,427 Common 10.80 16.50 2,294 3,505 Braskem S.A. 75,793 75,793 Preferred A 17.50 21.00 1,326 1,592 3,620 5,097 The market value of these shares does not necessarily reflect the selling realizable value upon sale of a large block of shares. Braskem S.A. - Investment in publicly traded associate: The main assumptions on which cash flow projections were based to determine Braskem’s value in use are set out in note 14.2. Non-controlling interest The total amount of non-controlling interest is R$ 1,874 of which R$ 1,286 is related to Petrobras Argentina S.A. Condensed financial information of Petrobras Argentina is set out following: Petrobras Argentina Current assets 2,678 2,295 Long-term receivables 220 407 Property, plant and equipment, net 3,598 3,438 Other noncurrent assets 1,092 1,490 7,588 7,630 Current liabilities 1,830 1,447 Non-current liabilities 1,840 1,954 Shareholders' equity 3,918 4,229 7,588 7,630 Sales revenues 342 547 Net Income for the year 102 299 Net change in cash and cash equivalents 277 (86) Petrobras Argentina S.A. is an integrated energy company, indirectly controlled by Petrobras (directly controlled by PIB BV, which holds a 67.19% interest in this company) and its main place of business is Argentina. 47 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on joint ventures and associates The Company invests in joint ventures and associates in Brazil and abroad, whose activities are related to petrochemical companies, gas distributors, biofuels, thermoelectric power stations, refineries and other activities. Condensed financial information is set out below: Joint ventures Associates In Brazil Abroad In Brazil Abroad Current assets 3,916 3,579 28,423 5,953 Non-current assets 1,163 105 7,158 558 Property, plant and equipment, net 4,244 8,006 32,423 9,561 Other non-current assets 2,000 47 11,534 212 11,323 11,737 79,538 16,284 Current liabilities 4,890 1,336 18,050 9,250 Non-current liabilities 1,945 3,819 35,659 2,635 Shareholders' equity 4,464 6,184 25,974 4,399 Non-controlling interest 24 398 (145) − 11,323 11,737 79,538 16,284 Sales revenues 13,140 5,863 53,050 444 Net Income for the year 339 592 1,811 779 Ownership interest - % 20 a 83% 34 a 50% 5 a 49% 11 a 49% Joint ventures Associates In Brazil Abroad In Brazil Abroad Current assets 3,756 3,159 22,669 6,439 Non-current assets 1,944 190 7,268 123 Property, plant and equipment, net 3,839 6,744 30,784 6,520 Other non-current assets 2,186 118 6,899 166 11,725 10,211 67,620 13,248 Current liabilities 4,060 1,159 15,812 6,001 Non-current liabilities 2,395 3,379 32,477 2,424 Shareholders' equity 5,248 5,314 19,186 4,823 Non-controlling interest 22 359 145 − 11,725 10,211 67,620 13,248 Sales revenues 12,181 3,865 46,092 200 Net Income for the year 549 1,093 2,591 694 Ownership interest - % 20 a 83% 34 a 50% 5 a 49% 11 a 49% 48 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Property, plant and equipment By class of assets Consolidated Parent Company Land, buildings and improvement Equipment and other assets Assets under construction (*) Exploration and development costs (Oil and gas producing properties) Total Total Balance at January 1, 2013 16,684 166,972 166,878 68,182 418,716 279,824 Additions 148 3,870 78,156 1,408 83,582 62,974 Additions to / review of estimates of decommissioning costs − − − (1,431) (1,431) (1,958) Capitalized borrowing costs − − 8,474 − 8,474 6,514 Business combinations 39 70 36 − 145 − Write-offs (9) (261) (5,285) (55) (5,610) (4,550) Transfers (***) 2,605 51,603 (64,706) 58,516 48,018 80,642 Depreciation, amortization and depletion (1,115) (16,241) − (10,643) (27,999) (21,028) Impairment - recognition (****) − (26) (13) (193) (232) (119) Impairment - reversal (****) − 112 − 165 277 268 Cumulative translation adjustment 79 5,682 3,300 879 9,940 − Balance at December 31, 2013 18,431 211,781 186,840 116,828 533,880 402,567 Cost 25,134 312,427 186,840 180,654 705,055 531,928 Accumulated depreciation, amortization and depletion (6,703) (100,646) − (63,826) (171,175) (129,361) Balance at December 31, 2013 18,431 211,781 186,840 116,828 533,880 402,567 Additions 71 4,826 71,410 1,394 77,701 59,820 Additions to / review of estimates of decommissioning costs − − − 5,096 5,096 5,316 Capitalized borrowing costs − − 8,431 − 8,431 7,793 Write-offs (23) (132) (9,303) (464) (9,922) (9,007) Write-off - overpayments incorrectly capitalized (85) (2,842) (2,643) (222) (5,792) (4,425) Transfers (***) 6,517 59,923 (86,189) 54,501 34,752 31,921 Depreciation, amortization and depletion (1,252) (17,409) − (11,500) (30,161) (22,081) Impairment - recognition (****) (2,370) (3,682) (30,997) (7,540) (44,589) (34,762) Impairment - reversal (****) − 45 − 7 52 8 Cumulative translation adjustment 52 7,787 3,078 625 11,542 − Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Cost 29,160 377,259 140,627 233,808 780,854 586,684 Accumulated depreciation, amortization and depletion (7,819) (116,962) − (75,083) (199,864) (149,534) Balance at December 31, 2014 21,341 260,297 140,627 158,725 580,990 437,150 Weighted average of useful life in years 40 (25 to 50) (except land) 20 (3 to 31) (**) Units of production method (*) See note 29 for assets under construction by business area. (**) Includes exploration and production assets depreciated based on the units of production method. (***) Includes R$ 24,419 (R$ 50,389 in 2013), reclassified from Intangible Assets to Property, Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (note 12.3). (****) Recognized in the statement of income. At December 31, 2014, consolidated and Parent Company property, plant and equipment includes assets under finance leases of R$ 192 and R$ 8,979, respectively (R$ 202 and R$ 10,738 at December 31, 2013). 49 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Estimated useful life - Consolidated Buildings and improvements, equipment and other assets Estimated useful life Cost Accumulated depreciation Balance at 2014 5 years or less 12,043 (7,601) 4,442 6 - 10 years 28,944 (14,020) 14,924 11 - 15 years 2,774 (1,290) 1,484 16 - 20 years 125,439 (32,779) 92,660 21 - 25 years 53,023 (17,573) 35,450 25 - 30 years 60,368 (10,882) 49,486 30 years or more 66,552 (13,627) 52,925 Units of production method 55,666 (27,009) 28,657 404,809 (124,781) 280,028 Buildings and improvements 27,550 (7,819) 19,731 Equipment and other assets 377,259 (116,962) 260,297 The estimated useful life of equipment and other assets was revised in 2014, based on reports of internal appraisers. Concession for exploration of oil and natural gas - Assignment Agreement (“Cessão Onerosa”) Petrobras, the Brazilian Federal Government (assignor) and the Brazilian Agency of Petroleum, Natural Gas and Biofuels (Agência Nacional de Petróleo, Gás Natural e Biocombustíveis) - ANP (regulator and inspector) entered into the Assignment Agreement in 2010, which grants the Company the right to carry out prospection and drilling activities for oil, natural gas and other liquid hydrocarbons located in blocks in the pre-salt area (Franco, Florim, Nordeste de Tupi, Entorno de Iara, Sul de Guará and Sul de Tupi), limited to the production of five billion barrels of oil equivalent in up to 40 (forty) years and renewable for a further 5 (five) years subject to certain conditions. On December 29, 2014, the Company submitted the last declaration of commerciality of crude oil and natural gas accumulations - located in the Entorno de Iara block (now Campo Norte de Berbigão, Campo Sul de Berbigão, Campo Norte de Sururu, Campo Sul de Sururu and Campo de Atapu) to the ANP. Following the last declaration of commerciality, the exploration stage of the entire Assignment Agreement is concluded. The agreement establishes that, immediately after the declaration of commerciality for each area, the review procedures, which must be based on independent technical appraisal reports, will commence. The review commenced in January 2014 after the declarations of commerciality of Franco and Sul de Tupi were submitted to the ANP, and beginning in January 2015, following the last declaration of commerciality, all the Assignment Agreement areas were included in the review procedures. The review of the Assignment Agreement will be concluded after the review of all the areas. However, no specific date has been established for the review procedures to be concluded. The formal review procedures for each block are based on costs incurred through the exploration stage and estimated costs and production levels included in the independent technical appraisal reports. The review of the Assignment Agreement may result in modifications to: (i) local content requirements and commitments; (ii) total volume (in barrels of oil) assigned and (iii) the value of acquired rights. If the review of the Assignment Agreement determines that the value of acquired rights is greater than initially paid, the Company may be required to pay the difference to the Federal Government, or may proportionally reduce the total volume of barrels acquired under the agreement. If the review determines that the value of the acquired rights is lower than initially paid by the Company, the Federal Government will reimburse the Company for the difference by delivering cash or bonds, subject to budgetary regulations. 50 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Once the effects of the aforementioned review become probable and can be reliably measured, the Company will make the respective adjustments to the purchase prices of the rights. During 2014 acquisition costs of R$ 24,419, related to Florim (now Itapu field), Sul de Guará (now Sul de Sapinhoá field), Entorno de Iara (now Norte de Berbigão, Sul de Berbigão, Norte de Sururu, Sul de Sururu and Atapu fields) and Nordeste de Tupi (now Sepia field) were reclassified from intangible assets to property, plant and equipment. During 2013, acquisition costs of R$ 50,389, related to Franco (now Búzios field) and Sul de Tupi (now Sul de Lula field), were reclassified from intangible assets to property, plant and equipment. As of December 31, 2014, the Company’s property, plant and equipment include R$ 74,808 (R$ 50,389 as of December 31, 2013) related to the Assignment Agreement. The agreement also establishes a compulsory exploration program for each of the blocks and minimum commitments related to the acquisition of goods and services from Brazilian suppliers in the exploration and development stages, which will be subject to certification by the ANP. In the event of non-compliance, the ANP may apply administrative sanctions pursuant to the terms in the agreement. Based on drilling results obtained, expectations regarding the production potential of the areas were confirmed and the Company will continue to develop its investment program and activities as established in the agreement. Premium I and Premium II refineries On January 22, 2015 the Company decided to abandon the construction projects of Premium I and Premium II refineries. Based on projected demand growth in the domestic and international oil product markets and the absence of a construction phase financial support partner (one of the assumptions in the 2014-2018 Business and Management Plan - BMP), the Company decided to abandon these projects. The decision to abandon the projects resulted in a charge of R$ 2,825 recognized in other expenses to write-off all capitalized costs with respect to those projects. 51 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Intangible assets By class of assets Consolidated Parent Company Softwares Rights and Concessions Acquired Developed in-house Goodwill Total Total Balance at January 1, 2013 78,702 386 1,178 941 81,207 77,349 Addition 6,665 72 278 − 7,015 6,862 Capitalized borrowing costs − − 26 − 26 26 Write-offs (171) (3) (7) − (181) (138) Transfers (**) (50,467) (30) (26) (39) (50,562) (50,474) Amortization (82) (99) (287) − (468) (336) Impairment - recognition (1,139) − − − (1,139) − Cumulative translation adjustment 182 6 − 35 223 − Balance at December 31, 2013 33,690 332 1,162 937 36,121 33,289 Cost 34,680 1,423 3,379 937 40,419 36,118 Accumulated amortization (990) (1,091) (2,217) − (4,298) (2,829) Balance at December 31, 2013 33,690 332 1,162 937 36,121 33,289 Addition 214 94 279 − 587 478 Capitalized borrowing costs − − 19 − 19 19 Write-offs (219) (11) (23) − (253) (229) Transfers (**) (24,164) 18 22 (3) (24,127) (24,057) Amortization (84) (120) (312) − (516) (392) Impairment - recognition (21) (1) − − (22) − Impairment - reversal 15 − − − 15 − Cumulative translation adjustment 111 3 1 37 152 − Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Cost 10,633 1,536 3,403 971 16,543 12,051 Accumulated amortization (1,091) (1,221) (2,255) − (4,567) (2,943) Balance at December 31, 2014 9,542 315 1,148 971 11,976 9,108 Estimated useful life - years (*) 5 5 Indefinite (**) Mainly comprised of assets with indefinite useful lives, which are reviewed annually to determine whether events and circumstances continue to support an indefinite useful life assessment. (**) Includes R$ 24,419 (R$ 50,389 in 2013), reclassified from Intangible Assets to Property Plant and Equipment in 2014, as a result of the declaration of commerciality of areas of the Assignment Agreement (note 12.3). On December 31, 2013, the Company's Intangible Assets included the amount of R$ 24,419, due to the Assignment Agreement. With the declaration of commerciality of the remaining blocks and consequent closure of the exploratory phase, this amount was reclassified from intangible assets to property, plant and equipment, as described in Note 12.3. Exploration rights returned to the Brazilian Agency of Petroleum, Natural Gas and Biofuels - Agência Nacional de Petróleo, Gás Natural e Biocombustíveis (ANP) Exploration areas returned to ANP in 2014, in the amount of R$ 195 (R$ 131 in 2013) are set out below: 52 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Area Exploratory phase Exclusive Partnership Campos Basin 5 − Santos Basin 3 3 Solimões Basin 2 − Espírito Santo Basin 1 2 Recôncavo Basin 1 1 Potiguar Basin 1 − Jequitinhonha Basin 1 − Camamu Almada Basin − 1 Pará - Maranhão Basin − 3 Parnaíba Basin − 1 Oil and Gas fields operated by Petrobras returned to ANP During 2014 the following oil and gas fields were returned to ANP: Cação, Carapiá, Moréia, Caravela, Cavalo Marinho, Estrela do Mar, Tubarão, Rio Mariricu, Rio Mariricu Sul, Lagoa Parda Sul, Urutau, Iraúna and Mosquito Norte. Exploration rights - production sharing contract Following a public auction held on October 21, 2013, the Libra consortium – comprised of Petrobras (40% interest), Shell (20% interest), Total (20% interest), Petrochina (10% interest) and CNOOC (10% interest) entered into a production sharing contract with the ANP and the Brazilian Pre-Salt Oil and Natural Gas Management Company ( Empresa Brasileira de Administração de Petróleo e Gás Natural S.A. - Pré-Sal Petróleo PPSA ) on December 2, 2013. The contract granted rights to explore and operate oil and gas production in a strategic pre-salt area known as the Libra block, located in ultra-deep waters in the Santos Basin. This was the first oil and gas production sharing contract signed in Brazil. The contract is for 35 years and cannot be renewed. A signature bonus (acquisition cost) of R$ 15,000 was paid by the consortium. The Company paid R$ 6,000 (its share of the acquisition cost paid by the consortium) recognized in its intangible assets as rights and concessions. Service concession agreement - Distribution of piped natural gas As of December 31, 2014, intangible assets include service concession agreements related to piped natural gas distribution in Brazil, in the amount of R$ 558 maturing between 2029 and 2043, which may be renewed. According to the distribution agreements, service is be provided to customers in the industrial, residential, commercial, automotive, air conditioning and transport sectors, among others. The consideration receivable is a factor of a combination of operating costs and expenses, and return on capital invested. The rates charged for gas distribution are subject to periodic reviews by the state regulatory agency. The agreements establish an indemnity clause for investments in assets which are subject to return at the end of the service agreement, to be determined based on evaluations and appraisals. 53 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Impairment Property, plant and equipment and intangible assets For impairment testing purposes the Company generally uses the value in use of its property, plant and equipment and intangible assets (individually or grouped into cash-generating units - CGUs) as their recoverable amount. In measuring value in use, the Company bases its cash flow projections on (i) the estimated useful life of the asset or assets grouped into the CGU; (ii) assumptions and financial budgets/forecasts approved by Management for the period corresponding to the expected life cycle of each different business; and (iii) a pre-tax discount rate, which is derived from the Company’s post-tax weighted average cost of capital (WACC). The Company’s identified cash-generating units are set out in note 5.2. Cash flow projections used to measure the value in use of the CGUs are mainly based on the following assumptions: (i) average Brazilian real x U.S. dollar exchange rate of R$ 2.85 / US$ 1. in 2015 and 2016 converging to R$ 2.61 in the long run; and (ii) Brent crude oil price at US$ 52 in 2015 and converging to US$ 85 over the long term. Changes in the CGUs into which certain assets are grouped As set out in note 5.2, the Company excluded two assets from the “Downstream CGU”: (i) Complexo Petroquímico do Rio de Janeiro (Comperj) and (ii) the second refining unit in the Abreu e Lima refinery (RNEST); and one asset from the natural gas CGU: Unidade de Fertilizantes Nitrogenados (UFNIII). a) Downstream CGU The Company had grouped all refineries and associated assets, terminals and pipelines, as well as logistics assets operated by Transpetro, located in Brazil into a single CGU referred to as the “Downstream CGU”. However, during the quarter ended December 31, 2014, changes in circumstances prompted a review of the Company’s planned projects and ultimately led Management to revise certain projects under construction. As a result, Petrobras has recently decided to postpone for an extended period of time the completion of the following refining projects: (i) Petrochemical Complex of Rio de Janeiro (Complexo Petroquímico do Rio de Janeiro - Comperj); and (ii) the second refining unit in the Abreu e Lima refinery (RNEST). For that reason, as of December 31, 2014, those assets under construction were removed from the “Downstream CGU” and were tested for impairment individually. Those circumstances include: (i) a decrease in expected future operating revenues following the decline of international crude oil prices; (ii) the devaluation of the Brazilian real, and the increased cash outflows to service the Company’s debt in the near term, most of which is denominated in foreign currencies; (iii) Petrobras’s current inability to access the capital markets; and (iv) insolvency of contractors and suppliers and a consequent shortage of qualified contractors and suppliers (as a result of the difficulties created for suppliers by the Lava Jato investigation or otherwise). Comperj was designed to increase the Company’s refining capacity and meet the expected growth in oil products demand in Brazil, especially diesel, naphtha, jet fuel, coke, LPG (liquid petroleum gas) and fuel oil. Its first refining unit is expected to process 165 thousand bpd when completed. RNEST was designed to process 230 thousand bpd, 70% of which would be diesel, including a potential production capacity increase to 260 thousand bpd following the Company’s Intermediate Products and Gasoline Production Increase Program ( Programa de Elevação de Médios e Gasolina - Promega ). The refining process comprises two identical refining units with a production capacity of 115 thousand bpd each when completed. Each refining unit includes units for atmospheric distillation, delayed coking, hydro-treating of diesel and naphtha, hydrogen production, amine treating, acid water treating, caustic regeneration and support facilities. 54 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Postponing the construction work for those projects for an extended period of time was the basis for the Company’s decision to remove Comperj and the second refining unit of RNEST from the Downstream CGU and test their recoverability individually. Petrobras understands it would not be appropriate to maintain those assets grouped into the Downstream CGU for an extended period of time, based exclusively on Management’s expectations with respect to the future use of those assets, which would not be corroborated, especially considering the postponement of construction work. b) Natural Gas CGU The Company had grouped all natural gas pipelines, natural gas processing plants and fertilizers and nitrogen products plants located in Brazil into a single CGU referred to as the “Natural Gas CGU”. However, during the quarter ended December 31, 2014, after the postponement of construction work of Unidade de Fertilizantes Nitrogenados III (UFN III), a fertilizers plant in the state of Mato Grosso do Sul , the Company rescinded the construction contract with Consórcio UFN III due to poor performance. Following the postponement of construction work, the Company decided to revise the project’s start-up schedule and postpone the engagement of a different contractor to continue construction work, for the period during which its cash preserving measures are in force. For those reasons, the Company considers the postponement of UFN III the basis for the decision to remove it from the “Natural Gas CGU” as of December 31, 2014, and has tested UFN III for impairment individually. UFN III is projected to have a production capacity of 1.2 million tons of urea and 70 thousand tons of amine to meet the demand for those products in the states of Mato Grosso, Mato Grosso do Sul, Goiás, São Paulo and Paraná. Impairment of property, plant and equipment and intangible assets In the quarter ended December 31, 2014, the Company recognized impairment losses and reversals of impairment losses for certain assets and CGUs in the statement of income, as set out below: Consolidated Assets or CGUs, by nature Carrying amount Recoverable amount Impairment (*) (**) Business segment Comments Producing properties: assets related to E&P activities in Brazil (several CGUs) 17,067 12,918 4,149 E&P - Brazil see item (a) Oil and gas production and drilling equipment 2,898 1,474 1,424 E&P - Brazil see item (b) Oil and gas producing properties abroad 8,302 3,873 4,429 E&P - Inter. see item (c) Comperj 25,820 3,987 21,833 RTM - Brazil see item (d) 2nd refining unit of RNEST 16,488 7,345 9,143 RTM - Brazil see item (e) Complexo Petroquímico Suape 7,563 4,585 2,978 RTM - Brazil see item (f) Araucária (fertilizers plant) 927 667 260 Gas & Power see item (g) Nansei Sekiyu K.K. refinery 343 − 343 RTM - Inter. see item (e) Others 71 86 (15) Total 79,479 34,935 44,544 (*) Impairment losses and reversals. (**) Excludes impairment charges on assets classified as held for sale of R$ 92. a) Producing properties in Brazil Impairment losses of R$ 4,149 were recognized, mainly with respect to certain oil and gas fields under E&P concessions, whose recoverable amount was determined to be below their carrying amount. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7.2% p.a. (6.1% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the E&P business. The impairment losses are mainly related to the impact of the recent decline in international crude oil prices on the Company’s price assumptions and were principally recognized for the following fields: Frade, Pirapitanga, Tambuatá, Carapicu and Piracucá. 55 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Oil and gas production and drilling equipment in Brazil Impairment losses of R$ 1,424 were recognized in oil and gas production and drilling equipment, unrelated to oil and gas producing properties. Cash flow projections are based on: financial budgets/forecasts approved by Management; and an 8% p.a. (6.6% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the oil and gas services and equipment industry. The impairment losses are mainly related to idle capacity of two drilling rigs in the future and to the demobilization of two oil platforms, which were not deployed in any oil and gas property as of December 31, 2014. c) Producing properties abroad Impairment losses of R$ 4,429 were recognized in international E&P assets. Cash flow projections are based on: financial budgets/forecasts approved by Management; and 5.4% p.a. to 11.2% p.a. (5.1% p.a. to 10.9% p.a. in 2013) post-tax discount rates (real rates, excluding inflation) derived from the WACC for the E&P business in different countries. The impairment losses are mainly in Cascade and Chinook producing properties located in the United States (R$ 4,162) and are mainly attributable to the recent decline in international crude oil prices. d) Comperj An impairment loss of R$ 21,833 was recognized in Comperj. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. (5.8% p.a. in 2013, when this asset was tested for impairment grouped into the Downstream CGU) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss is mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; (iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. e) Second refining unit in RNEST An impairment loss of R$ 9,143 was recognized in the second refining unit in RNEST. Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 7% p.a. (5.8% p.a. in 2013, when this asset was tested for impairment grouped into the Downstream CGU) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the refining business. The impairment loss is mainly attributable to: (i) project planning deficiencies; (ii) the use of a higher discount rate, reflecting a specific risk premium for the postponed projects; (iii) a delay in expected future cash inflows resulting from postponing the project; and (iv) the Company’s business context of lower projected economic growth. f) Suape Petrochemical Complex An impairment loss of R$ 2,978 was recognized in Companhia Integrada Têxtil de Pernambuco S.A. - CITEPE and Companhia Petroquímica de Pernambuco S.A. – PetroquímicaSuape . Cash flow projections are based on: 30-year period and zero-growth rate perpetuity; financial budgets/forecasts approved by Management; and a 6.2% p.a. (5.4% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the petrochemical business. The impairment loss is mainly attributable to changes in market assumptions and forecasts resulting from a decrease in economic activity, a reduction in the spread for petrochemical products in the international market and modifications in tax regulations. 56 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) g) Araucária Nitrogenados S.A. An impairment loss of RS$ 260 was recognized in Araucária Nitrogenados S.A. (a fertilizers plant). Cash flow projections are based on: financial budgets/forecasts approved by Management; and a 6.1% p.a. (5.9% p.a. in 2013) post-tax discount rate (real rate, excluding inflation) derived from the WACC for the fertilizers business. The impairment loss is mainly attributable to operational inputs that required higher capital expenditures during 2014. h) Nansei Sekiyu K.K. refinery A R$ 343 impairment loss was recognized for the international downstream assets resulting from the Company’s decision to close its Japanese refinery, Nansei Sekiyu KK. Investments in associates and joint ventures (including goodwill) Value in use is generally used for impairment test of goodwill associated with investments in associates and joint ventures. The basis for estimates of cash flow projections includes: projections covering a period of 5 to 12 years, zero-growth rate perpetuity, budgets, forecasts and assumptions approved by management and a pre-tax discount rate derived from the WACC or the Capital Asset Pricing Model (CAPM), when applicable. The carrying amount and the value in use of the investments in associates and joint ventures that include goodwill as of December 31, 2014 are set out below: Investment Segment Pos-tax discount rate (real interest rate p.a.) (*) Value in use Carrying amount Braskem S.A. RTM 9,7% to 10,1% 8,844 4,544 Natural Gas Distributors Gas & Power 4,8% 3,388 904 Guarani S.A. Biofuels 7,3% 2,258 1,377 (*) Post-tax discount rate in 2013 (real interest rate p.a.) of 8.9% to 9.6% to Braskem; 4.1% to Natural Gas Distributors; and 5.9% to Guarani. Investment in publicly traded associate (Braskem S.A.) Braskem’s shares are publicly traded on stock exchanges in Brazil and abroad. The quoted market value as of December 31, 2014, was R$ 3,620, based on the quoted values of both Petrobras’s interest in Braskem’s common stock (47% of the outstanding shares), and preferred stock (22% of the outstanding shares) as set out in note 11.4. However, there is extremely limited trading of the common shares, since non-signatories of the shareholders’ agreement hold only approximately 3% of the common shares. In addition, given the operational relationship between Petrobras and Braskem, the recoverable amount of the investment, for impairment testing purposes, was determined based on value in use, considering future cash flow projections and the manner in which the Company can derive value from this investment via dividends and other distributions to arrive at its value in use. As the recoverable amount was higher than the carrying amount, no impairment losses were recognized for this investment. Cash flow projections to determine the value in use of Braskem were based on the following key assumptions: (i) estimated average exchange rate of R$ 2.85 to U.S.$1 in 2015 and 2016 (converging to R$ 2.61 in the long run); (ii) Brent crude oil price of US$ 52 for 2015, increasing to U.S.$ 85 over the long term; (iii) prices of feedstock and petrochemical products reflecting projected international prices; (iv) petrochemical products sales volume estimates reflecting projected Brazilian and global G.D.P growth; and (v) increases in the EBITDA margin during the growth cycle of the petrochemical industry in the next years and declining in the long run. 57 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Allowance for losses on net investments E&P operations of affiliates of Petrobras Argentina S.A. (a subsidiary of Petrobras International Braspetro B.V. – PIB BV) and of a joint venture of PIB BV, Petrobras Oil & Gas B.V. (PO&G) in Africa were negatively affected by a decrease in international crude oil prices. Allowances for losses on those investments were recognized in the amounts of R$ 414 and R$ 224, respectively, in share of earnings in equity-accounted investments. Assets classified as held for sale Impairment losses were recognized in E&P assets classified as held for sale. The Board of Directors approved the disposal of PI, PIII, PIV and PV drilling rigs and PXIV platform and their fair value was below their carrying amount. Therefore, impairment losses in the amount of R$ 93 were recognized. Exploration for and evaluation of oil and gas reserves The exploration and evaluation activities include the search for oil and gas from obtaining the legal rights to explore a specific area to the declaration of the technical and commercial viability of the reserves. Changes in the balances of capitalized c osts directly associated with exploratory wells pending determination of proved reserves and the balance of a mounts paid for obtaining rights and concessions for exploration of oil and natural gas (capitalized acquisition costs) are set out in the table below: Consolidated Capitalized Exploratory Well Costs / Capitalized Acquisition Costs (*) Property, plant and equipment Opening Balance 20,619 21,760 Additions to capitalized costs pending determination of proved reserves 10,039 10,680 Capitalized exploratory costs charged to expense (3,145) (2,754) Transfers upon recognition of proved reserves (9,300) (9,056) Cumulative translation adjustment 381 (11) Closing Balance 18,594 20,619 Intangible Assets (**) 8,085 32,516 Capitalized Exploratory Well Costs / Capitalized Acquisition Costs 26,679 53,135 (*) Amounts capitalized and subsequently expensed in the same period have been excluded from the table above. (**) The balance of intangible assets in 2013 includes amounts related to the Assignment Agreement (note 12.3). Exploration costs recognized in the statement of income and cash used in oil and gas exploration and evaluation activities are set out in the table below: 58 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Exploration costs recognized in the statement of income Geological and geophysical expenses 1,972 2,069 Exploration expenditures written off (includes dry wells and signature bonuses) 5,048 4,169 Other exploration expenses 115 207 Total expenses 7,135 6,445 Cash used in: Operating activities 2,087 2,275 Investment activities 11,508 18,892 Total cash used 13,595 21,167 Aging of Capitalized Exploratory Well Costs The tables below set out the amounts of exploratory well costs that have been capitalized for a period of one year or for a period of greater than one year after the completion of drilling, the number of projects to which the costs that have been capitalized for a period of greater than one year relate and an aging of those amounts by year (including the number of wells to which those costs relate). Aging of capitalized exploratory well costs* Consolidated Exploratory well costs capitalized for a period of one year 5,377 6,016 Exploratory well costs capitalized for a period of greater than one year 13,217 14,603 Ending balance 18,594 20,619 Number of projects to which the exploratory well costs capitalized for a period of greater than one year relate 69 86 Number of wells 2013 5,213 32 2012 3,984 25 2011 1,692 15 2010 772 5 2009 and previous years 1,556 15 Ending balance 13,217 92 (*) Amounts paid for obtaining rights and concessions for exploration of oil and gas (capitalized acquisition costs) are not included. Exploratory well costs that have been capitalized for a period of greater than one year since the completion of drilling amount to R$ 13,217. Those costs relate to 69 projects comprising R$ 10,225 for wells in areas in which there has been ongoing drilling or firmly planned drilling activities in the near term and for which an evaluation plan (“Plano de Avaliação”) has been submitted for approval by ANP; and R$ 2,992 relate to costs incurred to evaluate the reserves and their potential development. 59 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Trade payables Consolidated Parent Company Third parties in Brazil 13,146 12,523 10,879 10,696 Third parties abroad 11,262 14,198 4,869 4,410 Related parties 1,516 1,201 10,827 10,855 Balance on current liabilities 25,924 27,922 26,575 25,961 + Finance debt The Company obtains funding through debt financing for capital expenditures to develop crude oil and natural gas producing properties, construct vessels and pipelines, construct and expand industrial plants, among other uses. The Company has covenants in its loan agreements and notes issued in the capital markets requiring, among other obligations, the presentation of interim financial statements within 90 days of the end of each quarter (not reviewed by independent auditors) and audited financial statements within 120 days of the end of each fiscal year. These obligations do not represent immediate events of default and the grace period in which the Company has to deliver these financial statements ranges from 30 to 60 days in the difference agreements. Delivering financial statements is an obligation included in most financing agreements and non-compliance with that obligation can trigger an event of default and thus acceleration of the debt. A roll-forward of non-current debt is set out below: 60 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Parent Company Export Credit Agencies Banking Markets Capital Markets Others Total Total Non-current In Brazil Opening balance at January 1, 2013 − 63,301 2,564 130 65,995 33,360 Cumulative translation adjustment (CTA) − (6) − − (6) − Additions (new funding obtained) − 22,576 512 − 23,088 33,187 Interest incurred during the year − 185 35 7 227 37 Foreign exchange/inflation indexation charges − 3,257 117 4 3,378 679 Transfer from long term to short term − (21,348) (391) (27) (21,766) (18,944) Transfer to liabilities associated with assets classified as held for sale − (30) − − (30) − Balance as of December 31, 2013 − 67,935 2,837 114 70,886 48,319 Abroad Opening balance at January 1, 2013 10,310 39,816 63,412 1,285 114,823 36,911 Cumulative translation adjustment (CTA) 1,032 5,134 12,825 155 19,146 − Additions (new funding obtained) 3,359 19,803 23,713 188 47,063 34,676 Interest incurred during the year 2 30 77 17 126 2,304 Foreign exchange/inflation indexation charges 343 1,926 605 64 2,938 10,331 Transfer from long term to short term (1,447) (2,826) (902) (91) (5,266) (26,804) Transfer to liabilities associated with assets classified as held for sale − (849) − − (849) − Balance at December 31, 2013 13,599 63,034 99,730 1,618 177,981 57,418 Total Balance as of December 31, 2013 13,599 130,969 102,567 1,732 248,867 105,737 Non-current In Brazil Opening balance at January 1, 2014 − 67,935 2,837 114 70,886 48,319 Cumulative translation adjustment (CTA) − 133 − − 133 − Additions (new funding obtained) − 10,130 800 − 10,930 9,088 Interest incurred during the year − 474 − − 474 275 Foreign exchange/inflation indexation charges − 2,518 192 3 2,713 1,641 Transfer from long term to short term − (3,395) (373) (43) (3,811) (870) Balance as of December 31, 2014 − 77,795 3,456 74 81,325 58,453 Abroad Opening balance at January 1, 2014 13,599 63,034 99,730 1,618 177,981 57,418 Cumulative translation adjustment (CTA) 1,154 7,711 16,921 135 25,921 − Additions (new funding obtained) 665 15,633 32,542 − 48,840 40,106 Interest incurred during the year 9 50 108 18 185 2,191 Foreign exchange/inflation indexation charges 250 1,004 (3,392) 50 (2,088) 11,343 Transfer from long term to short term (1,747) (8,018) (2,979) (98) (12,842) (18,112) Balance as of December 31, 2014 13,930 79,414 142,930 1,723 237,997 92,946 Total Balance as of December 31, 2014 13,930 157,209 146,386 1,797 319,322 151,399 Consolidated Parent Company Current Short term debt 9,253 8,560 17,067 22,042 Current portion of long term debt 18,182 7,304 29,433 23,583 Accrued interest 4,088 2,880 2,094 1,002 31,523 18,744 48,594 46,627 61 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Summarized information on current and non-current finance debt Consolidated Maturity in up to 1 year 1 to 2 years 2 to 3 years 3 to 4 years 4 to 5 years 5 years and onwards Total (*) Fair value Financing in Brazilian Reais (R$): 3,753 7,403 6,341 6,814 11,100 26,812 62,223 53,591 Floating rate debt 2,362 6,281 4,551 5,121 9,446 20,600 48,361 Fixed rate debt 1,391 1,122 1,790 1,693 1,654 6,212 13,862 Average interest rate 9.9% 11.9% 13.7% 11.0% 10.2% 8.2% 10.0% Financing in U.S. Dollars (US$): 24,820 23,871 23,254 29,488 47,093 80,719 229,245 213,977 Floating rate debt 19,571 11,460 13,460 22,962 33,313 22,865 123,631 Fixed rate debt 5,249 12,411 9,794 6,526 13,780 57,854 105,614 Average interest rate 3.0% 4.3% 4.5% 4.1% 4.2% 5.3% 4.5% Financing in R$ indexed to US$: 684 1,039 1,861 1,857 1,850 16,251 23,542 25,456 Floating rate debt 45 51 51 47 40 132 366 Fixed rate debt 639 988 1,810 1,810 1,810 16,119 23,176 Average interest rate 6.9% 7.1% 7.0% 7.0% 7.0% 7.0% 7.0% Financing in Pound Sterling (£): 192 − 7,102 7,294 6,374 Fixed rate debt 192 − 7,102 7,294 Average interest rate 4.1% − 6.2% 6.2% Financing in Japanese Yen : 1,177 1,042 251 228 − − 2,698 2,735 Floating rate debt 228 227 227 227 − − 909 Fixed rate debt 949 815 24 1 − − 1,789 Average interest rate 1.2% 1.9% 1.2% 1.1% − − 1.5% Financing in Euro : 881 35 35 8,867 4,209 11,793 25,820 23,790 Floating rate debt 73 33 33 33 33 505 710 Fixed rate debt 808 2 2 8,834 4,176 11,288 25,110 Average interest rate 3.5% 2.1% 2.1% 3.8% 3.9% 4.3% 4.0% Financing in other currencies: 16 7 − 23 23 Fixed rate debt 16 7 − 23 Average interest rate 14.0% 15.3% − 14.4% Total as of December 31, 2014 31,523 33,397 31,742 47,254 64,252 142,677 350,845 325,946 Total Average interest rate 3.9% 6.0% 6.4% 5.2% 5.3% 6.0% 5.6% Total as of December 31, 2013 18,744 17,017 29,731 20,331 37,598 144,190 267,611 269,956 * The average maturity of outstanding debt as of December 31, 2014 is 6.10 years. The fair value of the Company's finance debt is determined primarily by quoted prices in active markets for identical liabilities (level 1), when applicable. When a quoted price for an identical liability is not available, the fair value is determined based on the yield curve of the Company's most liquid bonds (level 2). The sensitivity analysis for financial instruments subject to foreign exchange variation is set out in note 32.2. 62 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Capitalization rate used to determine the amount of borrowing costs eligible for capitalization The capitalization rate used to determine the amount of borrowing costs eligible for capitalization was the weighted average of the borrowing costs applicable to the borrowings that were outstanding during the period, other than borrowings made specifically for the purpose of obtaining a qualifying asset. In 2014 the capitalization rate was 4.9% p.a. (4.5% p.a. in 2013). This rate was applied to the balance of assets under construction as the basis for capitalizing borrowing costs, when eligible. Lines of credit – Outstanding balance Company Available (Lines of Credit) Used Balance Abroad (Amount in US$ million) PGT 500 − 500 Petrobras 2,500 530 1,970 In Brazil Transpetro 10,058 2,841 7,217 Petrobras 14,503 12,502 2,001 PNBV 9,878 989 8,889 Liquigás 141 135 6 Guarantees The financial institutions which have provided financing have not required Petrobras to provide guarantees related to loans, except for certain specific funding instruments to promote economic development, which are collateralized by tangible assets. The loans obtained by structured entities are collateralized based on projects’ assets, as well as liens on receivables and shares of the structured entities, collateralize the loans obtained by structured entities. The Company’s capital market financing relates primarily to unsecured global notes. 63 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Leases Future minimum lease payments/receivables from non-cancelable operating leases and finance leases are set out below: Consolidated Parent Company Financial Operational Financial Operational Estimated commitments Future Value of Receipts Annual Interest on Receipts Present Value of Receipts Future Value of Payments Annual Interest on Payments Present Value of Payments Payments Future value Payments 2015 508 (297) 211 55 (13) 42 38,898 1,609 47,125 2016 - 2019 2,111 (1,198) 913 181 (98) 83 102,262 2,797 137,026 2020 and thereafter 4,679 (1,780) 2,899 607 (542) 65 173,345 1,496 248,301 As of December 31, 2014 7,298 (3,275) 4,023 843 (653) 190 314,505 5,902 432,452 Current 157 42 1,609 Non-current 3,866 148 4,293 As of December 31, 2013 3,563 209 294,815 7,743 409,285 In 2014, the balance of estimated future minimum lease payments under operating leases includes R$ 184,778 in the Consolidated and R$ 159,466 in the Parent Company (in 2013, R$ 189,854 in the Consolidated and R$ 156,605 in the Parent Company) with respect to assets under construction, for which the lease term has not commenced. During 2014, the Company recognized expenditures of R$ 25,110 for consolidated operating lease installments and R$ 35,495 in the Parent Company (during 2013, R$ 24,917 for consolidated and R$ 31,963 in the Parent Company). Operating leases mainly include oil and gas production facilities, drilling rigs and other exploration and production equipment, vessels and support vessels, helicopters, land and buildings. 64 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Related party transactions Commercial transactions and other operations Petrobras carries out commercial transactions with its subsidiaries, joint arrangements, consolidated structure entities and associates at market prices and market conditions. By transaction and by company Parent Company Jan-Dec/2014 By operation Income (expense Current Assets Non-current Assets Total Current Liabilities Non-current Liabilities Total Revenues (mainly sales revenues) 156,614 Foreign exchange and inflation indexation charges, net (2,139) Financial income (expenses), net (5,012) Trade and other receivables 11,687 8,226 19,913 Trade and other receivables (mainly from sales) 10,224 − 10,224 Dividends receivable 1,053 − 1,053 Intercompany loans − 6,828 6,828 Capital increase (advance) − 397 397 Related to construction of natural gas pipeline − 868 868 Other operations 410 133 543 Finance leases (1,608) (4,229) (5,837) Financing on credit operations (5,010) − (5,010) Intercompany loans − (29,816) (29,816) Prepayment of exports (20,907) (46,607) (67,514) Accounts payable to suppliers (10,827) − (10,827) Purchases of crude oil, oil products and others (7,130) − (7,130) Affreightment of platforms (3,312) − (3,312) Advances from clients (414) − (414) Others 29 − 29 Other operations − (143) (143) As of December 31, 2014 149,463 11,687 8,226 19,913 (38,352) (80,795) (119,147) As of December 31, 2013 129,272 9,020 2,364 11,384 (36,098) (46,071) (82,169) Parent Company Jan-Dez/2014 Income (expense Current Assets Non-current Assets Total Current Liabilities Non-current Liabilities Total Subsidiaries (*) Petrobras Distribuidora - BR 94,780 2,365 6,616 8,981 (275) (20) (295) PIB-BV Holanda 19,872 2,279 94 2,373 (28,405) (76,474) (104,879) Gaspetro 9,721 1,452 868 2,320 (440) − (440) PNBV 1,861 2,836 23 2,859 (4,031) − (4,031) Transpetro 725 356 − 356 (941) − (941) Fundo de Investimento Imobiliário (178) 63 − 63 (233) (1,098) (1,331) Thermoelectrics (165) 65 227 292 (92) (1,002) (1,094) TAG (851) 402 − 402 (2,233) − (2,233) Other subsidiaries 5,878 1,329 393 1,722 (960) − (960) 131,643 11,147 8,221 19,368 (37,610) (78,594) (116,204) Structured Entities CDMPI (131) − − − (294) (1,408) (1,702) PDET Off Shore (120) − − − (205) (721) (926) (251) − − − (499) (2,129) (2,628) Associates Companies from the petrochemical sector 18,066 535 − 535 (164) (72) (236) Other associates 5 5 5 10 (79) − (79) 18,071 540 5 545 (243) (72) (315) 149,463 11,687 8,226 19,913 (38,352) (80,795) (119,147) (*) Includes its subsidiaries and joint ventures. 65 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Annual rates for intercompany loans Intercompany loans are charged at interest rates based on market parameters and pursuant to applicable regulations, as set out below: Parent Company Assets Up to 5% − − (4,269) (4,288) From 5.01% to 7% − − (23,713) (20,267) From 7.01% to 9% − − (1,834) (1,719) More than 9.01% 6,828 279 − − 6,828 279 (29,816) (26,274) 66 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Receivables investment fund The Parent Company invests in the receivables investment fund (FIDC-NP and FIDC-P), which comprises mainly receivables and non-performing receivables arising from the operations performed by subsidiaries of the Petrobras Group. Investments in government bonds made by the FIDC-NP and FIDC-P are recognized as cash and cash equivalents or marketable securities, according to their expected realization terms. Capitalized finance charges from the disposal of receivables and/or non-performing receivables are recognized as other current assets. The assignment of non-performing receivables is recognized as current debt within current liabilities. Parent Company Current Assets Current Liabilities Net finance income (expense) Cash and cash equivalents and Marketable securities Assignments of performing receivables Assignments of non-performing receivables Finance Income FIDC Finance Expense FIDC 2014 8,334 (1,536) (17,067) 166 (1,525) 2013 14,748 (875) (22,042) 212 (1,393) Guarantees Granted Petrobras guarantees certain financial operations carried out by its subsidiaries abroad. Petrobras, based on contractual clauses that support the financial operations between the subsidiaries and third parties, guarantees the payment of debt service in the event that a subsidiary defaults on a debt. The outstanding balance of financial operations carried out by these subsidiaries and guaranteed by Petrobras is set out below: Maturity date of the loans PNBV PGF PGT TAG Others Total Total 2014 − 8,271 2015 7,077 3,320 3,984 − 52 14,433 6,050 2016 2,340 15,783 − − − 18,123 17,980 2017 2,707 12,617 − − 797 16,121 7,208 2018 8,259 14,693 9,297 − 872 33,121 26,196 2019 7,305 20,625 18,328 − − 46,258 40,234 2020 and thereafter 12,416 77,588 22,259 12,721 1,728 126,712 79,296 40,104 144,626 53,868 12,721 3,449 254,768 185,235 Investment fund of subsidiaries abroad At December 31, 2014, a subsidiary of PIB BV had amounts invested in an investment fund abroad that held debt securities of other subsidiaries of Petrobras, mainly related to Gasene, Malhas, CDMPI, CLEP and Marlim Leste (P-53), among other investments, in the amount of R$ 17,594 (R$ 17,368 at December 31, 2013). 67 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Transactions with joint ventures, associates, government entities and pension funds The balances of significant transactions are set out in the table below: Consolidated Income (expense) Assets Liabilities Income (expense) Assets Liabilities Joint ventures and associates State-controlled gas distributors 10,592 1,343 519 8,457 994 490 Petrochemical companies 18,153 545 219 16,087 220 282 Other associates and joint ventures 1,183 405 699 2,028 328 452 29,928 2,293 1,437 26,572 1,542 1,224 Government entities Government bonds 1,553 11,525 − 2,252 14,634 − Banks controlled by the Federal Government (7,698) 10,131 75,181 (4,258) 6,562 69,788 Receivables from the Electricity sector (note 8.4) 1,662 7,879 − 1,611 4,332 − Petroleum and alcohol account - receivables from Federal government (note 19.6) 7 843 − - 836 − Federal Government - dividends and interest on capital 61 − − (38) − 1,953 Others 198 639 595 199 491 781 (4,217) 31,017 75,776 (234) 26,855 72,522 Pension plans 2 − 358 − − 366 25,713 33,310 77,571 26,338 28,397 74,112 Revenues (mainly sales revenues) 31,019 28,402 Foreign exchange and inflation indexation charges, net (2,154) (1,707) Finance income (expenses), net (3,152) (357) Current assets 17,837 17,739 Non-current assets 15,473 10,658 Current liabilities 4,928 8,358 Non-current liabilities 72,643 65,754 25,713 33,310 77,571 26,338 28,397 74,112 Petroleum and Alcohol accounts - Receivables from Federal Government As of December 31, 2014, the balance of receivables related to the Petroleum and Alcohol accounts was R$ 843 (R$ 836 at December 31, 2013). Pursuant to Provisional Measure 2,181 of August 24, 2001, the Federal Government may settle this balance by using National Treasury Notes in an amount equal to the outstanding balance, or allow the Company to offset the outstanding balance against amounts payable to the Federal Government, including taxes payable, or both options. The Company has provided all the information required by the National Treasury Secretariat (Secretaria do Tesouro Nacional - STN) in order to resolve disputes between the parties and conclude the settlement with the Federal Government. Following several negotiation attempts at the administrative level, the Company filed a lawsuit in July 2011 to collect the receivables. Court-ordered expert proceedings are ongoing. Compensation of employees and officers The criteria for compensation of employees and officers are established based on the current labor legislation and the Company’s policies related to Positions, Salaries and Benefits (Plano de Cargos e Salários e de Benefícios e Vantagens). The compensation of employees (including those occupying managerial positions) and officers in the months of December 2014 and December 2013 were: 68 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Amounts in reais Compensation of employees Lowest compensation 2,710.19 2,430.21 Average compensation 15,031.44 12,979.59 Highest compensation 82,241.33 74,962.47 Compensation of highest paid Petrobras officer 98,758.65 91,723.46 The total compensation of Petrobras’ key management is set out below: Officers Board Total Officers Board Total Salaries and benefits 9.7 1.2 10.9 8.8 1.1 9.9 Social charges (*) 2.6 0.2 2.8 2.3 0.2 2.5 Pension 0.7 − 0.7 0.7 − 0.7 Variable remuneration (**) 3.3 − 3.3 3.6 − 3.6 Total remuneration - scope 16.3 1.4 17.7 15.4 1.3 16.7 Total remuneration - held payment 15.4 1.4 16.8 13.1 1.2 14.3 Number of members 7 10 17 7 10 17 (*) The compensation of executive officers and directors is based on legal requirements and guidelines established by the Brazilian Department of Oversight and Governance of State-controlled Companies (Departamento de Coordenação e Governança das Empresas Estatais - DEST). DEST determined that social security and other employee-related taxes were included in the key management compensation proposed at the Annual General Meeting of 2014. Those taxes had been included since 2013, but were not included in the notes to the financial statements. (**) Key management personnel variable compensation is based on operational and financial targets set out in a specific program. Those amounts are paid in installment payments over 4 years: 60% payable within twelve months of the end of the period and the remaining 40% are allocated in a straight-line over the following three years. In 2014 board members and officers of the consolidated Petrobras group received R$ 72.6 as compensation (R$ 59.3 in 2013). Provision for decommissioning costs Consolidated Parent Company Non-current liabilities Opening balance 16,709 19,292 15,320 18,391 Adjustment to provision 6,196 (2,051) 6,286 (2,176) Payments made (1,603) (1,092) (1,422) (1,062) Interest accrued 475 426 446 412 Others 181 134 − (245) Closing balance 21,958 16,709 20,630 15,320 69 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Taxes Income taxes Income taxes Consolidated Parent Company Current assets Current liabilities Current assets Taxes in Brazil 2,705 2,229 370 369 1,297 1,468 Taxes Abroad 118 255 287 290 0 0 2,823 2,484 657 659 1,297 1,468 Current assets Non-current assets Current liabilities Consolidated Taxes In Brazil ICMS/ Deferred ICMS (VAT) 4,707 3,801 2,090 2,059 3,386 2,727 PIS and COFINS/ Deferred PIS and COFINS (Taxes on Revenues) 2,201 4,846 7,923 9,831 784 538 CIDE 35 46 − − 20 37 Production Taxes (Special Participation / Royalties) − 4,031 5,698 Withholding income tax and social contribution − 1,290 600 Others 195 353 610 684 745 821 7,138 9,046 10,623 12,574 10,256 10,421 Taxes Abroad 162 116 22 29 540 517 7,300 9,162 10,645 12,603 10,796 10,938 Parent Company Taxes In Brazil ICMS/ Deferred ICMS (VAT) 3,829 3,125 1,940 1,981 3,080 2,389 PIS and COFINS/ Deferred PIS and COFINS (Taxes on Revenues) 1,639 4,405 7,003 8,918 625 465 CIDE 35 46 − − 20 37 Production Taxes (Special Participation / Royalties) − 4,031 5,698 Withholding income tax and social contribution − 1,233 544 Others 106 237 − − 518 601 5,609 7,813 8,943 10,899 9,507 9,734 70 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Deferred income tax and social contribution - non-current The grounds and expectations for realization are presented below: a) Changes in deferred income tax and social contribution are set out in the tables below: Consolidated Parent Company Property, Plant and Equipment Oil and gas exploration costs Others Loans, trade and other receivables / payables and financing Finance leases Provision for legal proceedings Tax losses Inventories Interest on capital Others Total Total Balance at January 1, 2013 (25,905) (6,357) 1,147 (1,202) 707 2,267 955 2,146 4,378 (21,864) (22,708) Recognized in the statement of income for the year (5,500) (3,208) 644 (122) 270 7,912 386 1,013 (1,718) (323) (1,413) Recognized in shareholders’ equity − − 3,037 120 − 162 − − (3,501) (182) (1,045) Cumulative translation adjustment − (157) 12 − (2) (58) (3) 1 (175) (382) − Others (*) − 337 (192) (10) (18) 988 8 (15) 1,094 2,192 907 Balance at December 31, 2013 (31,405) (9,385) 4,648 (1,214) 957 11,271 1,346 3,145 78 (20,559) (24,259) Recognized in the statement of income for the year (4,844) 10,172 779 (85) 420 6,752 (21) (3,162) (1,986) 8,025 8,555 Recognized in shareholders’ equity − − 4,734 (97) − (459) − − 3,175 7,353 6,815 Cumulative translation adjustment − (184) 9 − (4) 338 10 (2) (177) (10) − Others (*) − (46) (15) (177) 24 (130) − − 156 (188) (173) Balance at December 31, 2014 (36,249) 557 10,155 (1,573) 1,397 17,772 1,335 (19) 1,246 (5,379) (9,062) Deferred tax assets 2,647 − Deferred tax liabilities (23,206) (24,259) Balance at December 31, 2013 (20,559) (24,259) Deferred tax assets 2,673 − Deferred tax liabilities (8,052) (9,062) Balance at December 31, 2014 (5,379) (9,062) (*) Relates primarily to disposal of interests in investees or mergers. The deferred tax assets will be realized in proportion to the realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. 71 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Timing of reversal of income taxes The deferred tax assets will be realized in proportion to the realization of the provisions and the final resolution of future events, both of which are based on estimates. The estimated schedule of recovery/reversal of net deferred tax assets (liabilities) recoverable (payable) as of December 31, 2014 is set out in the following table: Deferred income tax and social contribution Consolidated Parent Company Assets Liabilities Assets Liabilities 2015 289 33 − − 2016 and thereafter 2,384 8,019 − 9,062 Recognized deferred tax credits 2,673 8,052 − 9,062 In Brazil 570 − − − Abroad 8,501 − − − Unrecognized deferred tax credits 9,071 − − − Total 11,744 8,052 − 9,062 As of December 31, 2014, the Company had tax loss carryforwards from companies abroad, for which no deferred tax assets have been recognized, in the amount of R$ 8,501 (R$ 5,207 as of December 31, 2013) resulting from net operating losses, mainly from oil and gas exploration and production and refining activities in the United States in the amount of R$4,868 (R$ 3,936 as of December 31, 2013), as well as Spanish and Dutch companies, in the amount of R$ 2,344 and R$ 1,289, respectively. An aging of the unrecognized tax carryforwards, from companies abroad, by lapse of the applicable statute of limitations is set out below: Lapse of Statute of Limitations 2016 2017 2018 2019 2020 2021 2022 2023 2024 2025 2026 and after-wards Total Unrecognized deferred tax credits 99 193 412 614 129 1.191 428 173 222 15 5,025 8,501 72 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 21.3. Reconciliation between statutory tax rate and tax expense A reconciliation between tax expense and the product of “income before income taxes” multiplied by the Brazilian statutory corporate tax rates is set out in the table below: Consolidated Parent Company 2014 2013 2014 2013 Income (loss) before income taxes (25,816) 28,155 (30,247) 24,821 Nominal income taxes computed based on Brazilian statutory corporate tax rates (34%) 8,777 (9,573) 10,284 (8,439) Adjustments to arrive at the effective tax rate: Interest on capital, net 169 2,974 − 2,812 Different jurisdictional tax rates for companies abroad 1,212 1,347 − − Tax incentives 60 127 9 7 Tax loss carryforwards (unrecognized tax losses) (3,271) 22 − − Write-off - overpayments incorrectly capitalized (note 3) (2,223) − (1,699) Non taxable income (deductible expenses), net (*) (834) (395) (39) 4,081 Tax credits of companies abroad in the exploration stage (3) (5) − − Others 5 355 − 126 Income tax and social contribution expense 3,892 (5,148) 8,555 (1,413) Deferred income tax and social contribution expense 8,025 (323) 8,555 (1,413) Current income tax and social contribution (4,133) (4,825) − − 3,892 (5,148) 8,555 (1,413) Effective Tax Rate 15.1% 18.3% 28.3% 5.7% (*) Includes share of earnings in equity-accounted investees. 73 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Employee benefits (Post-Employment) The carrying amounts of employee benefits (post-employment) are set out below: Consolidated Parent Company Liabilities Petros Pension Plan 20,916 12,515 19,924 12,025 Petros 2 Pension Plan 762 284 664 211 AMS Medical Plan 23,957 16,397 22,546 15,661 Other plans 283 257 − − 45,918 29,453 43,134 27,897 Current 2,115 1,912 2,026 1,820 Non-current 43,803 27,541 41,108 26,077 45,918 29,453 43,134 27,897 Petros Plan and Petros 2 Plan The Company’s post-retirement plans are managed by Fundação Petrobras de Seguridade Social (Petros), which was established by Petrobras as a nonprofit legal entity governed by private law with administrative and financial autonomy. a) Petros Plan - Fundação Petrobras de Seguridade Social The Petros Plan was established by Petrobras in July 1970 as a defined-benefit pension plan and currently provides post-retirement benefits for employees of Petrobras and Petrobras Distribuidora S.A., in order to complement government social security benefits. The Petros Plan has been closed to new participants since September 2002. Petros contracts with an independent actuary to perform an annual actuarial review of its costs using the capitalization method for most benefits. The employers (sponsors) make regular contributions in amounts equal to the contributions of the participants (active employees, assisted employees and retired employees), on a parity basis. In the event an eventual deficit is determined, participants of the plan and employers (sponsors) shall cover this deficit, pursuant to Brazilian Law (Constitutional Amendment 20/1998 and Complementary Law 109/2001), on the basis of their respective proportions of regular contributions made to the plan during the year in which the deficit arose. As of December 31, 2014, the balance of the Terms of Financial Commitment (TFC), signed by Petrobras and Petros in 2008 is R$ 9,167 (R$ 8,870 in the Parent Company), including R$ 545 (R$ 526 in the Parent Company) related to interest expense due in 2015. The TFC are due in 20 years, with 6% p.a. semiannual coupon payments based on the updated balance. The Company holds crude oil and oil products pledged as security for the TFC corresponding to R$ 6,151. In 2014, salary increases given to active employees pursuant to Petrobras’ Collective Bargaining Agreements of 2004, 2005 and 2006, were included in the pension benefits of retirees as approved by the Executive Council of Fundação Petros. 74 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The employers' expected contributions to the plan for 2015 are R$ 1,170 (R$ 1,122 in the Parent Company). The duration of the actuarial liability related to the plan, as of December 31, 2014 is 11.49 years. b) Petros 2 Plan - Fundação Petrobras de Seguridade Social Petros 2 Plan was established in July 2007 by Petrobras and certain subsidiaries as a variable contribution plan recognizing past service costs for contributions for the period from August 2002 to August 29, 2007. The plan currently provides post-retirement benefits for employees of Petrobras, Petrobras Distribuidora S.A., Stratura Asfaltos, Termobahia, Termomacaé, Transportadora Brasileira Gasoduto Brasil-Bolívia S.A. – TBG, Petrobras Transporte S.A. – Transpetro and Petrobras Biocombustível. The plan is open to new participants although there will no longer be payments relating to past service costs. Certain elements of this plan have defined benefit characteristics, primarily the coverage of disability and death risks and the guarantee of minimum defined benefit and lifetime income. These actuarial commitments are treated as defined benefit components of the plan and are accounted for by applying the projected unit credit method. Contributions paid for actuarial commitments that have defined contribution characteristics are monthly accrued in the statement of income and are intended to constitute a reserve for programmed retirement. The contributions for the portion of the plan with defined contribution characteristics were R$ 824 in 2014 (R$ 671 in the Parent Company). The defined benefit portion of the contributions has been suspended from July 1, 2012 to June 30, 2015, as determined by the Executive Council of Fundação Petros, based on advice from the actuarial consultants from Fundação Petros. Therefore, the entire contributions are being appropriated in the individual accounts of plan participants. For 2015 the employers' expected contributions to the defined contribution portion of the plan are R$ 863 (R$ 769 in the Parent Company). The duration of the actuarial liability related to the plan, as of December 31, 2014 is 41.80 years. Other plans The Company also sponsors other pension and health care plans of certain of its Brazilian and international subsidiaries, including plans with defined benefit characteristics abroad, for subsidiaries in Argentina, Japan and other countries. Most of these plans are funded and their assets are held in trusts, foundations or similar entities governed by local regulations. Pension Plans assets Pension plans assets follow a long term investment strategy based on the risks assessed for each different class of assets and provide for diversification, in order to lower portfolio risk. The portfolio profile must comply with the Brazilian National Monetary Council (Conselho Monetário Nacional – CMN) regulations. Fundação Petros establishes investment policies for 5-year periods, reviewed annually. Petros uses an asset liability management model (ALM) to address net cash flow mismatches of the benefit plans, based on liquidity and solvency parameters, simulating a 30-year period. Portfolio allocation limits for the period between 2015 and 2019 for the Petros Plan of the Petrobras Group are 30% to 60% in fixed-income securities, 30% to 45% in variable-income securities, 3% to 8% in real estate, 0% to 15% in loans to participants, 4% to 13% in structured finance projects and up to 1% in variable-income securities abroad. Allocation limits for Petros 2 Plan for the same period are: 30% to 90% in fixed-income securities, 5% to 25% in variable-income securities, 0% to 8% in real estate, 0% to 15% in loans to participants, 0% to 10% % in structured finance projects and 0% to 3% in variable-income securities abroad. 75 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) The pension plan assets by type of asset are set out following: Type of asset Quoted prices in active markets Unquoted prices Total fair value % Total fair value % Fixed income 15,621 4,872 20,493 38% 19,962 37% Corporate bonds − 994 994 1,255 Government bonds 15,621 − 15,621 15,283 Other investments − 3,878 3,878 3,424 Variable income 22,108 959 23,067 43% 24,595 47% Common and preferred shares 22,108 − 22,108 23,781 Other investments − 959 959 814 Structured investments − 4,252 4,252 8% 3,680 7% Private equity funds − 3,791 3,791 3,429 Venture capital funds − 53 53 69 Real estate funds − 408 408 182 Real estate properties − 3,814 3,814 7% 3,251 6% 37,729 13,897 51,626 96% 51,488 97% Loans to participants 1,898 4% 1,774 3% 53,524 100% 53,262 100% As of December 31, 2014, the investment portfolio included Petrobras’ common and preferred shares in the amount of R$ 287 and R$ 416, respectively, and real estate properties leased by the Company in the amount of R$ 446. Loans to participants are measured at amortized cost, which is considered to be an appropriate estimate of fair value. Medical Benefits: Health Care Plan - Assistência Multidisciplinar de Saúde (“AMS”) Petrobras, Petrobras Distribuidora S.A., Petrobras Transporte S.A. – Transpetro, Petrobras Biocombustível and Transportador Brasileira Gasoduto Brasil-Bolívia - TBG operate a medical benefit plan for their employees in Brazil (active and retired) and their dependents: the AMS health care plan. The plan is managed by the Company based on a self-supporting benefit assumption and includes health prevention and health care programs. The plan is most significantly exposed to the risk of an increase in medical costs due to new technologies and new types of coverage or to a higher level of usage of medical benefits. The Company continuously improves the quality of its technical and administrative processes, as well as the health programs offered to beneficiaries in order to hedge such risks. The employees make fixed monthly contributions to cover high-risk procedures and variable contributions for a portion of the cost of the other procedures, both based on the contribution tables of the plan, which are determined based on certain parameters, such as salary levels. The plan also includes assistance towards the purchase of certain medicines in registered drugstores throughout Brazil. There are no health care plan assets. Benefits are paid and recognized by the Company based on the costs incurred by the participants The duration of the actuarial liability related to this health care plan, as of December 31, 2014 is 21.18 years. 76 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Net actuarial liabilities and expenses calculated by independent actuaries and fair value of plans assets Aggregate information is presented for other plans, whose total assets and liabilities are not material. All plans are unfunded (excess of benefit liabilities over plan assets). 77 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) a) Movement in the actuarial liabilities, in the fair value of the assets and in the amounts recognized in the statement of financial position Pension Plan Medical Plan Other plans Pension Plan Medical Plan Other plans Petros Petros 2 Total Petros Petros 2 Total Changes in the present value of obligations Obligations at the beginning of the year 65,134 830 16,397 354 82,715 78,773 1,612 17,145 371 97,901 Interest expense: · Term of financial commitment (TFC) 1,041 − − − 1,041 641 − − − 641 · Actuarial 7,427 106 2,292 45 9,870 6,610 155 1,586 43 8,394 Current service cost 137 79 422 25 663 1,040 311 415 19 1,785 Employee contributions 386 − − 1 387 392 − − − 392 Benefits paid (2,908) (23) (930) (15) (3,876) (2,492) (13) (786) (21) (3,312) Remeasurement: Experience (gains) / losses 2,621 373 (824) 16 2,186 3,671 (254) (4,267) (4) (854) Remeasurement: (gains) / losses - demographic assumptions (4,758) (129) (1,781) (13) (6,681) 697 (67) 5 (10) 625 Remeasurement: (gains) / losses - financial assumptions 4,522 206 8,382 14 13,124 (24,198) (955) 2,299 11 (22,843) Others (1) (1) (1) 16 13 − 41 − (55) (14) Obligations at the end of the year 73,601 1,441 23,957 443 99,442 65,134 830 16,397 354 82,715 Changes in the fair value of plan assets Fair value of plan assets at the beginning of the year 52,619 546 − 97 53,262 56,007 495 − 73 56,575 Interest income 6,724 69 − 8 6,801 5,291 46 − 9 5,346 Contributions paid by the sponsor (Company) 579 − 930 12 1,521 551 − 786 56 1,393 Contributions paid by participants 386 − − 1 387 392 − − − 392 Receipts from the Term of financial commitment (TFC) 478 − − − 478 331 − − − 331 Benefits paid (2,908) (23) (930) (15) (3,876) (2,492) (13) (786) (21) (3,312) Remeasurement: Return on plan assets exceeding interest income (5,191) 87 − 9 (5,095) (7,461) 18 − 7 (7,436) Others (2) − − 48 46 − − − (27) (27) Fair value of plan assets at the end of the year 52,685 679 − 160 53,524 52,619 546 − 97 53,262 − Amounts recognized in the Statement of Financial Position − Present value of obligations 73,601 1,441 23,957 443 99,442 65,134 830 16,397 354 82,715 ( -) Fair value of plan assets (52,685) (679) − (160) (53,524) (52,619) (546) − (97) (53,262) Net actuarial liability as of December 31, 20,916 762 23,957 283 45,918 12,515 284 16,397 257 29,453 Changes in net actuarial liability Balance as of January 1, 12,515 284 16,397 257 29,453 22,766 1,117 17,145 298 41,326 (+) Remeasurement effects recognized in other comprehensive income 7,576 363 5,777 8 13,724 (12,369) (1,294) (1,963) (10) (15,636) (+) Costs incurred in the period 1,881 116 2,714 62 4,773 3,000 461 2,001 53 5,515 (-) Contributions paid (579) − (930) (12) (1,521) (551) − (786) (56) (1,393) (-) Payments related to Term of financial commitment (TFC) (478) − − − (478) (331) − − − (331) Others 1 (1) (1) (32) (33) − − − (28) (28) Balance as of December 31, 20,916 762 23,957 283 45,918 12,515 284 16,397 257 29,453 78 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) b) Components of defined benefit cost Pension Plan Medical Plan Other Plans Petros Petros 2 AMS Total Current service cost 137 79 422 25 663 Interest cost over net liabilities / (assets) 1,744 37 2,292 37 4,110 Others − Net costs for the period 1,881 116 2,714 62 4,773 Related to active employees: Included in the cost of sales 602 61 812 − 1,475 Operating expenses in the statement of income 329 50 424 57 860 Related to retired employees 950 5 1,478 5 2,438 Net costs for the period 1,881 116 2,714 62 4,773 Pension Plan Medical Plan Other Plans Petros Petros 2 AMS Total Current service cost 1,040 311 415 19 1,785 Interest cost over net liabilities / (assets) 1,960 109 1,586 34 3,689 Others − 41 − − 41 Net costs for the period 3,000 461 2,001 53 5,515 Related to active employees: Included in the cost of sales 1,284 252 579 7 2,122 Operating expenses in the statement of income 764 203 452 41 1,460 Related to retired employees 952 6 970 5 1,933 Net costs for the period 3,000 461 2,001 53 5,515 c) Sensitivity analysis of the defined benefit plans The effect of a 100 basis points (bps) change in the assumed discount rate and medical cost trend rate is as set out below: Consolidated Discount rate Medical cost Pension Benefits Medical Benefits Medical Benefits + 100 bps - 100 bps + 100 bps - 100 bps + 100 bps - 100 bps Pension Obligation (6,990) 8,465 (2,721) 3,346 3,460 (2,855) Current Service cost and interest cost (391) 485 (53) 63 142 (116) 79 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) d) Significant actuarial assumptions Assumptions Discount rate - (real rate ) 6.14% (1) / 6.20% (2) / 6.15% (3) 6.56% (1) / 6.65 % (2) / 6.58% (3) Expected Inflation (Brazilian price index - IPCA) 6.50% (1) (2) (3) (4) 5.93% (1) (2) (3) Nominal discount rate (real rate + inflation) 13.04% (1) / 13.10% (2) / 13.05% (3) 12.88% (1) / 12.97% (2) / 12.90% (3) Expected salary growth - real rate 1.761% (1) / 3.77% (2) 1.981% (1) / 4.044% (2) (5) Expected salary growth - nominal (real rate + Inflation) 8.37% (1) / 10.52% (2) 8.03% (1) / 10.21% (2) Medical plan turnover 0.642% a.a (6) 0.590% a.a (6) Pension plan turnover Null Null Expected changes in medical and hospital costs 14.47% to 3.00% p.a (7) 11.62% to 4.09% p.a (7) Mortality table EX-PETROS 2013 (both genders) (8) Basic AT 2000, sex-specific, 20% smoothing coefficient (8) Disability table TASA 1927 (9) TASA 1927 (9) Mortality table for disabled participants AT 49 increased male in 10% (10) Sex-specific Winklevoss, 20% smoothing coefficient (10) Age of retirement Male, 57 years / Female, 56 years (11) Male, 56 years / Female, 55 years (1) (11) Male, 53 years / Female, 48 years (2) (1) Petros Plan for Petrobras Group. (2) Petros 2 Plan. (3) AMS Plan. (4) Inflation effects market at 6.30% for 2015, reaching 3.00% in 2030. (5) Decreasing rate reaching 3.395% as of 2015. (6) Average turnover (only of Petrobras, the sponsor) according to age and employment time. (7) Decreasing rate, converging in 30 years to the long-term expected inflation. Refers only to Petrobras (sponsor) rate. (8) Except for Petros 2 Plan, for which Female AT 2000 with a 10% smoothing coefficient (2014) and AT 2000 (80% male + 20% female) with a 10% smoothing coefficient (2013) have been used. (9) Except for Petros 2 Plan, for which Álvaro Vindas disability table has been used. (10) Except for Petros 2 Plan, for which IAPB 1957 mortality table for disabled participants was used. (11) Except for Petros Plan 2, for which we used the eligibility under the rules of the Brazilian Social Security System (Regime Geral de Previdência Social - RGPS). In 2014 the Company revised the mortality assumption for its benefits based on new tables. EX-PETROS 2013 general mortality table replaced AT 2000 (which was used to calculate the Company’s actuarial obligation in 2013) for both genders. The EX-PETROS mortality table has two-dimensional characteristics indicating data for mortality by age and for longevity increases. This Table, which is recognized by the actuarial technical bodies, was designed based on extensive data over a long-period for the participants of the Petrobras Petros Plan. The independent actuary of Fundação Petrobras used the 2013 position of the EX-PETROS table, which was considered to be the most statistically consistent in the time series, with respect to the population of participants of the Petros plan. e) Expected maturity analysis of pension and medical benefits Pension Plan Medical Plan Petros Petros 2 AMS Other Plans Total Up to 1 Year 4,393 35 943 6 5,377 1 To 2 Years 4,287 40 983 6 5,316 2 To 3 Years 4,205 43 1,012 5 5,265 3 To 4 Years 4,114 46 1,039 5 5,204 Over 4 Years 56,602 1,277 19,980 421 78,280 Total 73,601 1,441 23,957 443 99,442 Other defined contribution plans Petrobras, through its subsidiaries in Brazil and abroad, also sponsors defined contribution pension plans for employees. Contributions paid in 2014, in the amount of R$ 12 were recognized in the statement of income. 80 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) 22.7. Profit sharing Profit sharing benefits comply with Brazilian legal requirements and those of the Brazilian Department of Coordination and Governance of State‐Owned Enterprises (DEST), of the Ministry of Planning, Budget and Management, and of the Ministry of Mines and Energy, and are computed based on the consolidated net income attributable to the shareholders of Petrobras. In March, 2014, the Company and the labor unions reached an agreement regarding a new profit sharing regulation, following negotiations started in the context of the 2013/2015 Collective Bargaining Agreement. Pursuant to the amended rules, profit sharing benefits will be computed based on the results of six corporate indicators, for which annual goals are defined by management. The results of the six individual goals are factored into a consolidated result that will determine the percentage of the profit to be distributed as profit sharing benefit to employees. Pursuant to the amended rules, in the event the Company records a net loss for the period, profit sharing benefit will be one half of the benefit paid in the prior year in addition to half a month’s salary for each employee. 2013 profit sharing benefit The amended rules were applied to determine profit sharing benefits for the year ended December 31, 2013, which were paid on May 2, 2014, resulting in an additional profit sharing expense of R$ 388, recognized in other expenses. The PLR amounts for 2013 are as follows: 2013 Consolidated net income attributable to shareholders of Petrobras 23,570 Profit sharing distribution percentage, based on overall achievement of goals (*) 6.25% Profit sharing - New methodology 1,473 Profit sharing - Subsidiaries in Brasil 1,085 Additional amounts (recognized in March 2014) 388 Profit sharing - Companies abroad 17 Profit sharing 1,490 (*) The percentage of overall achievement of goals is a result of the following Corporate indicators: maximum permissible levels of crude oil and oil products spill, lifting cost excluding production taxes in Brazil, crude oil and NGL production in Brazil, feedstock processed (excluding NGL) in Brazil, vessel operating efficiency and percentage of compliance with natural gas delivery schedule. 2014 profit sharing benefit For the year ended December 31, 2014, the goals set by management were achieved and, despite the absence of income for the year and based on the new methodology negotiated in the Collective Bargaining Agreement, the Company accrued R$ 1,045 as profit sharing. Voluntary Separation Incentive Plan In January 2014, the Company launched a Voluntary Separation Incentive Plan (PIDV), which was developed within the context of its Productivity Optimization Plan (POP) to contribute to the achievement of the goals set out in the Business and Management Plan. 81 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) A total of 8,298 employees joined during the enrollment period, which ended on March 31, 2014. Those employees were divided into five categories, which determine when their separation will take place, between 2014 and 2017 based on a knowledge management plan or a management succession plan related to the business processes and activities in which such employees are engaged. Employees who enrolled in the PIDV had to be aged 55 or more and would have to be eligible to retire under the Brazilian Institute of Social Security (INSS) before the end of the enrollment period (March 31, 2014). Employees who leave any time before the agreed dates are not entitled to the separation program incentives. The plan determines two types of separation incentives: fixed additional payments of ten monthly-salaries, between a floor equivalent to R$ 600 thousand and a cap of equivalent to R$ 180 thousand; variable additional payments between 15% and 25% of a monthly-salary for every month worked after the seventh working month, up to the date of separation. O incentivo financeiro a ser pago aos empregados que cumprirem o plano de ação contempla parcelas fixas equivalentes a dez remunerações normais, cujo teto é de R$ 600 mil e o piso de R$ 180 mil, parcelas variáveis de 15% a 25% de uma remuneração por mês, a partir do 7º mês de permanência até a data do desligamento. On March 31, 2014 the Company recognized in other expenses in the statement of income a provision for the estimated charges. The amounts are subject to changes resulting from employees who cancel their requests for voluntary separation, impacts of Collective Bargaining Agreements, which might increase salaries before separation, inflation-indexation of the floor and the cap based on the Brazilian Consumer Price Index (IPCA), as well as variable additional incentives earned by employees. From April to December 2014, 4,936 separations and 481 cancellations of requests were made for voluntary separation of employees who enrolled in the PIDV. Changes in the provision are set out below: Consolidated Opening balance at March 31, 2014 2,396 Revision of provision (*) 47 Use for separations (1,408) Closing balance at December 31, 2014 1,035 Current 545 Non-current 490 (*) Includes cancellation of requests for voluntary separation, compensation increases and inflation indexation charges of the floor and cap amounts. 82 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Shareholders’ equity Share capital At December 31, 2014, subscribed and fully paid share capital was R$ 205,432, represented by 7,442,454,142 outstanding common shares and 5,602,042,788 outstanding preferred shares, all of which are registered, book-entry shares with no par value. Preferred shares have priority on returns of capital, do not grant any voting rights and are non-convertible into common shares. Capital increase with reserves in 2014 The Shareholders’ Extraordinary General Meeting, held jointly with the Annual General Meeting, on April 2, 2014,approved an increase in the Company’s share capital from R$ 205,411 to R$ 205,432, through capitalization of a portion of the profit reserve relating to tax incentives, established in 2013, in the amount of R$ 21, in compliance with article 35, paragraph 1, of Ordinance 283/13 of the Ministry for National Integration, without issue of new shares, pursuant to article 169, paragraph 1, of Law 6,404/76. Capital transactions a) Incremental costs directly attributable to the issue of new shares Include any transaction costs directly attributable to the issue of new shares, net of taxes. b) Change in interest in subsidiaries Include any excess of amounts paid/received over the carrying value of the interest acquired/disposed. Changes in ownership interest in subsidiaries that do not result in loss of control of the subsidiary are equity transactions. Profit reserves a) Legal reserve The legal reserve represents 5% of the net income for the year, calculated pursuant to article 193 of the Brazilian Corporation Law. b) Statutory reserve The statutory reserve is appropriated by applying a minimum of 0.5% of the year-end share capital and is retained to fund technology research and development programs. The balance of this reserve may not exceed 5% of the share capital, pursuant to article 55 of the Company’s bylaws. c) Tax incentives reserve Government grants are recognized in the statement of income and are appropriated from retained earnings to the tax incentive reserve in the shareholders’ equity pursuant to article 195-A of Brazilian Corporation Law. This reserve may only be used to offset losses or increase share capital. 83 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) In the year 2014, subsidy of investments within the Superintendências de Desenvolvimento do Nordeste (SUDENE) and Amazônia (SUDAM) in the amount of R$ 25 was not destined to reserve for tax incentives due to the absence of profit. However, the establishment of incentive reserve with this portion will occur in subsequent periods, pursuant to Law 12,973 / 14, Chapter I. d) Profit retention reserve Profit retention reserve appropriates funds intended for capital expenditures, primarily in oil and gas exploration and development activities, included in the capital budget of the Company, pursuant to article 196 of the Brazilian Corporation Law. The balance of accumulated losses of R$ 21,682 will be necessarily absorbed by the profit retention reserve in 2014. Accumulated other comprehensive income Comprises gains or losses arising from remeasurement of net pension and medical benefits liabilities; cash flow hedges; measurement at fair value of available-for-sale financial assets; and cumulative translation adjustment (CTA), which comprises all exchange differences arising from the translation of the financial statements of subsidiaries and investees with functional currencies other than that of the Parent Company (the Brazilian Real ). Dividends Shareholders are entitled to receive minimum mandatory dividends (and/or interest on capital) of 25% of the adjusted net income for the year proportional to the number of common and preferred shares, pursuant to Brazilian Corporation Law. To the extent the Company proposes dividend distributions, preferred shares have priority in dividend distribution, which is based on the highest of 3% of the preferred shares’ net book value, or 5% of the preferred share capital. Preferred shares participate under the same terms as common shares in capital increases resulting from the capitalization of profit reserves or retained earnings. The Board of Directors will not propose a dividend distribution in 2014, as the Company reported a net loss for the year. Net income (loss) for the year (Parent company) (21,692) 23,408 Allocation: Legal reserve − (1,170) Tax incentive reserve − (21) Other reversals/additions: 10 10 Basic profit (loss) for determining dividend (21,682) 22,227 Proposed dividends in 2013, equivalent to 41.85% of the basic profit - R$ 0.5217 per common share and R$ 0.9672 per preferred share as follows: Interest on capital − 9,301 Dividends − − Total proposed dividends − 9,301 84 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Result per share Consolidated Parent Company Net income/ (loss) attributable to Shareholders of Petrobras (21,587) 23,570 (21,692) 23,408 Weighted average number of common and preferred shares outstanding 13,044,496,930 13,044,496,930 13,044,496,930 13,044,496,930 Basic and diluted earnings/ (loss) per common and preferred share (R$ per share) (1.65) 1.81 (1.66) 1.79 Sales revenues Consolidated Parent company Gross sales 408,631 370,652 336,103 299,143 Sales taxes (71,371) (65,762) (66,535) (61,738) Sales revenues (*) 337,260 304,890 269,568 237,405 Diesel 100,023 89,415 90,493 80,699 Automotive gasoline 55,706 50,554 45,931 42,140 Fuel oil (including bunker fuel) 10,237 7,376 9,136 6,608 Naphtha 13,188 12,664 13,188 12,664 Liquefied petroleum gas 8,750 8,538 7,404 7,266 Jet fuel 13,059 11,976 14,265 13,131 Other oil products 13,543 12,435 12,131 10,933 Subtotal oil products 214,506 192,958 192,548 173,441 Natural gas 18,878 15,854 18,312 15,297 Ethanol, nitrogen products, renewables and other nonoil products 9,111 8,250 7,706 7,203 Electricity, services and others 19,683 12,197 18,745 9,703 Domestic market 262,178 229,259 237,311 205,644 Exports 32,633 32,767 32,257 31,761 International sales (**) 42,449 42,864 − − Sales revenues (*) 337,260 304,890 269,568 237,405 (*) Analysis of sales revenues by business segment is set out in note 29. (**) Sales revenues from operations outside of Brazil, other than exports. 85 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Other expenses, net Consolidated Parent Company 2014 2013 2014 2013 Unscheduled stoppages and pre-operating expenses (2,565) (2,032) (2,363) (1,914) Voluntary Separation Incentive Plan - PIDV (2,443) − (2,285) − Pension and medical benefits retirees (2,438) (1,933) (2,316) (1,839) Institutional relations and cultural projects (1,742) (1,790) (1,504) (1,588) Results of decommissioning areas (1,128) 125 (1,128) 125 Collective bargaining agreement (1,002) (957) (883) (856) E&P areas returned and cancelled projects (610) (42) (610) (42) Legal, administrative and arbitration proceedings (480) (505) (817) (949) Health, safety and environment (336) (482) (323) (461) Gains / (Losses) on disposal / write-offs of assets (**) (133) 3,877 (3,673) 130 Government grants 139 392 54 67 Reimbursements from E&P partnership operations 855 522 855 525 Others (*) (324) 478 (443) 8 (12,207) (2,347) (15,436) (6,794) (*) In 2014, includes additional profit sharing benefit for 2013, as set out on note 22.7. (**) Includes a US$ 1,304 gain on disposal of the Company's interest in Petrobras Energia Peru S.A. (note 10.1) and a R$ 2,825 write-off of Premium I and Premium II refineries (note 12.4) in 2014. 86 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Costs and Expenses by nature Consolidated Parent Company 2014 2013 2014 2013 Raw material / products for resale (136,809) (129,705) (108,578) (98,056) Production taxes (31,589) (31,301) (30,441) (30,388) Employee compensation (31,029) (27,550) (25,422) (22,095) Depreciation, depletion and amortization (30,677) (28,467) (22,518) (21,474) Changes in inventories (2,868) 3,618 (3,035) 2,614 Materials, third-party services, freight, rent and other related costs (56,427) (50,089) (49,520) (45,518) Allowance for impairment of trade receivables (5,555) (157) (4,401) (60) Exploration expenditures written-off (includes dry wells and signature bonuses) (5,048) (4,169) (4,828) (4,040) Other taxes (1,801) (1,721) (1,045) (949) Write-off - overpayments incorrectly capitalized (6,194) − (4,788) − (Losses) / Gains on legal, administrative and arbitration proceedings (480) (505) (817) (949) Institutional relations and cultural projects (1,742) (1,790) (1,504) (1,588) Unscheduled stoppages and pre-operating expenses (2,565) (2,032) (2,363) (1,914) Health, safety and environment (336) (482) (323) (461) Reversal / Recognition of impairment (44,636) (1,238) (34,814) 58 Gains / (Losses) on disposal / write-offs of assets (part of net operating expenses) (133) 3,877 (3,673) 130 E&P areas returned and cancelled projects (610) (42) (610) (42) Review with decommissioning estimation (1,128) 125 (1,128) 125 (359,627) (271,628) (299,808) (224,607) Statement of Income Cost of sales (256,823) (234,995) (208,174) (187,124) Selling expenses (15,974) (10,601) (17,430) (12,964) General and administrative expenses (11,223) (10,751) (7,983) (7,481) Exploration costs (7,135) (6,445) (6,720) (6,056) Research and development expenses (2,589) (2,428) (2,562) (2,389) Impairment (44,636) (1,238) (34,814) 58 Other taxes (1,801) (1,721) (1,045) (949) Write-off - overpayments incorrectly capitalized (6,194) − (4,788) − Other expenses, net (12,207) (2,347) (15,436) (6,794) Profit sharing (1,045) (1,102) (856) (908) (359,627) (271,628) (299,808) (224,607) 87 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Net finance income (expense), net Consolidated Parent Company 2014 2013 2014 2013 Foreign exchange gains/ (losses) and inflation indexation charges on debt (*) (1,420) (3,648) (2,638) (2,128) Debt interest and charges (15,817) (11,878) (12,689) (8,062) Income from investments and marketable securities 2,364 2,784 1,798 2,453 Financial result on net debt (14,873) (12,742) (13,529) (7,737) Capitalized borrowing costs 8,450 8,500 7,812 6,540 Gains (losses) on derivatives, net 837 (408) (291) (40) Interest income from marketable securities (94) (217) 845 699 Other finance expense and income, net (394) (732) (2) (723) Other foreign exchange gains/ (losses) and indexation charges, net 2,174 (603) 1,428 (810) Finance income (expenses), net (3,900) (6,202) (3,737) (2,071) Income 4,634 3,911 3,312 3,778 Expenses (9,255) (5,795) (5,804) (2,855) Foreign exchange gains/ (losses) and inflation indexation charges, net 721 (4,318) (1,245) (2,994) (3,900) (6,202) (3,737) (2,071) (*) Includes local corrency debt indexed to the U.S. dollar. Supplemental information on statement of cash flows Consolidated Parent Company 2014 2013 2014 2013 Amounts paid / received during the period Income taxes paid 1,987 2,650 5 28 Withholding income tax paid on behalf of third-parties 4,323 3,704 3,770 3,171 Capital expenditures and financing activities not involving cash Purchase of property, plant and equipment on credit 312 458 − − Contract with transfer of benefits, risks and control of assets − − − 1,725 Recognition (reversal) of provision for decommissioning costs 5,096 (1,431) 5,316 (1,958) 88 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Segment information Consolidated assets by Business Area - 12.31.2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Current assets 15,959 39,111 10,570 173 9,246 6,229 64,174 (10,439) 135,023 Non-current assets 386,519 146,922 64,780 2,774 9,934 28,324 21,850 (2,751) 658,352 Long-term receivables 17,874 9,573 3,749 8 3,217 4,908 13,359 (2,584) 50,104 Investments 531 4,800 1,393 2,221 39 5,912 386 − 15,282 Property, plant and equipment - Total 360,368 131,914 58,770 545 6,066 16,091 7,403 (167) 580,990 Operating assets 263,794 108,747 47,460 502 4,595 9,870 5,562 (167) 440,363 Under construction 96,574 23,167 11,310 43 1,471 6,221 1,841 − 140,627 Intangible assets 7,746 635 868 − 612 1,413 702 − 11,976 Total Assets 402,478 186,033 75,350 2,947 19,180 34,553 86,024 (13,190) 793,375 Consolidated assets by Business Area - 12.31.2013 (*) E&P Abastecimento Gás & Energia Bio-combustíveis Distribuição Internacional Corporativo Eliminação Total Current assets 13,826 44,838 9,052 181 5,576 11,922 50,702 (12,746) 123,351 Non-current assets 343,903 171,931 55,847 2,622 11,418 30,532 16,157 (2,794) 629,616 Long-term receivables 14,643 10,333 4,341 5 5,222 4,655 7,422 (2,621) 44,000 Investments 219 5,429 1,755 2,097 14 5,883 218 − 15,615 Property, plant and equipment - Total 296,846 155,835 48,919 520 5,505 18,671 7,757 (173) 533,880 Operating assets 212,914 76,452 39,118 480 3,952 8,882 5,415 (173) 347,040 Under construction 83,932 79,383 9,801 40 1,553 9,789 2,342 − 186,840 Intangible assets 32,195 334 832 − 677 1,323 760 − 36,121 Total Assets 357,729 216,769 64,899 2,803 16,994 42,454 66,859 (15,540) 752,967 (*) Beginning in 2014, management of Liquigás (a subsidiary) was allocated to the RTM segment (previously Distribution). Amounts previously reported were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 89 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Statement of Income per Business Area – 2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 153,705 263,570 42,062 624 98,010 32,573 − (253,284) 337,260 Intersegments 152,515 92,080 4,009 560 2,647 1,473 − (253,284) − Third parties 1,190 171,490 38,053 64 95,363 31,100 − − 337,260 Cost of sales (82,457) (271,643) (35,921) (728) (90,446) (30,109) − 254,481 (256,823) Gross profit 71,248 (8,073) 6,141 (104) 7,564 2,464 − 1,197 80,437 Expenses (21,076) (49,288) (7,785) (158) (5,696) (4,152) (14,139) 535 (101,759) Selling, general and administrative (1,051) (6,440) (5,994) (118) (5,231) (1,937) (6,964) 538 (27,197) Exploration costs (6,720) − (415) − − (7,135) Research and development (1,290) (452) (199) (32) (4) (5) (607) − (2,589) Other taxes (126) (221) (295) (2) (28) (263) (866) − (1,801) Write-off - overpayments incorrectly capitalized (1,969) (3,427) (652) − (23) (23) (100) − (6,194) Impairment (5,665) (33,954) (260) − − (4,757) − − (44,636) Other operating expenses, net (4,255) (4,794) (385) (6) (410) 3,248 (5,602) (3) (12,207) Income (loss) before financial results, profit sharing and income taxes 50,172 (57,361) (1,644) (262) 1,868 (1,688) (14,139) 1,732 (21,322) Financial income (expenses), net − (3,900) − (3,900) Share of profit of equity-accounted investments 46 272 453 (124) (1) (200) 5 − 451 Profit sharing (359) (298) (48) (2) (60) (20) (258) − (1,045) Net Income (loss) before income taxes 49,859 (57,387) (1,239) (388) 1,807 (1,908) (18,292) 1,732 (25,816) Income tax and social contribution (17,607) 18,440 353 90 (622) (1,200) 5,026 (588) 3,892 Net income (loss) 32,252 (38,947) (886) (298) 1,185 (3,108) (13,266) 1,144 (21,924) Net income attributable to: Shareholders of Petrobras 32,264 (38,927) (936) (298) 1,185 (3,204) (12,815) 1,144 (21,587) Non-controlling interests (12) (20) 50 − − 96 (451) − (337) 32,252 (38,947) (886) (298) 1,185 (3,108) (13,266) 1,144 (21,924) 90 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Statement of Income per Business Area – 2013 (*) Exploration and Production Refining, Transportation & Marketing Gas & Power Biofuels Distribution International Corporate Eliminations Total Sales revenues 147,281 240,693 30,011 832 86,183 35,062 − (235,172) 304,890 Intersegments 144,809 80,436 2,558 693 2,122 4,554 − (235,172) − Third parties 2,472 160,257 27,453 139 84,061 30,508 − − 304,890 Cost of sales (73,927) (258,978) (26,132) (996) (78,941) (30,671) − 234,650 (234,995) Gross profit 73,354 (18,285) 3,879 (164) 7,242 4,391 − (522) 69,895 Expenses (8,939) (8,557) (2,535) (151) (4,428) (500) (10,615) 194 (35,531) Selling, general and administrative (957) (6,786) (2,360) (119) (4,422) (1,855) (5,201) 348 (21,352) Exploration costs (6,057) − (388) − − (6,445) Research and development (1,110) (525) (123) (36) (4) (6) (624) − (2,428) Other taxes (538) (367) (174) (2) (33) (297) (310) − (1,721) Impairment (9) − (1,229) − − (1,238) Other operating expenses, net (268) (879) 122 6 31 3,275 (4,480) (154) (2,347) Income (loss) before financial results, profit sharing and income taxes 64,415 (26,842) 1,344 (315) 2,814 3,891 (10,615) (328) 34,364 Financial income (expenses), net − (6,202) − (6,202) Share of profit of equity-accounted investments 4 165 532 (44) (2) 366 74 − 1,095 Profit sharing (381) (304) (48) (2) (65) (31) (271) − (1,102) Net Income (loss) before income taxes 64,038 (26,981) 1,828 (361) 2,747 4,226 (17,014) (328) 28,155 Income tax and social contribution (21,772) 9,229 (441) 107 (934) (451) 9,001 113 (5,148) Net income (loss) 42,266 (17,752) 1,387 (254) 1,813 3,775 (8,013) (215) 23,007 Net income attributable to: Shareholders of Petrobras 42,213 (17,734) 1,256 (254) 1,813 3,648 (7,157) (215) 23,570 Non-controlling interests 53 (18) 131 − − 127 (856) − (563) 42,266 (17,752) 1,387 (254) 1,813 3,775 (8,013) (215) 23,007 (*) Beginning in 2014, management of Liquigás (a subsidiary) was allocated to the RTM segment (previously Distribution). Amounts previously reported were restated for comparability purposes and the results previously attributable to the Distribution segment are now presented under the RTM segment, pursuant to the management and accountability premise adopted for the financial statements by business segment. 91 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Consolidated Statement per International Business Area Income statement 2014 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues 7,022 17,313 1,151 12,168 50 (5,131) 32,573 Intersegments 2,903 3,584 79 5 33 (5,131) 1,473 Third parties 4,119 13,729 1,072 12,163 17 − 31,100 Income (loss) before financial results, profit sharing and income taxes 140 (1,414) 165 218 (789) (8) (1,688) Net income (loss) attributable to shareholders of Petrobras (1,395) (1,211) 213 182 (985) (8) (3,204) Income statement 2013 Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total Sales revenues 8,791 18,648 1,193 11,274 17 (4,861) 35,062 Intersegments 5,055 4,254 79 15 12 (4,861) 4,554 Third parties 3,736 14,394 1,114 11,259 5 − 30,508 Income before financial results, profit sharing and income taxes 4,231 (55) 144 229 (655) (3) 3,891 Net income (loss) attributable to shareholders of Petrobras 3,425 (34) 150 200 (90) (3) 3,648 Total assets Exploration and Production Refining, Transportation & Marketing Gas & Power Distribution Corporate Eliminations Total As of 12.31.2014 25,557 4,944 1,255 2,497 3,267 (2,967) 34,553 As of 12.31.2013 31,989 6,213 1,411 2,542 4,613 (4,314) 42,454 92 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Provisions for legal proceedings Provisions for legal proceedings, contingent liabilities and not provisions for legal proceedings The Company has recognized provisions for the best estimate of the costs of proceedings for which it is probable that an outflow of resources embodying economic benefits will be required and that can be reasonably estimated. These proceedings are mainly comprised of labor claims, tax proceedings related to withholding income tax over proceeds from notes issued abroad, losses and damages proceedings resulting from the cancellation of an assignment of excise tax (IPI) credits to a third party and fishermen seeking indemnification from the Company for a January 2000 oil spill in the State of Rio de Janeiro. Provisions for legal proceedings are set out below: Consolidated Parent Company Non-current liabilities 2014 2013 2014 2013 Labor claims 1,904 1,332 1,668 1,164 Tax claims 276 221 121 71 Civil claims 1,770 1,276 1,490 1,032 Environmental claims 105 62 59 13 Other claims 36 27 − − 4,091 2,918 3,338 2,280 Opening Balance 2,918 2,585 2,280 1,504 New provisions, net 1,775 841 1,494 1,159 Payments made (740) (542) (581) (455) Accruals and charges 155 166 145 148 Others (17) (132) − (76) Closing Balance 4,091 2,918 3,338 2,280 Judicial deposits made in connection with legal proceedings are set out in the table below according to the nature of the corresponding lawsuits: Consolidated Parent Company Non-current assets 2014 2013 2014 2013 Labor 2,464 2,067 2,232 1,825 Tax 2,671 2,348 1,872 1,686 Civil 1,760 1,240 1,618 1,120 Environmental 213 195 205 195 Others 16 16 − − 7,124 5,866 5,927 4,826 Contingent liabilities for which the likelihood of loss is considered to be possible are not recognized as liabilities in the financial statements but are disclosed, unless the expected outflow of resources embodying economic benefits is considered remote. The estimated contingent liabilities for legal proceedings at December 31, 2014 for which the likelihood of loss is considered to be possible are set out in the table below. 93 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Nature Estimate Tax 98,256 Civil - General 10,350 Labor 12,381 Civil - Environmental 3,984 Others 4 124,975 A brief description of the nature of the main contingent liabilities (tax, civil, environmental and labor) for which the likelihood of loss is considered to be possible are set out in the table below. Description of tax matters Estimate Plaintiff: Secretariat of the Federal Revenue of Brazil 1) Failure to withhold and pay income tax (IRRF) and Contribution of Intervention in the Economic Domain (CIDE) on remittances for payment of platform charters. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 21,061 2) Failure to pay tax on financial operations (IOF) over intercompany loans entered into with PifCo, Brasoil and BOC in 2007, 2008 , 2009 and 2010. Current status: Awaiting the hearing of an appeal at the administrative level. 7,142 3) Deduction from taxable income of profits of subsidiaries and associates domiciled abroad in 2005, 2006, 2007, 2008, 2009 and 2010. Current status: Awaiting the hearing of an appeal at the administrative level. 6,766 4) Failure to withhold and pay income tax withheld (IRRF) on remittances for payment of crude oil imports. Current status: This claim involves lawsuits in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 5,095 5) Deduction from taxable income of expenses from Petros Plan renegotiation and penalties. Current status: Awaiting the hearing of an appeal at the administrative level. 4,935 6) Deduction from taxable income (income tax - IRPJ and social contribution - CSLL) of development costs Current status: This claim involves a lawsuit in administrative stage, in which the Company is taking legal actions to ensure its rights. 4,667 7) Tax credits applied were disallowed due to failure to comply with an ancillary tax obligation. Current status: Awaiting the hearing of an appeal at the administrative level. 4,611 8) Failure to pay Contribution of Intervention in the Economic Domain (CIDE) on imports of naphtha. Current status: This claim is being discussed at the administrative level. 3,528 9) Failure to pay social security contributions over contingent bonuses paid to employees. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 2,181 10) Deduction from taxable income (income tax - IRPJ and social contribution - CSLL) of various employee benefits and pension benefits (PETROS) expenses in 2007 and 2008. Current status: This claim is being disputed at the administrative level, involving three administrative proceedings. 1,976 11) Failure to pay Contribution of Intervention in the Economic Domain (CIDE) from March 2002 to October 2003 on transactions with fuel retailers and service stations protected by judicial injunctions determining that fuel sales were made without gross-up of such tax. Current status: This claim involves lawsuits in different administrative and judicial levels, in which the Company is taking legal actions to ensure its rights. 1,685 Plaintiff: State of São Paulo Finance Department 12) Dispute over VAT (ICMS) levied on a drilling rig import – temporary admission in the state of São Paulo and clearance in the state of Rio de Janeiro and related fines for breach of ancillary tax obligations. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 4,815 Plaintiff: States of AM, BA, DF, ES, PA, PE and RJ Finance Departments 13) Dispute over VAT (ICMS) levied on crude oil and natural gas sales attributable to alleged differences in beginning inventory and ending inventory. Current status: This claim involves lawsuits in different administrative abd judicial levels, in which the Company is taking legal actions to ensure its rights. 3,057 Plaintiff: State of Rio de Janeiro Finance Department 14) VAT (ICMS) levied on dispatch of liquid natural gas (LNG) without issuance of tax document by the main establishment. Current status: This claim involves lawsuits in different administrative stages, in which the Company is taking legal actions to ensure its rights. 3,514 15) Dispute over VAT (ICMS) levied on jet fuel sales, as Decree 36,454/2004 was declared unconstitutional. Current status: This claim involves lawsuits in administrative stages, in which the Company is taking legal actions to ensure its rights. 2,014 Plaintiff: Municipal governments of the cities of Anchieta, Aracruz, Guarapari, Itapemirim, Marataízes, Linhares, Vila Velha, Vitória and Maragogipe. 16) Alleged failure to withhold and pay tax on services provided offshore (ISSQN) in some municipalities located in the State of Espírito Santo. Petrobras withheld and paid these taxes to the municipalities where the respective service providers were established, in accordance with Complementary Law 116/03. Current status: This claim involves lawsuits in different judicial stages, in which the Company is taking legal actions to ensure its rights. 2,246 Plaintiff: States of SP, RS and SC Finance Departments 17) Three States challenged VAT (ICMS) paid to the State of MS on imports of natural gas. Current status: This claim involves lawsuits in different administrative and judicial stages, as well as three civil lawsuits in the Supreme Court. 2,121 Plaintiff: States of Rio de Janeiro and Sergipe Finance Departments 18) VAT (ICMS) credits were allegedly applied improperly on the purchase of drilling rig bits and chemical products used in formulating drilling fluid. Current status: This claim involves lawsuits in different judicial stages, in which the Company is taking legal actions to ensure its rights. 1,051 19) Other tax matters 15,791 Total tax matters 98,256 94 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Description of civil matters Estimate Plaintiff: Agência Nacional de Petróleo, Gás Natural e Biocombustíveis - ANP 1) Legal and administrative disputes on differences in special participation charges and royalties paid in several fields. In addition, the Brazilian Oil, Natural Gas and Biofuels Agency (ANP) is claiming fines for alleged non-compliance with minimum exploratory programs and alleged irregularities in platform measurement systems. Current status: This claim involves proceedings in different administrative and judicial stages, in which the Company is taking legal actions to ensure its rights. 4,136 Plaintiff: Refinaria de Petróleo de Manguinhos S.A. 2)Lawsuit seeking to recover damages for alleged anti-competitive practices with respect to gasoline and other oil products (Diesel and LPG) sales in the domestic market. Current status: This claim is in judicial stage and was ruled for the plaintiff in the first stage. The Company is taking legal actions to ensure its rights. The Brazilian Antitrust regulator (CADE) has analyzed this claim and did not consider the Company's practices anti-competitive. 1,320 3) Other civil matters 4,894 Total for civil matters 10,350 95 Petróleo Brasileiro S.A. – Petrobras Notes to the financial statements (Expressed in millions of reais, unless otherwise indicated) Description of environmental matters Estimate Plaintiff: Ministério Público Federal, Ministério Público Estadual do Paraná, AMAR - Associação de Defesa do Meio Ambiente de Araucária e IAP - Instituto Ambiental do Paraná 1) Legal proceeding related to specific performance obligations, indemnification and compensation for damages related to an environmental accident that occurred in the State of Paraná on July 16, 2000. Current status: The court partially ruled in favor of the plaintiff, however both parties (the plaintiff and the Company) filed an appeal. 2,081 2) Other environmental matters 1,903 Total for environmental matters 3,984 Description of labor matters Estimate Plaintiff : Sindipetro of Espírito Santo, Rio de Janeiro, Bahia, Minas Gerais and São Paulo. 1) Class actions requiring a review of how the minimum compensation based on the employee's position and work schedule (Remuneração Mínima por Nível e Regime - RMNR) is computed. Current status: The Company filed with the Superior Labor Court a collective bargaining agreement seeking to interpret the collective bargaining agreement clause questioned before the Labor Courts. 3,152 Plaintiff : Sindipetro of Norte Fluminense and Sindipetro do Estado da Bahia 2) Class Actions regarding wage underpayments to certain employees due to alleged changes in the methodology used to factor overtime into the calculation of paid weekly rest, allegedly computed based on ratios that are higher than those established by Law No. 605/49. Current status: The claim filed by Sindipetro/BA was partially decided in favor of the plaintiff by the lower courts of the Labor Court. The Company has appealed this decision and awaits judgment by the Superior Labor Court. The claim filed by Sindipetro Norte Fluminense (NF) was decided in favor of the plaintiff and the Company was condemned to pay the alleged differences. The Company has filed an appeal to overturn the decision in the Superior Labor Court and awaits judgment. 1,160 Plaintiff : Sindipetro of Norte Fluminense – SINDIPETRO/NF 3) The plaintiff claims Petrobras to pay overtime for standby work time exceeding 12-hours per day. It also claims that Petrobras must respect a 12-hour limit per workday, subject to a daily fine. Current status: Awaiting the Superior Labor Court to judge appeals filed by both parties. 1,013 4) Other labor matters 7,056 Total for labor matters 12,381 Class actions and other related proceedings Between December 8, 2014 and January 7, 2015, five putative securities class action complaints were filed against the Company in the United States District Court for the Southern District of New York (SDNY). These actions were consolidated on February 17, 2015 (the “Consolidated Securities Litigation”). The Court appointed a lead plaintiff, Universities Superannuation Scheme Limited (“USS”), on March 4, 2015. USS filed a consolidated amended complaint on March 27, 2015 that purports to be on behalf of investors who: (i) purchased or otherwise acquired Petrobras securities traded on the NYSE or pursuant to other transactions in the U.S. during the period January 22, 2010 and March 16,2015, inclusive (the “Class Period”), and were damaged thereby; (ii) purchased or otherwise acquired the 2012 Notes pursuant to the 2009 Registration Statement, or the 2013 Notes or 2014 Notes pursuant to the 2012 Registration Statement and were damaged thereby; and (iii) purchased or otherwise acquired Petrobras securities on the
